 



EXHIBIT 10.05
CONFIDENTIAL TREATMENT REQUESTED

OFFICE LEASE

KILROY REALTY

SANTA FE SUMMIT

KILROY REALTY, L.P.,

a Delaware limited partnership

as Landlord,

and

INTUIT INC.,

a Delaware corporation,

as Tenant.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS
    6  
ARTICLE 2 INITIAL LEASE TERM; OPTION TERM(S)
    19  
ARTICLE 3 BASE RENT; ABATEMENT OF RENT
    25  
ARTICLE 4 ADDITIONAL RENT
    30  
ARTICLE 5 USE OF PREMISES
    42  
ARTICLE 6 SERVICES AND UTILITIES
    44  
ARTICLE 7 REPAIRS
    47  
ARTICLE 8 ADDITIONS AND ALTERATIONS
    49  
ARTICLE 9 LIENS
    51  
ARTICLE 10 INSURANCE
    52  
ARTICLE 11 DAMAGE AND DESTRUCTION
    56  
ARTICLE 12 NONWAIVER
    59  
ARTICLE 13 CONDEMNATION
    59  
ARTICLE 14 ASSIGNMENT AND SUBLETTING
    60  
ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
    66  
ARTICLE 16 HOLDING OVER
    66  
ARTICLE 17 ESTOPPEL CERTIFICATES
    67  
ARTICLE 18 SUBORDINATION
    68  
ARTICLE 19 DEFAULTS; REMEDIES
    68  
ARTICLE 20 COVENANT OF QUIET ENJOYMENT
    71  
ARTICLE 21 TELECOMMUNICATIONS EQUIPMENT
    72  
ARTICLE 22 EMERGENCY GENERATOR
    73  
ARTICLE 23 SIGNS
    73  

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

(ii)



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 24 COMPLIANCE WITH LAW
    76  
ARTICLE 25 LATE CHARGES
    77  
ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
    77  
ARTICLE 27 ENTRY BY LANDLORD
    78  
ARTICLE 28 TENANT PARKING; PROJECT FENCING
    79  
ARTICLE 29 MISCELLANEOUS PROVISIONS
    80  

LIST OF EXHIBITS

     
A
  OUTLINE OF PREMISES
A-1
  PROJECT SITE PLAN
B
  TENANT WORK LETTER
C
  FORM OF NOTICE OF LEASE TERM DATES
C-1
  BASE RENT MEMORANDUM
D
  RULES AND REGULATIONS; MULTI-TENANT BUILDINGS
D-1
  RULES AND REGULATIONS; SINGLE-TENANT BUILDINGS
E
  FORM OF TENANT’S ESTOPPEL CERTIFICATE
F
  RECOGNITION OF COVENANTS, CONDITIONS AND RESTRICTIONS
G
  NET EQUIVALENT LEASE RATE
H
  BUILDING STANDARD SIGNAGE SPECIFICATIONS
I
  JANITORIAL SPECIFICATIONS
J
  COMMISSION AGREEMENT

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

(iii)



--------------------------------------------------------------------------------



 



INDEX

              Page(s)  
12-Month Abatement Period
    30  
AAA
    91  
Abatement Event
    31  
Accountant
    43  
Additional Equipment
    74  
Additional Rent
    31  
Alterations
    50  
Applicable Laws
    77  
Applicable Reassessment
    42  
Arbitration Award
    92  
Arbitration Notice
    91  
Arbitrator
    91  
Award
    25  
Bank Prime Loan
    78  
Base Rent
    26  
Base Rent Estimate
    29  
Base Rent Memorandum
    29  
BOMA Standard
    9  
Brokers
    86  
BS/BS Exception
    48  
Building 4 Expansion Space
    10  
Building Common Areas,
    7  
Building Common Areas
    7  
Building Hours
    45  
building standard
    40  
Building Structure
    48  
Building Systems
    48  
CC&Rs
    44  
Comparable Area
    24  
Comparable Buildings
    23  
Comparable Deals
    23  
Comparable Term
    23  
Contemplated Effective Date
    64  
Contemplated Transfer
    64  
Control,
    66  
Cosmetic Alterations
    50  
Damage Termination Date
    59  
Damage Termination Notice
    59  
Direct Expenses
    31  
Early Operations
    19  
Early-Occupancy Space
    19  
Economic Default
    13  
Eligibility Period
    31  
Environmental Laws
    89  

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

(iv)



--------------------------------------------------------------------------------



 



              Page(s)  
Equipment Lienor
    53  
Estimate
    39  
Estimate Statement
    39  
Estimated Direct Expenses
    40  
Excepted Matters
    93  
Excess
    39  
Exclusive Tenant Areas
    8  
Exclusive Tenant Areas Fixtures and Equipment
    8  
Exercise Notice
    24  
Expense Year
    32  
First Offer Commencement Date
    16  
First Offer Notice
    14  
First Offer Rent
    15  
First Offer Request
    14  
First Offer Space
    14  
First Option Rent
    22  
First Refusal Notice
    16  
First Refusal Space
    16  
First Refusal Space Amendment
    18  
First Refusal Space Commencement Date
    18  
First Refusal Space Lease
    18  
Force Majeure
    84  
Gross Revenue
    13  
Hazardous Material(s)
    89  
Holidays
    45  
HVAC
    45  
HVAC Engineer
    47  
Intention to Transfer Notice
    64  
Interest Rate
    78  
JAMS
    91  
Landlord
    1  
Landlord Parties
    53  
Landlord Repair Notice
    57  
Landlord Response Date
    24  
Landlord Response Notice
    24  
Landlord’s Option Rent Calculation
    24  
Lease
    1  
Lease Commencement Date
    19  
Lease Expiration Date
    19  
Lease Term
    19  
Lease Year
    19  
Lines
    88  
Mail
    84  
Market Capitalization
    13  
Market Rent
    23  

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

(v)



--------------------------------------------------------------------------------



 



              Page(s)  
Net Income
    13  
Nine Month Period
    65  
Nondisturbance Agreement
    69  
Notice of Lease Term Dates
    19  
Notices
    84  
Objectionable Name
    76  
Operating Expenses
    32  
Option Term
    20  
Original Improvements
    56  
Other Improvements
    90  
Outside Agreement Date
    24  
Partial Renewal
    21  
Permitted Assignee
    20  
Permitted Transferee
    66  
Premises
    6  
Prevailing Party
    92  
Prohibited Uses
    44  
Project Common Areas
    7  
Project Common Areas,
    7  
Project Costs
    26  
Project Costs Accountant
    30  
Project Monument Signs
    75  
Proposition 13
    37  
Proposition 13 Protection Amount
    41  
Proposition 13 Purchase Price
    42  
Reassessment
    41  
Recapture Notice
    64  
Refusal Space Lease Term
    19  
Renewal Space
    21  
Renovations
    87  
Rent Commencement
    26  
Rent Concessions
    23  
Rent
    31  
Required Thresholds
    13  
Review Period
    42,62  
Second Option Rent
    22  
Sign Specifications
    76  
Statement
    38  
Subject Space
    62  
Subleasing Costs
    64  
Summary
    1  
Superior Right Holders
    14  
Superior Rights
    14  
Supplemental Statement
    39  
Tax Expenses
    37  

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

(vi)



--------------------------------------------------------------------------------



 



              Page(s)  
Tax Increase
    41  
Telecommunications Equipment
    73  
Tenant
    1  
Tenant Parties
    54  
Tenant Work Letter
    6  
Tenant’s Option Rent Calculation
    24  
Tenant’s Property
    53  
Tenant’s Share
    38  
Tenant’s Signage
    75  
Third Party Lease
    17  
Third Party Tenant
    17  
Transfer
    65  
Transfer Notice
    62  
Transfer Premium
    64  
Transferee
    61  
Transfers
    61  
under protest
    91  
Unusable Area
    31  

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

(vii)



--------------------------------------------------------------------------------



 



SANTA FE SUMMIT

OFFICE LEASE

     This Office Lease (the “Lease”), dated as of the date set forth in
Section 1 of the Summary of Basic Lease Information (the “Summary”), below, is
made by and between KILROY REALTY, L.P., a Delaware limited partnership
(“Landlord”), and INTUIT INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

                  TERMS OF LEASE   DESCRIPTION 1.     Date:   March 28, 2005.
 
                2.     Premises:    
 
               

    2.1     Buildings:   Building 1
 
               

              That certain 4-story office building containing approximately
103,802 rentable square feet of space to be constructed by Landlord in the
approximate location shown on the Project Site Plan, attached hereto as
Exhibit A-1.
 
               

              Building 2
 
               

              That certain 4-story office building containing approximately
130,368 rentable square feet of space to be constructed by Landlord in the
approximate location shown on the Project Site Plan, attached hereto as
Exhibit A-1.
 
               

              Building 3
 
               

              That certain 4-story office building containing approximately
130,368 rentable square feet of space to be constructed by Landlord in the
approximate location shown on the Project Site Plan, attached hereto as
Exhibit A-1.
 
               
 
              Building 4
 
               

              That certain 4-story office building containing approximately
101,062 rentable square feet of space to be constructed by Landlord in the
approximate location shown on the Project Site

 

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.



--------------------------------------------------------------------------------



 



                  TERMS OF LEASE   DESCRIPTION

              Plan, attached hereto as Exhibit A-1.
 
               

    2.2     Premises:   Approximately 364,538 rentable square feet of space,
consisting of (i) all of the approximately 103,802 rentable square feet of space
comprising the entire rentable area of Building 1, (ii) all of the approximately
130,368 rentable square feet of space comprising the entire rentable area of
Building 2, and (iii) all of the approximately 130,368 rentable square feet of
space comprising the entire rentable area of Building 3 (collectively, the
“Premises”), all as further set forth in Exhibit A to the Office Lease.
 
               

    2.3     Project:   The Buildings are part of an office project known as
“Santa Fe Summit,” as further set forth in Section 1.1.2 of this Lease, and as
further set forth on Exhibit A-1 to this Office Lease.
 
                3.     Lease Term
(Article 2):    
 
               

    3.1     Length of Term:   Approximately, and in no event less than, ten
(10) years.
 
               

    3.2     Lease Commencement Date and Rent Commencement Dates:   The Lease
Commencement Date with respect to the Premises shall be September 1, 2007;
provided that the date that Tenant shall pay Base Rent for each Building which
is part of the Premises shall be the later of (i) September 1, 2007, and
(ii) the date which occurs under Section 5.1 of the Tenant Work Letter, attached
hereto as Exhibit B (each a “Rent Commencement Date”). The anticipated Rent
Commencement Date for each Building which is part of the Premises is
September 1, 2007.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-2-



--------------------------------------------------------------------------------



 



                  TERMS OF LEASE   DESCRIPTION

    3.3     Lease Expiration Date:   The later of (i) August 31, 2017, and
(ii) the date immediately preceding the tenth (10th) anniversary of the last
Rent Commencement Date to occur with respect to the initial Premises.
 
               

    3.4     Option Term(s):   Two (2) - five (5)-year options to renew, as more
particularly set forth in Section 2.2 of this Lease.
 
                4.     Base Rent (Article 3):   See Article 3 of the Lease.
 
                5.     Additional Rent (Article 4):   See Article 4 of the
Lease.
 
                6.     Tenant’s Share (Article 4):    
 
               

    6.1     Building 1    100.00% 
 
               

    6.2     Building 2    100.00% 
 
               

    6.3     Building 3    100.00% 
 
                7.     Permitted Use
(Article 5):   Tenant may use the Premises for (i) general office use (including
corporate headquarters functions); (ii) research and development of software and
scientific technology and related products, including engineering laboratories
for testing the design and function of Tenant’s products; (iii) light
manufacturing and assembly; (iv) storage and shipping of both raw and finished
goods; and (v) any other use related thereto, to the extent the same comply with
applicable laws and zoning and are consistent with the character of the Project
as a first-class campus-style office building Project. Notwithstanding anything
to the contrary set forth hereinabove, and as more particularly set forth in the
Lease, Tenant shall be responsible for operating and maintaining the Premises
pursuant to (A) Landlord’s “Rules and Regulations,” as that term is set forth in
Section 5.2 of this Lease, (B) all “Applicable Laws,” as that term is set forth
in Article 24 of this Lease, and (C) all applicable zoning, building codes and
the “CC&Rs,” as that term is set forth in Section 5.3 of this Lease.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-3-



--------------------------------------------------------------------------------



 



                  TERMS OF LEASE   DESCRIPTION 8.     Security Deposit
(Article 21):   None.
 
                9.     Parking Space Ratio
(Article 28):   Four (4) unreserved parking spaces for every 1,000 rentable
square feet of the Premises, including any area leased by Tenant in Building 4
as Building 4 Expansion Space (the parking ratio for any First Offer Space or
any First Refusal Space shall be as set forth in the First Offer Notice or First
Refusal Notice, as applicable), which parking spaces shall be allocated within
the Project parking facility and surface parking area shown on Exhibit A-1,
among the surface, covered, reserved (including visitor spaces), and unreserved
spaces at the same ratio as such surface, covered, reserved (including visitor
spaces), and unreserved parking spaces are allocated by Landlord on a
Project-wide basis; provided, however, in no event shall Tenant’s parking spaces
be less than ten percent (10%) reserved spaces (including visitor spaces).
 
                10.     Address of Tenant
(Section 29.18):   Intuit Inc.
Real Estate Services
2632 Marine Way
Mountain View, California 94043
Attn: Director, Corporate Real Estate

With a copy to:
Intuit Inc.
2700 Coast Avenue
Mountain View, California 94043
Attn: General Counsel, Legal Dept.
 
                11.     Address of Landlord
(Section 29.18):   See Section 29.18 of the Lease.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-4-



--------------------------------------------------------------------------------



 



                  TERMS OF LEASE   DESCRIPTION 12.     Broker(s)
(Section 29.24):   The Staubach Company
11988 El Camino Real, Suite 150
San Diego, CA 92130
Attention: Mr. Dennis Hearst and Mr. Buddy Norman

and

Colliers International
4660 La Jolla Village Drive, Suite 200
San Diego, CA 92122
Attention: Mr. Tom Mercer
 
                13.     Tenant Improvement Allowance
(Section 2 of Exhibit B):   Approximately $20,049,590.00 (i.e., $55.00 per
rentable square foot of the Premises), which amount may be increased by the “TIA
Increase” by up to $5,468,070.00 (i.e., $15.00 per rentable square foot of the
Premises) pursuant to the terms and conditions of Section 2.3 of the Tenant Work
Letter.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

     1.1 Premises, Building, Project and Common Areas.

          1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises which are to be constructed by Landlord and
are set forth in Section 2.2 of the Summary (the “Premises”). The outline of the
Premises is set forth in Exhibit A attached hereto and each floor or floors of
the Premises shall have approximately the number of rentable square feet as set
forth in Section 2.2 of the Summary. The parties hereto agree that the lease of
the Premises is upon and subject to the terms, covenants and conditions (the
“TCCs”) herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such TCCs by it
to be kept and performed and that this Lease is made upon the condition of such
performance. A site plan (the “Project Site Plan”) showing the currently planned
layout of the “Project,” as that term is defined in Section 1.1.2, below, is set
forth on Exhibit A-1, attached hereto. The parties hereto hereby acknowledge
that the purpose of Exhibit A and Exhibit A-1 are to show the approximate
location of the Premises in the “Buildings,” as that term is defined in Section
1.1.2, below, only, and such exhibit is not meant to constitute an agreement,
representation or warranty as to the construction of the Premises or the
Buildings or Project, the precise area of the Building or Project or the
specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the Project; provided, however, Landlord shall construct the Project
pursuant to the terms of the Tenant Work Letter, and, during the Lease Term,
maintain the Project, subject to reasonable wear and tear and the terms of this
Lease, in a manner materially consistent with the manner in which the Project
was initially constructed pursuant to the terms of the Tenant Work Letter; and
provided further, however, that Landlord may make other immaterial changes to
the Project which do not change the location or configuration of the
improvements constructed on the Project pursuant to the Tenant Work Letter, or
otherwise affect Tenant’s access to, or use of, the Project, including the
Premises, Project parking facility and surface parking areas, Common Areas and
the Buildings, and provided that, notwithstanding anything to the contrary set
forth in this Lease, Landlord shall always be able to make changes to the
Project (i) to comply with “Applicable Laws,” as that term is defined in
Article 24 of this Lease (provided that Landlord shall not initiate an action to
formally and legally change the scope and application of an Applicable Law in
order to allow Landlord to make a change to the Project), in which case Landlord
shall use commercially reasonable efforts to make any such changes in a manner
which minimizes the interference with the rights granted to Tenant under this
Lease, or (ii) to cause the Project to comply with the “Pre-Approved Sitework
Changes,” as that term is defined in Section 1.1.2 of the Tenant Work Letter.
Except as specifically set forth in this Lease and in the Tenant Work Letter
attached hereto as Exhibit B (the “Tenant Work Letter”), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Buildings or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s b usiness,
except as specifically set forth in this Lease and the Tenant Work Letter.
Subject to Landlord’s repair and maintenance obligations set forth in
Article 7.1 of this Lease, below, and except as set forth to the contrary in

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-6-



--------------------------------------------------------------------------------



 



Section 1.7 of the Tenant Work Letter, the taking of possession of the Premises
by Tenant shall conclusively establish that the Premises and the Buildings were
at such time in good and sanitary order, condition and repair.

          1.1.2 The Buildings and The Project. The Premises are contained within
the buildings (“Building 1,” “Building 2” and “Building 3”) set forth in
Section 2.1 of the Summary (Building 1, Building 2, Building 3 and Building 4
may be referred to herein individually as a "Building” and collectively as the
“Buildings”). The Buildings are part of an office project known as “Santa Fe
Summit.” The term “Project,” as used in this Lease, shall mean (i) the
Buildings, the Common Areas and the “Exclusive Tenant Areas,” as that term is
defined in Section 1.1.4 of this Lease, below, (ii) the land upon which the
Buildings, the Common Areas and the Exclusive Tenant Areas will be constructed
in accordance with this Lease, (iii) any additional real property, areas, land,
buildings or other improvements outside of the Project added thereto by Landlord
(collectively, “Additional Property”); provided, however, the addition of any
such Additional Property shall not increase the “Base Rent” or “Direct
Expenses,” as those terms are defined in Sections 3.1.1 and 4.2.2 of this Lease,
respectively, payable by Tenant under the terms of this Lease or otherwise
materially increase Tenants’ obligations or materially reduce Tenant’s rights
under this Lease or materially interfere with Tenant’s access to, and/or use of
the Project, including the Premises, the Project parking facility and surface
parking areas, the Common Areas and the Exclusive Tenant Areas, and (iv) other
appurtenant rights and easements relating to the land upon which the Buildings
and the Common Areas will be constructed.

          1.1.3 Common Areas. Tenant shall have the non-exclusive right to use
in common with other tenants in the Project, and subject to the rules and
regulations referred to in Section 5.2 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas are collectively
referred to herein as the “Common Areas”). The Common Areas shall consist of the
“Project Common Areas” and “Building Common Areas.” The term “Building Common
Areas,” as used in this Lease, shall mean the portions of the Common Areas
located within a particular Building and designated as such by Landlord;
provided, however, no portion of any Building which Tenant leases in its
entirety shall be so designated as Building Common Areas. The term “Project
Common Areas,” as used in this Lease, shall mean any portion of the Common Areas
which are not Building Common Areas; provided, however, in no event shall the
“Exclusive Tenant Areas,” as that term is defined in Section 1.1.4, below, or
any area designated for the exclusive use of any other tenant of the Project
(which areas may only be directly adjacent to Building 4 and may not
unreasonably interfere with Tenant’s use, access, or occupancy of the Project)
be deemed Project Common Areas. The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord and
the use thereof shall be subject to such reasonable and non-discriminatory
rules, regulations and restrictions as Landlord may make from time to time,
provided that such rules, regulations and restrictions do not unreasonably
interfere with the rights granted to Tenant under this Lease and the permitted
use granted under Section 5.1, below, and provided further that Landlord shall
at all times maintain and operate the Common Areas in a first class manner
materially consistent with the “Comparable Buildings,” as such term is defined
in Section 2.2.3.2 of this Lease. After the Lease Commencement Date, Landlord
reserves the right to close temporarily, and, subject to the terms of
Section 1.1.1 of this Lease, to make alterations or additions to, or change the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-7-



--------------------------------------------------------------------------------



 



location of elements of the Project and the Common Areas. Except when and where
Tenant’s right of access is specifically excluded in this Lease, Tenant shall
have the right of access to the Premises, the Buildings, and the Project parking
facilities twenty-four (24) hours per day, seven (7) days per week during the
“Lease Term,” as that term is defined in Section 2.1.1, below.

          1.1.4 Exclusive Tenant Areas. Tenant shall have the exclusive right to
use the “Volleyball Court,” Basketball Court” and “Amphitheater,” as those terms
are defined in this Section 1.1.4, below (collectively, the “Exclusive Tenant
Areas”). Notwithstanding such exclusive use, except as expressly set forth in
this Section 1.1.4, the repair and maintenance of the Exclusive Tenant Areas,
but not including the “Exclusive Tenant Areas Fixtures and Equipment”, as
defined below, shall remain the obligation of Landlord under the terms of
Articles 7 and 11 of this Lease. Tenant shall not be charged any Base Rent for
the use of such Exclusive Tenant Areas, nor shall the Exclusive Tenant Areas be
included in “Tenant’s Share,” as that term is defined in Section 4.2.6 of this
Lease, below; provided, however, Tenant shall directly pay to Landlord, upon
billing by Landlord to Tenant, one hundred percent (100%) of (x) all insurance
costs, (y), subject to the terms of Section 4.7 of this Lease, Tax Expenses
allocable to the Exclusive Tenant Areas, and (z) all repair and maintenance
costs incurred by Landlord in connection with the repair and maintenance of the
Exclusive Tenant Areas, but only to the extent such repair and maintenance costs
would not otherwise be excluded from “Operating Expenses,” as that term is
defined in Section 4.2.4 of this Lease, below, had Landlord incurred such costs
in connection with the Common Areas. However, notwithstanding the foregoing,
Tenant’s liability insurance policy required to be carried by Tenant in Article
10 of this Lease shall cover Tenant’s use of the Exclusive Tenant Areas and the
waiver and indemnification obligations of Tenant set forth in Section 10.1 of
the Lease shall apply to the Exclusive Tenant Areas as though the Exclusive
Tenant Areas were part of the Premises. In the event that the insurance carried
by Tenant in accordance with the terms of Section 10.3 of this Lease would not
cover a particular event, activity or other use of the Exclusive Tenant Areas by
Tenant, Tenant, at Tenant’s sole cost and expense, shall procure additional
reasonable liability insurance as reasonably required to cover such event,
activity or use to the levels required with respect to the Premises by such
Section 10.3. Tenant shall have the right to install furniture, fixtures and
equipment in the Exclusive Tenant Areas (collectively, the “Exclusive Tenant
Areas Fixtures and Equipment”), provided that (i) Tenant, at Tenant’s sole cost
and expense, shall keep the Exclusive Tenant Areas Fixtures and Equipment in
good and clean condition and repair throughout the Lease Term, including,
without limitation, the replacement, when necessary, of any basketball nets and
volleyball nets, (ii) any such Exclusive Tenant Areas Fixtures and Equipment
shall be subject to the prior approval of Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed, and (iii) Tenant shall, if so
requested by Landlord at least six (6) months prior to the Lease Expiration Date
(or to the extent this Lease is terminated early, or to the extent the Exclusive
Tenant Areas cease to be exclusive to Tenant pursuant to Section 2.2.2(C), then
within ten (10) business days following such early termination or cessation),
remove any Exclusive Tenant Areas Fixtures and Equipment on or before the
expiration or earlier termination of this Lease (or to the extent this Lease is
terminated early, or to the extent the Exclusive Tenant Areas cease to be
exclusive to Tenant pursuant to Section 2.2.2(C), then within sixty (60) days
following Tenant’s receipt of such written removal request from Landlord), and
shall repair any damage to the Project and/or Buildings caused by the
installation or removal of such Exclusive Tenant Areas Fixtures and Equipment.
As used in this Section 1.1.4, the term “Volleyball Court” shall mean a
full-size volleyball court located in

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-8-



--------------------------------------------------------------------------------



 



that area set forth as such on the Project Site Plan, the term “Basketball
Court” shall mean a full-size basketball court located in that area set forth as
such on the Project Site Plan, and the term “Amphitheater” shall mean an
amphitheater of at least three hundred (300) seats located in that area set
forth as such on the Project Site Plan. Tenant’s use of the Exclusive Tenant
Areas shall be subject to the TCCs of Section 5.2 of this Lease, below.

     1.2 Verification of Rentable Square Feet of Premises and Buildings. For
purposes of this Lease, “rentable square feet” shall be calculated pursuant to
the Standard Method for Measuring Floor Area in Office Buildings, ANSI Z65.1 —
1996 – and its accompanying guidelines (“BOMA Standard”) for the calculation of
rentable square feet; provided, however, notwithstanding anything to the
contrary in such BOMA Standard guidelines, the calculation of “rentable square
feet” shall expressly exclude vertical penetrations, balconies and other outdoor
areas under the roofline and upper floor overhangs. Within ninety (90) days
after the date Landlord delivers the last of Building 1, Building 2 and Building
3 to Tenant in a “Ready for T/Is” condition, as that term is defined in
Section 1.4.2 of the Tenant Work Letter, Landlord’s space planner/architect
shall measure the rentable square feet of the Premises in accordance with the
provisions of this Section 1.2 and the results thereof shall be presented to
Tenant in writing. Tenant’s space planner/architect may review Landlord’s space
planner/architect’s determination of the number of rentable square feet of the
Premises and Tenant may, within twenty (20) business days after Tenant’s receipt
of Landlord’s space planner/architect’s written determination, object to such
determination by written notice to Landlord. Tenant’s failure to deliver written
notice of such objection within said twenty (20) business day period shall be
deemed to constitute Tenant’s acceptance of Landlord’s space planner/architect’s
determination. If Tenant objects to such determination, Landlord’s space
planner/architect and Tenant’s space planner/architect shall promptly meet and
attempt to agree upon the rentable square footage of the Premises. If Landlord’s
space planner/architect and Tenant’s space planner/architect cannot agree on the
rentable square footage of the Premises within thirty (30) days after Tenant’s
objection thereto, Landlord and Tenant shall mutually select an independent
third party space measurement professional to field measure the Premises under
the BOMA Standard. Such third party independent measurement professional’s
determination shall be conclusive and binding on Landlord and Tenant. Landlord
and Tenant shall each pay one-half (1/2) of the fees and expenses of the
independent third party space measurement professional. If such determination is
made, it will be confirmed in writing by Landlord to Tenant. Notwithstanding
anything set forth in this Lease to the contrary, the rentable square footage of
the Premises, as determined pursuant to this Section 1.2, shall have no effect
on the terms and conditions of this Lease except in connection with the
following: (i) Tenant’s allocation of parking spaces pursuant to the terms of
Article 28, (ii) the calculation of Tenant’s Share, (iii) the calculation of the
“Tenant Improvement Allowance,” any “TIA Increase” and the “Modification Cost
Allowance,” as those terms are defined in Sections 2.1, 2.3 and 1.2.3.1 of the
Tenant Work Letter, respectively, (iv) the determination of the rentable square
footage of “First Offer Space” as that term is defined in Section 1.5 of this
Lease, below, (v) the determination of the rentable square footage of “First
Refusal Space” as that term is defined in Section 1.6 of this Lease, below,
(vi) to the extent Tenant exercises its option to lease the “Building 4
Expansion Space” pursuant to the terms of Section 1.4 of this Lease, below, the
determination of Tenant’s Share applicable to Building 4, (vii) the
determination of “Market Rent,” as that term is defined in Section 2.2.3.2 of
this Lease, below, for (A) the Premises during the second (2nd) “Option Term,”
as that term is defined in Section 2.2.1 of this Lease, below, and (B) any
“First Offer Space,” as that term is defined in

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-9-



--------------------------------------------------------------------------------



 



Section 1.5 of this Lease, below, and (viii) the restatement of the Base Rent
for the Premises on a per rentable square foot basis as set forth in Article 3
of this Lease.

     1.3 Intentionally Omitted.

     1.4 Building 4 Expansion Space. Landlord hereby grants to the originally
named Tenant herein (“Original Tenant”), and its “Affiliates,” as that term is
defined in Section 14.8 of this Lease, below, the one-time right (the “B4
Expansion Right”) to lease one or more full floors of Building 4 (the “Building
4 Expansion Space”); provided, however, (i) to the extent the Building 4
Expansion Space consists of more than one floor, such floors must be contiguous
and must include either, at Tenant’s option, the first (1st) floor of Building 4
or the fourth (4th) floor of Building 4, and (ii) to the extent Tenant elects to
exercise its B4 Expansion Right prior to the date Landlord pulls a grading
permit and substantially commences grading activities for Building 4 (provided
that for such date to remain valid, Landlord must thereafter diligently pursue
the construction of Building 4) (the “MN Date”), then Tenant must lease at least
two (2) full floors of Building 4. If Tenant wishes to exercise its B4 Expansion
Right, then Tenant shall exercise such option by delivering written notice (the
“B4 Expansion Notice”) thereof to Landlord on or before (A) the date which
occurs six (6) months following the “B4 Construction Commencement Date,” as that
term is defined in this Section 1.4, below, to the extent Tenant has not
exercised the “B4 Delay Right” pursuant to the terms of Section 1.8 of the
Tenant Work Letter, and (B) to the extent Tenant has exercised the B4 Delay
Right, then on or before the expiration of the “B4 Holding Period,” as that term
is defined in Section 1.8.1 of the Tenant Work Letter. If, and only if, Tenant
delivers a B4 Expansion Notice to Landlord prior to the MN Date, then Tenant
must, in order to validly exercise its right to lease the Building 4 Expansion
Space, include with such B4 Expansion Notice, a copy of Tenant’s “Financial
Statements,” as that term is defined in this Section 1.4, below, demonstrating
that Tenant has met the “Required Thresholds,” as that term is defined in
Section 1.4.5, below. As used in this Lease, “Financial Statements” shall mean
audited financial statements for Tenant’s then most recently ended fiscal year
and for all fiscal quarters that have ended since the end of Tenant then most
recently ended fiscal year, which statements are certified by an independent
certified public accounting firm. As used in this Lease, “B4 Construction
Commencement Date” shall mean the date upon which Landlord first commences to
pour the concrete foundations for Building 4.

     1.4.1 Delivery of the Expansion Space. If Tenant timely exercises the B4
Expansion Right, then Landlord shall deliver the Building 4 Expansion Space to
Tenant, in Ready for T/Is condition, pursuant to a commercially reasonable
construction schedule for Building 4, as reasonably determined by Landlord and,
to the extent Tenant delivered a B4 Expansion Notice to Landlord prior to the MN
Date, reasonably approved by Tenant. The remainder of this Section 1.4.1 shall
only apply if Tenant delivered a B4 Expansion Notice to Landlord prior to the MN
Date. Landlord shall present the proposed construction schedule to Tenant within
thirty (30) days following the date Tenant exercises its B4 Expansion Right and
Tenant shall, within five (5) business days, either approve such construction
schedule or disapprove such construction schedule (in which event Tenant shall
provide Landlord with a detailed description of Tenant’s requested changes to
the proposed construction schedule); provided, however, Tenant may only
disapprove such construction schedule if (i) Tenant’s requested changes do not
increase the total construction time set forth in Landlord’s proposed
construction schedule, and (ii) Landlord’s proposed construction schedule for
Building 4 is

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-10-



--------------------------------------------------------------------------------



 



materially inconsistent, taking into account the date upon which construction of
Building 4 shall commence vis-à-vis the date upon which construction of Building
1, Building 2 and Building 3 commenced (or is scheduled to commence), with the
“Construction Schedule,” as that term is defined in Section 1.4.1 of the Tenant
Work Letter. If Tenant disapproves the construction schedule, then Landlord and
Tenant shall meet within five (5) business days following the date of such
disapproval and attempt to mutually and reasonably agree upon a construction
schedule for Building 4. In the event Landlord and Tenant are unable to mutually
and reasonably agree upon a construction schedule for Building 4, then the
construction schedule shall be determined pursuant to the terms of Section 29.35
of this Lease, below.

          1.4.2 Building 4 Expansion Space Base Rent. If Tenant timely exercises
the B4 Expansion Right, then the Building 4 Expansion Space shall become part of
the Premises for all purposes hereunder, and, except as set forth in this
Section 1.4 to the contrary, shall be subject to every term and condition of
this Lease.

               1.4.2.1 Base Rent. The annual “Base Rent,” as that term is
defined in Article 3 of this Lease, for the Building 4 Expansion Space shall
initially be equal to the product of (i) the “B4 Project Costs,” as that term is
set forth hereinbelow, (ii) a fraction, the numerator of which shall be the
rentable square footage of the Building 4 Expansion Space, and the denominator
of which shall be the rentable square footage of Building 4, and (iii) the
greater of (1) the interest rate applicable to the ten (10) year treasury note
(as of the date Tenant delivers the applicable B4 Expansion Notice to Landlord)
plus 375 basis points, and (2) eight percent (8%); provided, however, commencing
on the first (1st) anniversary of the “B4 Commencement Date,” as that term is
defined in Section 1.4.4, below, and continuing on each subsequent anniversary,
such annual base rent shall be increased by three percent (3%).

               1.4.2.2 B4 Project Costs. For purposes of this Section 1.4.2 and
this Lease, the “B4 Project Costs” shall equal the sum of the following.

                    (i) the “B4 Base Land Cost” in an amount equal to * (which
amount was calculated based upon (A) * [which amount includes the “Offsite
Work,” as that term is set forth in Section 3.1.2.1(i), which Landlord is
required to perform in connection with the construction of the Project,
excepting (x) the “FBA Costs,” as that term is defined in Section 3.1.2.1(ix) of
this Lease, and (y) any “Permitted Offsite Work,” as that term is also set forth
in Section 3.1.2.1(i) of this Lease], and (B) the 101,062 rentable square feet
of Building 4);

                    (ii) the amount of the “B4 Land Cost Carry” which shall be
calculated in accordance with the TCCs of Section 3.1.2.1(ii) of this Lease
(i.e., using the exact same calculation formula set forth in such
Section 3.1.2.1(ii), but substituting (v) the time period commencing on July 16,
2005 and ending upon the day immediately preceding the B4 Construction
Commencement Date for the “Pre-PB Commencement Period,” (w) the time period
commencing on such B4 Construction Commencement Date and ending on day
immediately preceding the “B4 Commencement Date,” as that term is set forth in
Section 1.4.4 of this Lease, for the “PB Commencement Period,” (x) the B4 Base
Land Cost for the “Base Land Cost,” (y) * and (z) *;

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-11-



--------------------------------------------------------------------------------



 



                    (iii) the “B4 Base Building Construction Costs” which shall
include all costs relating to (A) the design (e.g., architectural and
engineering fees) of the portions of Building 4 constituting the “Base
Building,” as that term is defined in Section 1.1.1 of the Tenant Work Letter,
(B) the permitting of the Base Building portions of Building 4, (C) construction
insurance for such Base Building portions of Building 4, and (D) the “B4 HBBC
Costs,” which shall be determined with regard to the Base Building portions of
Building 4 and Building 4’s pro-rata share of the “Project Sitework,” as that
term is set forth in Section 1.1.1 of the Tenant Work Letter, in the same manner
that “HBBC Costs” are calculated pursuant to the TCCs of Section 1.3 of the
Tenant Work Letter; provided, however, the “pro-rata share” attributable to
Building 4 shall be calculated as a fraction, the numerator of which shall be
the 101,062 rentable square feet attributable to such Building 4, and the
denominator of which shall be the 465,600 rentable square feet in the entire
Project; provided further, however, in no event shall such B4 Base Building
Construction Costs include the cost relating to the design, permitting and
construction of any off-site improvements to the extent the same do not
constitute Permitted Offsite Work;

                    (iv) the “B4 TIA” which shall be an amount equal to
$5,558,410.00 (which amount was calculated based upon (A) $55.00 per rentable
square foot, and (B) the 101,062 rentable square feet of Building 4);

                    (v) the amount of the “B4 Development Fee” which shall equal
the sum of (1) * of the B4 Base Building Construction Costs, and (2) * per
rentable square foot of Building 4; and

                    (vi) the “B4 FBA Costs” which shall be an amount equal to
the assessments attributable to the Building 4 which are incurred in connection
with the “FBA,” as that term is set forth in Section 3.1.2.1(ix);

                    (vii) the product of (A) the Broker’s commissions,
calculated pursuant to the terms of Section 3.1.2.1(viii) of this Lease,
attributable to the Building 4 Expansion Space, and (B) a fraction, the
numerator of which is four (4) and the denominator of which is the number of
floors including within the Building 4 Expansion Space; and

                    (viii) the “carry costs” of the expenses incurred by
Landlord in connection with those components of B4 Project Costs set forth in
(iii) through (vii), above, which shall otherwise be calculated in accordance
with the TCCs of Section 3.1.2.1(x) of this Lease.

          1.4.3 Improvement of Building 4 Expansion Space. The Building 4
Expansion Space shall be initially improved pursuant to the terms of the Tenant
Work Letter, and Landlord shall provide Tenant a tenant improvement allowance
equal to the product of (A) the product of (i) $55.00, and (ii) the rentable
square footage of the Building 4 Expansion Space, and (B) a fraction, the
numerator of which shall be the number of full monthly Base Rent payments for
the Building 4 Expansion Space that Tenant shall make during the initial term of
Tenant ‘s lease of the Building 4 Expansion Space, and the denominator of which
shall be *.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-12-



--------------------------------------------------------------------------------



 



          1.4.4 Amendment to Lease. If Tenant timely exercises the B4 Expansion
Right, then, as soon as reasonably possible thereafter, Landlord and Tenant
shall execute an amendment adding such Building 4 Expansion Space to this Lease
upon the same terms and conditions as the initial Premises, except as otherwise
set forth in this Section 1.4. For purposes of calculating Tenant’s obligations
under Article 4 of this Lease, Tenant’s Share of Building Direct Expenses
applicable to the Building 4 Expansion Space shall be equal to the rentable
square footage of the Building 4 Expansion Space divided by the rentable square
footage of Building 4. Except to the extent inconsistent with the terms of this
Section 1.4, all provisions of the Lease which vary based upon the rentable
square footage of the Premises shall be adjusted to reflect the addition of such
Building 4 Expansion Space to the Premises. Tenant shall commence payment of
Rent to Landlord for the Building 4 Expansion Space and the term of the Building
4 Expansion Space shall commence (the “B4 Commencement Date”) eight (8) months
following the date Landlord delivers the Building 4 Expansion Space to Tenant in
a Ready for T/Is condition, and shall expire coterminously with Tenant’s lease
of the initial Premises on the Lease Expiration Date, as the same may be
extended pursuant to Section 2.2 of this Lease, below, unless sooner terminated
as provided in this Lease.

          1.4.5 No Defaults. The rights contained in this Section 1.4 shall be
personal to Original Tenant and its Affiliates, may only be exercised by
Original Tenant or an Affiliate (and not any other assignee, sublessee or
“Transferee,” as that term is defined in Section 14.1 of this Lease, of Tenant’s
interest in this Lease) if this Lease then remains in full force and effect and
if Tenant, as of the date of the attempted exercise of the expansion option by
Tenant, or as of the scheduled date of delivery of such Building 4 Expansion
Space to Tenant, is not in “Economic Default,” as that term is defined in this
Section 1.4.5, below, under this Lease, beyond any applicable notice and cure
period. In addition, if and only if Tenant elects to exercise its B4 Expansion
Right prior to the MN Date, the rights granted to Tenant in this Section 1.4
shall be subject to Landlord’s review and approval of the Financial Statements,
provided that Landlord shall not withhold its approval unless, as of the date
Tenant exercises its B4 Expansion Right, Tenant fails to meet or exceed the
“Required Thresholds” (the “Financial Conditions Test”). For purposes of this
Lease, the “Required Thresholds” shall mean all of (i) a Market Capitalization
(i.e., market stock price of common shares multiplied by the number of common
shares outstanding) of no less than* and (ii) annual Net Income of no less than*
and (iii) an annual Gross Revenuof no less than*. For purposes of this Lease,
“Market Capitalization,” “Net Income,” and “Gross Revenue” shall all be
determined in accordance with generally accepted accounting principles,
consistently applied. The term “Economic Default”, as used in this Lease shall
mean a default under Section 19.1.1 of this Lease, below, beyond the applicable
notice and cure period set forth in Section 19.1.1. Notwithstanding any contrary
provision in this Lease, the Financial Conditions Test set forth in this
Section 1.4.5 shall only be applicable to Tenant in connection with the terms of
this Section 1.4.5 and, without limitation, shall have no application with
regard to (x) Tenant’s right of first offer set forth in Section 1.5, below,
(y) Tenant’s right of first refusal set forth in Section 1.6, below, or
(z) Tenant’s right to extend the Lease Term pursuant to Section 2.2, below.

     1.5 Right of First Offer. The rights granted to Tenant in this Section 1.5
shall not be applicable until after the earlier of (i) the exercise of Tenant’s
B4 Expansion Right for less than the entire B4 Expansion Space, and (ii) the
expiration of Tenant’s B4 Expansion Right without Tenant exercising such right.
Provided that Tenant does not exercise its B4 Expansion Right

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-13-



--------------------------------------------------------------------------------



 



pursuant to Section 1.4 of this Lease, above, as to all of the space in Building
4, then the Original Tenant and its Affiliates shall have an on-going right of
first offer with respect to any remaining space located in Building 4 which
becomes available for lease to third parties (collectively, the “First Offer
Space”). Notwithstanding the foregoing, such right of first offer shall be
subordinate to all leases, renewal and extension options, and expansion options
set forth in “First Refusal Notices,” as that term is set forth in Section 1.6,
below, provided that such expansion options are to expand into specifically
delineated space (i.e., so called “hard” expansion rights similar to those
granted to Tenant in Section 1.4, above, but not any right of first offer, right
of first refusal, right of negotiation or similar rights), and provided further
that the rentable square footage of such “hard” expansion space is not greater
than ten percent (10%) of the rentable square footage of the initial premises
leased to such tenant under the terms of such leases (“Superior Rights”), and,
as to such renewal or expansion options, regardless if such rights are executed
strictly in accordance with their respective terms or pursuant to lease
amendments or new leases, provided that such new leases or lease amendments (A)
are executed prior to the expiration of such applicable Superior Right (i.e.,
prior to the expiration of the renewal right or the expansion right), (B) are
executed by the party which originally made the bona fide third party offer
which was the subject of the applicable First Refusal Notice to Tenant, or by a
transferee of such party’s entire interest in the applicable lease pursuant to
the terms of such lease, and (C) do not, in the case of a renewal, relate to a
term longer than the stated renewal term or terms, and, in the case of an
expansion, do not include the lease of space in addition to the space provided
by the terms of such Superior Right (all tenants under such leases,
collectively, the “Superior Right Holders”).

          1.5.1 Procedure for Offer. Within five (5) business days following
Landlord’s receipt of a request from Tenant (a “First Offer Request”) , which
request Tenant shall not have a right to deliver more than four (4) times during
any calendar year, Landlord shall notify Tenant (a “First Offer Notice”) of any
First Offer Space which, as of the date Landlord delivers the First Offer Notice
to Tenant, is then “available for lease to third parties,” or which Landlord
anticipates will become available for lease to third-parties within the
following twelve (12) month period, provided that no Superior Right Holder
wishes to lease such space, and provided further that if at the time of the
First Offer Notice, Landlord is then negotiating for the lease of all or a
portion of the First Offer Space (the portion being so negotiated, the “Current
Negotiations Space”) with a third party (as evidenced by an exchange of written
communication pre-dating the date of Landlord’s receipt of such First Offer
Request, between Landlord and such third party), then such five (5) business day
period shall instead become a thirty (30) day period with respect to the Current
Negotiations Space (but Landlord shall deliver a First Offer Notice to Tenant
within five (5) business days with respect to all other First Offer Space which
is not Current Negotiations Space), provided that within such five (5) business
day period Landlord must deliver to Tenant reasonable evidence that Landlord
had, prior to the date of Landlord’s receipt of the corresponding First Offer
Request, exchanged written correspondence with regard to the Current
Negotiations Space. With respect to any Current Negotiations Space, Landlord
shall, within thirty (30) days following Landlord’s receipt of a First Offer
Request, deliver to Tenant either (A) a First Offer Notice, and Tenant’s
response to such First Offer Notice shall be governed by the TCCs of
Section 1.5.2, below, or (B) a First Refusal Notice pursuant to the terms of
Section 1.6, below, and Tenant’s response to such First Refusal Notice shall be
governed by the TCCs of such Section 1.6. As used in this Section 1.5, space
which is “available for lease to third parties” shall mean all space available
in Building 4 after the B4

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-14-



--------------------------------------------------------------------------------



 



Construction Commencement Date which is not then subject to (i) a lease, which
premises under such lease was the subject of a “First Refusal Notice,” as that
term is defined in Section 1.6.1 of this Lease, or (ii) a bona fide third party
offer, which was the subject of a First Refusal Notice. Pursuant to such First
Offer Notice, Landlord shall offer to lease to Tenant the then available First
Offer Space. A First Offer Notice shall describe the space so offered to Tenant
and shall set forth the “First Offer Rent,” as that term is defined in
Section 1.5.3, below, and the other economic terms upon which Landlord is
willing to lease such space to Tenant. The rentable square footage of the space
so offered to Tenant shall be determined in accordance with the terms of
Section 1.2 of this Lease.

          1.5.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s
right of first offer with respect to the space described in a First Offer
Notice, then within ten (10) business days of delivery of such First Offer
Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant’s intention
to exercise its right of first offer with respect to all or any full floor
portion of the space described in such First Offer Notice on the terms contained
therein. Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its right of first offer, if at all, on a full floor by full
floor basis; provided, however, to the extent Tenant exercises its right with
respect to less than all of the First Offer Space, then Landlord shall have the
right to designate the particular floor or floors which shall be applicable to
Tenant’s exercise notice; provided further, however, to the extent Tenant
exercises its right of first offer with respect to more than one floor, the
floors so designated by Landlord shall be contiguous with each other to the
extent possible. If Tenant does not so notify Landlord within the ten
(10) business day period, then Landlord shall be free to lease the space
described in such First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires, subject to the terms of Section 1.6 of this Lease and
any subsequent First Offer Request delivered to Landlord pursuant to
Section 1.5.1, above.

          1.5.3 First Offer Space Rent. The annual “Rent,” as that term is
defined in Section 4.1 of this Lease, payable by Tenant for the First Offer
Space (the “First Offer Rent”) shall be equal to the “Market Rent,” as that term
is defined in Section 2.2.3.2 of this Lease, for the First Offer Space. To the
extent Landlord and Tenant cannot agree on the Market Rent for the First Offer
Space, then the Market Rent for the First Offer Space shall be determined
pursuant to Section 2.2.5 of this Lease, below.

          1.5.4 Construction In First Offer Space. Landlord shall provide the
First Offer Space to Tenant in the required condition as determined as part of
the Market Rent determination. The construction of improvements in the First
Offer Space shall comply with the terms of Article 8 of this Lease.

          1.5.5 Amendment to Lease. If Tenant timely exercises Tenant’s right to
lease First Offer Space as set forth herein, then, as soon as commercially
reasonable thereafter, Landlord and Tenant shall execute an amendment to this
Lease for such First Offer Space upon the terms and conditions as set forth in
the First Offer Notice therefor and this Section 1.5; provided, however, that if
Landlord and Tenant arbitrate the First Offer Rent pursuant to the terms of
Section 2.2.5 of this Lease and, pursuant to such arbitration, the First Offer
Rent is determined to be the First Offer Rent that Tenant submitted to
arbitration, Landlord and Tenant shall, within fifteen (15) days following the
date upon which Landlord and Tenant receive the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-15-



--------------------------------------------------------------------------------



 



final determination of the arbitrators, execute a second amendment setting forth
the applicable First Offer Rent and reconciling the amount of First Offer Rent
actually paid by Tenant with the amount of First Offer Rent which should have
been paid by Tenant (Landlord and Tenant hereby agree that Tenant shall be
required to pay, and the initial amendment to the Lease shall be based on, the
First Offer Rent submitted to arbitration by Landlord until such final
determination is made by the arbitrators). Subject to any contrary terms in the
First Offer Notice, Tenant shall commence payment of Rent for such First Offer
Space, and the term of such First Offer Space shall commence, in a manner as
determined as part of the Market Rent (the “First Offer Commencement Date”) and
shall expire coterminously with Tenant’s lease of the initial Premises on the
Lease Expiration Date, as the same may be extended pursuant to Section 2.2 of
this Lease, below, unless sooner terminated as provided in this Lease.

          1.5.6 Termination of Right of First Offer. The rights contained in
this Section 1.5 shall be personal to Original Tenant and its Affiliates, and
may only be exercised by Original Tenant or an Affiliate (and not by any other
assignee, sublessee or other Transferee of Tenant’s interest in this Lease).
Tenant shall not have the right to lease First Offer Space, as provided in this
Section 1.5, if, as of the date of the attempted exercise of any right of first
offer by Tenant, or as of the scheduled date of delivery of such First Offer
Space to Tenant, Tenant is in Economic Default under this Lease. Notwithstanding
anything set forth herein to the contrary, Tenant shall not have the right to
lease First Offer Space if the First Offer Commencement Date will occur less
than two (2) years prior to the then scheduled Lease Expiration Date; provided,
however, to the extent Tenant then has an unexpired Lease Term renewal option
pursuant to Section 2.2 of this Lease, Tenant shall have the right to exercise
such renewal option simultaneously with Tenant’s exercise of its first offer
right hereunder in order to cause the Lease Expiration Date to occur more than
two years following the First Offer Commencement Date.

     1.6 Right of First Refusal. Provided that Tenant does not exercise its B4
Expansion Right pursuant to Section 1.4 of this Lease, above, and subject to the
terms of Section 1.5, above, with respect to all of the space in Building 4,
then the Original Tenant and its Affiliates shall have an ongoing right of first
refusal with respect to the remaining space within Building 4 (the “First
Refusal Space”).

          1.6.1 Procedure for Offer. Landlord shall notify Tenant (the “First
Refusal Notice”) whenever Landlord receives a written “bona-fide third-party
offer” for the First Refusal Space which Landlord desires to accept. Pursuant to
such First Refusal Notice, Landlord shall offer to lease to Tenant the
applicable First Refusal Space. The First Refusal Notice shall describe the
material economic terms upon which Landlord is willing to lease such space to
Tenant (collectively, the “Economic Terms”), which Economic Terms shall be
consistent with the terms of the bona-fide third-party offer, and which Economic
Terms shall pertain to the following categories: (i) the rentable square footage
of the applicable space, (ii) the delivery condition, including any required
landlord work, (iii) the lease commencement and rent commencement dates,
including the construction or improvement build-out time period, (iv) the length
of term, (v) base rent, including escalations thereto, (vi) monetary concessions
(e.g., free rent, improvement allowances), (vii) any rent stop or base year
protections, (viii) expansion rights and the rent and terms and conditions upon
which such expansion will be based (e.g., fair market rent), (ix) renewal rights
and the rent and terms and conditions upon which such renewal will be based
(e.g., fair market rent), (x) parking rights, (xi) parking charges,
(xii) signage rights,

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-16-



--------------------------------------------------------------------------------



 



(xiii) security deposit or other credit enhancement, (xiv) the name of the third
party tenant, and (xv) the amount of any brokerage fees or commissions to be
paid by Landlord (except to the extent the Broker representing Tenant is already
earning a commission in connection with the lease of such First Refusal Space).

          1.6.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s
right of first refusal with respect to the First Refusal Space described in the
First Refusal Notice, then within ten (10) business days of delivery of the
First Refusal Notice to Tenant (the “Exercise Period”), Tenant shall deliver
notice to Landlord of Tenant’s exercise of its right of first refusal with
respect to all of the First Refusal Space described in the First Refusal Notice
on the terms contained in such First Refusal Notice. If Tenant does not so
notify Landlord within such ten (10) business day period of Tenant’s exercise of
its first refusal right, then Landlord shall be free to negotiate and enter into
a lease for the First Refusal Space with the party that made the bona-fide
third-party offer to Landlord, on any terms Landlord desires; provided, however,
that (i) if the Economic Terms of Landlord’s proposed lease to such third party
(as calculated as a Net Equivalent Lease Rate pursuant to the terms of
Exhibit G, attached hereto) are more than * more favorable to the third party
than those Economic Terms proposed by Landlord in the First Refusal Notice (as
calculated as a Net Equivalent Lease Rate pursuant to the terms of Exhibit G,
attached hereto), then before entering into such third party lease, Landlord
shall notify Tenant of such materially more favorable Economic Terms and Tenant
shall have the right to lease the First Refusal Space upon such materially more
favorable Economic Terms by delivering written notice thereof to Landlord within
ten (10) business days after Tenant’s receipt of Landlord’s notice, (ii) in the
event Landlord fails to lease such First Refusal Space to such third party
within one hundred eighty (180) days following the expiration of the Exercise
Period, Landlord shall again be obligated to deliver a First Refusal Notice to
Tenant, and Tenant shall again have the right to lease the First Refusal Space,
in accordance with the terms of this Section 1.6.2, and (iii) in the event
Landlord leases such First Refusal Space to such third party within one hundred
eighty (180) days following the expiration of the Exercise Period, then Landlord
shall, within thirty (30) days following the expiration of such 180-day period,
deliver written notice to Tenant setting forth the date of such third party
lease and stating that Landlord’s execution of such third-party lease complies
with the terms of this Section 1.6.2. After Landlord enters into any lease of
First Refusal Space (“Third Party Lease”) with any such third party (“Third
Party Tenant”) in accordance with the foregoing, Tenant’s rights under this
Section 1.6 shall be subordinate to the rights of the tenant under such Third
Party Lease with respect to the space leased and encumbered pursuant to the
provisions of the Third Party Lease, all extensions and renewals thereof, and
all expansion options contained therein, to the extent such rights were set
forth in the particular First Refusal Notice, and provided that such expansion
options are to expand into specifically delineated space (i.e., so called “hard”
expansion rights similar to those granted to Tenant in Section 1.4, above, but
not any right of first offer, right of first refusal, right of negotiation or
similar rights), and provided further the rentable square footage of such “hard”
expansion space is not greater than ten percent (10%) of the rentable square
footage of initial premises leased to such tenant under the terms of such Third
Party Lease, and, as to such renewal or expansion options, regardless if such
rights are executed strictly in accordance with their respective terms or
pursuant to lease amendments or new leases, provide d that such new leases or
lease amendments (A) are executed prior to the expiration of such applicable
right (i.e., prior to the expiration of the renewal right or the expansion
right), (B) the monetary terms of such new lease or amendment are materially
consistent with the monetary terms set forth in the First

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-17-



--------------------------------------------------------------------------------



 



Refusal Notice originally presented to Tenant, and (C) do not, in the case of a
renewal, relate to a term longer than the stated renewal term or terms, and, in
the case of an expansion, do not include the lease of space in addition to the
space provided by the terms of such right.

          1.6.3 Construction In First Refusal Space. Tenant shall take the First
Refusal Space in the condition contemplated by the First Refusal Notice, and the
construction of any improvements in the First Refusal Space shall be performed
by Tenant and shall comply with the terms of Article 8 of this Lease.

          1.6.4 Amendment to Lease. If Tenant timely exercises Tenant’s right of
first refusal to lease First Refusal Space as set forth herein, Landlord and
Tenant shall, as soon as commercially reasonable thereafter, execute an
amendment to this Lease (the “First Refusal Space Amendment”) for such First
Refusal Space upon the terms set forth in the First Refusal Notice and this
Section 1.6. Notwithstanding the foregoing, Landlord may, at its sole option,
require that a separate lease be executed by Landlord and Tenant in connection
with Tenant’s lease of the First Refusal Space, in which event such lease (the
“First Refusal Space Lease”) shall be on the same TCCs as this Lease, except as
provided in this Section 1.6 and as specifically in this Lease to the contrary.
The First Refusal Lease, if applicable, shall be executed by Landlord and Tenant
within thirty (30) days following Tenant’s exercise of its right to lease the
First Refusal Space.

          1.6.5 No Defaults; Required Financial Condition of Tenant. The rights
contained in this Section 1.6 shall be personal to the Original Tenant and its
Affiliates and may only be exercised by the Original Tenant or an Affiliate (and
not any assignee, sublessee or other transferee of the Original Tenant’s
interest in this Lease). The right to lease First Refusal Space as provided in
this Section 1.6 may not be exercised if, as of the date of the attempted
exercise of the expansion option by Tenant, or as of the scheduled date of
delivery of such First Refusal Space to Tenant, Tenant is in Economic Default
pursuant to the terms of this Lease (beyond any applicable notice and cure
periods).

          1.6.6 First Refusal Space Commencement Date and Lease Term.

               1.6.6.1 Commencement Date. The commencement date for the First
Refusal Space shall be the date set forth in the bona-fide third-party offer
(the “First Refusal Space Commencement Date”), unless otherwise agreed to by
Landlord and Tenant, and shall expire on the date set forth in the bona-fide
third party offer; provided, however, to the extent that (i) the then-remaining
term of the Lease (as the same may be extended pursuant to an early renewal
election by Tenant for the entire Premises) is longer than the lease term of the
bona-fide third party offer, or (ii) the then-remaining term of the Lease (as
the same may be extended pursuant to an early renewal election by Tenant for the
entire Premises) is shorter than the lease term of the bona fide third party
offer, but the differential between the two is twenty percent (20%) or less
(e.g., the difference between a six year term for a bona fide third party offer
and five years remaining on the Lease Term equals 16.7%, and, therefore, it is
less than 20%), then the lease term of the First Refusal Space shall be
coterminous with the Lease Term.

               1.6.6.2 Refusal Space Lease Term. If Tenant leases the First
Refusal Space for a term other than for the lease term set forth in the bona
fide third party offer, then the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-18-



--------------------------------------------------------------------------------



 



Economic Terms described in the applicable First Refusal Notice, but only to the
extent of the type of terms described in items (ii), (iii), (iv), (v), (vi),
(vii), (xi) and (xv) of Section 1.6.1 (the "Monetary Terms”), above, shall be
converted into a “Net Equivalent Lease Rate,” as calculated pursuant to
Exhibit G, attached hereto, and such Net Equivalent Lease Rate shall be the Base
Rent that Tenant pays during the term of the First Refusal Space, and the other
Economic Terms (i.e., other than the Monetary Terms) set forth in the First
Refusal Notice shall also apply to the First Refusal Space. However, following
the determination of the Net Equivalent Lease Rate applicable to the First
Refusal Space, Landlord may elect to increase the Base Rent applicable to the
First Refusal Space and at the same time provide Tenant with a tenant
improvement allowance (provided that the Net Equivalent Lease Rate applicable to
Tenant’s lease of the First Refusal Space shall be recalculated to reflect any
such tenant improvement allowance so provided to Tenant). The term of Tenant’s
occupancy of the First Refusal Space shall be referred to herein as a “Refusal
Space Lease Term.” Any First Refusal Space which is coterminous with the initial
Premises may be renewed pursuant to the terms of Section 2.2 of this Lease. Any
First Refusal Space which is not coterminous with the initial Premises may be
renewed pursuant to the corresponding Economic Terms related to renewal rights.

ARTICLE 2

INITIAL LEASE TERM; OPTION TERM(S)

     2.1 Initial Lease Term.

          2.1.1 Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the “Lease
Term”) shall commence on the “Lease Commencement Date” set forth in Section 3.2
of the Summary. Subject to extension pursuant to Section 2.2, below, the Lease
Term shall terminate on the “Lease Expiration Date” set forth in Section 3.3 of
the Summary unless this Lease is sooner terminated. For purposes of this Lease,
the term “Lease Year” shall mean each consecutive twelve (12) month period
during the Lease Term commencing on the Lease Commencement Date. After the Lease
Commencement Date, either party may deliver to the other a notice in the form as
set forth in Exhibit C, attached hereto (a “Notice of Lease Term Dates”), as a
confirmation only of the information set forth therein, which the receiving
party shall execute and return to the requesting party within five (5) business
days of receipt thereof (provided that if said Notice of Lease Term Dates is not
factually correct, then the receiving party shall make such changes as are
necessary to make the Notice of Lease Term Dates factually correct and shall
thereafter execute and return such Notice of Lease Term Dates to the requesting
party within such five (5) business day period).

          2.1.2 Use of Premises Prior to Lease Commencement Date.
Notwithstanding the definition of the Lease Commencement Date for the Premises
set forth in Section 2.1.1, above, Tenant shall have the right, prior to the
occurrence of the Lease Commencement Date, to commence business operations (such
operations, the “Early Operations”) from any portion of the Premises (such
space, the “Early-Occupancy Space”) during or after any construction and move in
periods for such space, provided that (i) Tenant shall give Landlord at least
ten (10) days prior notice of any such Early Operations, which shall identify
the corresponding Early–

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-19-



--------------------------------------------------------------------------------



 



Occupancy Space, (ii) a temporary certificate of occupancy or its equivalent
permitting occupancy shall have been issued by the appropriate governmental
authorities for the Early-Occupancy Space, and (iii) Tenant shall reimburse
Landlord, within thirty (30) days of its receipt of an invoice therefor, any
“Pre-9/07 Variable Operating Expenses,” as that term is set forth in
Section 2.1.2.1, below. If Tenant does commence business operations from any
Early-Occupancy Space prior to the occurrence of the Lease Commencement Date,
all of the terms and conditions of this Lease shall apply to such
Early-Occupancy Space, except that Tenant shall have no obligation to pay,
except as otherwise expressly set forth in this Section 2.1.2 as to the Pre-9/07
Variable Operating Expenses, any Rent (including, without limitation, Base Rent,
Direct Expenses, electrical costs, and HVAC charges under Article 6 of this
Lease).

               2.1.2.1 Pre-9/07 Variable Operating Expenses. For purposes of
this Section 2.1.2, the “Pre-9/07 Variable Operating Expenses” shall be the
amount by which (A) the sum of (w) the “Actual Costs,” as that term is set forth
in Section 6.2.2 of this Lease, of utilities for the Premises incurred by
Landlord prior to September 1, 2007, which are otherwise (i.e., following
September 1, 2007) directly payable by Tenant pursuant to the TCCs of
Section 6.3 of the Lease, (x) the Actual Costs of janitorial services provided
by Landlord prior to September 1, 2007 pursuant to the TCCs of Section 6.1.4 of
the Lease, (y) the Actual Costs of other services provided by Landlord prior to
September 1, 2007 pursuant to the TCCs of Sections 6.1 and 6.2 of the Lease
which would otherwise (i.e. “but for” Tenant’s Early Operations) not have
commenced until September 1, 2007, and (z) the Actual Costs related to any
components of Operating Expenses which are incurred by Landlord prior to
September 1, 2007 as a result of Tenant’s Early Operations (i.e., to the extent
the same would not have, “but for” Tenant’s Early Operations, been incurred
prior to September 1, 2007), exceeds (B) Landlord’s cost of providing utilities,
security and other corresponding services to the corresponding portions of the
Project, on an unoccupied basis, prior to and including August 31, 2007 (i.e.,
during the scheduled period of construction of the Tenant Improvements);
provided, however, that in no event shall such Pre-9/07 Variable Operating
Expenses include (i) costs which were incurred because of any “Landlord Caused
Delay,” as that term is defined in Section 5.1 of the Tenant Work Letter,
(ii) costs which Landlord pays to Tenant pursuant to the terms of Section 29.36
of this Lease, below, or (iii) cost incurred following the Lease Commencement
Date, or (iii) costs which have otherwise been included in Project Costs.

     2.2 Option Terms. Landlord and Tenant hereby acknowledge that the terms of
this Section 2.2 shall not be applicable to any space added to the Premises as
First Refusal Space which is not coterminous with the initial Lease Term.

          2.2.1 Option Right. Landlord hereby grants the Original Tenant, its
Affiliates and any permitted assignee of the Original Tenant’s interest in this
Lease pursuant to Article 14 of this Lease (a “Permitted Assignee”), two
(2) options to extend the Lease Term with respect to the initial Premises, any
space which was added to the initial Premises pursuant to the TCCs of
Section 1.4 of this Lease, any space which was added as First Offer Space, and
any space which was added as First Refusal Space and is coterminous with the
initial Lease Term (collectively, the “Option Space”). Each such option shall be
for a period of five (5) years (each, an “Option Term”). Such options shall be
exercisable only by notice delivered by Tenant to Landlord as provided in
Section 2.2.4, below, provided that, as of the date of delivery of such notice,
(i) Tenant is not then in Economic Default under this Lease (beyond any
applicable notice and

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-20-



--------------------------------------------------------------------------------



 



cure periods), and (ii) Tenant has not been in Economic Default under this Lease
(beyond any applicable notice and cure periods) more than once during the prior
twelve (12) month period. Upon the proper exercise of such option to extend, and
provided that, as of the end of the then applicable Lease term, Tenant is not in
Economic Default under this Lease (beyond any applicable notice and cure
periods), the Lease Term, as it applies to the Option Space (as such Option
Space may be reduced pursuant to Section 2.2.2, below), shall be extended for a
period of five (5) years. The rights contained in this Section 2.2 shall only be
exercised by the Original Tenant, an Affiliate or a Permitted Assignee (and not
any other assignee, sublessee or other transferee of the Original Tenant’s
interest in this Lease) if Original Tenant and/or its Affiliate or Permitted
Assignee is in occupancy of not less than one (1) entire Building. In connection
with Tenant’s exercise of its renewal option, Tenant shall have the right to
reduce the size of the Option Space and exercise the option only as to such
reduced portion of the Option Space (the “Partial Renewal”), in accordance with
the terms of Section 2.2.2 below.

          2.2.2 Partial Renewal; Non-Renewed Space. In the event Tenant desires
to exercise its Partial Renewal right, the “Exercise Notice,” as that term is
defined in Section 2.2.4, below shall describe the area of the Option Space
which Tenant elects to renew the Lease Term (the "Renewal Space”). The following
conditions shall apply to Tenant’s exercise of the Partial Renewal right. The
Renewal Space shall be determined by Tenant, subject to the satisfaction of the
following conditions: (i) Tenant must elect to renew the Lease with respect to,
at a minimum, one (1) entire Building of the Project, (ii) the Renewal Space
must be in adjacent buildings, starting from Building 1 or Building 4, (iii) the
Renewal Space may not consist of more than one (1) partial Building (i.e., a
Building in which Tenant does not lease the entire Building), (iv) to the extent
the Renewal Space includes a partial Building, then such partial Building must
be on one end or the other of all the Buildings containing Renewal Space and the
Renewal Space within such partial Building must consist of the lesser of (A) the
total amount of space then leased by Tenant within such Building, and (B) two
(2) full contiguous floors of the Building (and which floors must include, to
the extent possible, either the highest floor in the Building or the lowest
floor in the Building), and (v) Tenant shall pay to Landlord the reasonable
costs incurred in restoring any internal stairwells (i.e., any stairwells
installed as part of the “Tenant Improvements” or as an “Alteration,” as those
terms are defined in Section 2.1 of the Tenant Work Letter and Section 8.1 of
this Lease, respectively) in any partial Building included in the Renewal Space;
provided, however, Tenant shall not be required to restore any such stairwell to
the extent the Renewal Space includes the floors affected by such stairwell. If
Tenant elects to exercise the Partial Renewal right, then (A) Landlord and
Tenant shall be relieved of their respective obligations under this Lease with
respect to the that portion of the Option Space which Tenant is not renewing the
Lease Term (the “Non-Renewed Space”) as of the first (1st) day of the applicable
Option Term, except for those obligations set forth in this Lease which
specifically survive the expiration or earlier termination of this Lease,
including, without limitation, the payment by Tenant of all amounts owed by
Tenant under this Lease, up to the first (1st) day of the applicable Option
Term, with respect to the Non-Renewed Space, (B) to the extent such Non-Renewed
Space includes any portion of the initial Premises (i.e., any space within
Building 1, Building 2 or Building 3), then the terms and conditions of
Section 1.5 and 1.6 of this Lease, above, shall immediately be null and void and
of no further force or effect, and (C) to the extent such Non-Renewed Space
includes any portion of Building 1 or Building 2, then the terms and conditions
of Section 1.1.4 of this Lease, above, shall immediately be null and void and of
no further force or effect and the Exclusive Tenant Areas shall thereafter be
deemed

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-21-



--------------------------------------------------------------------------------



 



Project Common Areas. In the event that Tenant fails to vacate, and surrender
and deliver to Landlord exclusive possession of the Non-Renewed Space, free of
all subleases, prior to the first (1st) day of the applicable Option Term in the
condition required by this Lease, and such failure continues for five
(5) business days after receipt of notice from Landlord, then the provisions of
Article 16 of this Lease shall apply to the Non-Renewed Space which is not so
delivered.

          2.2.3 Option Rent.

               2.2.3.1 Option Rent During First Option Term. The Base Rent
payable by Tenant during the first (1st) Option Term (the “First Option Rent”)
shall be calculated as follows.

                    2.2.3.1.1 Initial Premises and Building 4 Expansion Space.
As to any Renewal Space which was part of the initial Premises or was added to
the initial Premises pursuant to the TCCs of Section 1.4 of this Lease, the
First Option Rent shall be equal to the product of (i) the Project Costs per
rentable square foot of the Renewal Space, as such Project Costs shall be
increased for any commissions payable pursuant to the commission agreement
attached hereto as Exhibit J (provided that Landlord hereby acknowledges that
project Costs shall not include any amounts disbursed as the TIA Increase or the
Modification Cost Allowance), and as such Project Costs are allocated based upon
(x) the Project Costs per rentable square foot of the initial Premises
calculated pursuant to Article 3 of this Lease, and (y) the Project Costs per
rentable square foot of the Building 4 Expansion Space calculated pursuant to
Section 1.4 of this Lease, in either case multiplied by (ii) *.

                    2.2.3.1.2 First Offer Space. As to any Renewal Space which
was added as First Offer Space, the First Option Rent shall be calculated
pursuant to the renewal terms and renewal rent applicable to such First Offer
Space, provided if such renewal rent was for “market rent,” then “Market Rent”
shall be used as the First Option Rent applicable thereto and the terms of
Sections 2.2.3.2 and 2.2.5 shall apply.

                    2.2.3.1.3 First Refusal Space. As to any Renewal Space which
was added as First Refusal Space and is coterminous with the initial Lease Term,
the First Option Rent shall be calculated pursuant to the terms of the renewal
terms and renewal rent applicable to such First Refusal Space, provided if such
renewal rent was for “market rent,” then “Market Rent” shall be used as the
First Option Rent applicable thereto and the terms of Sections 2.2.3.2 and 2.2.5
shall apply.

               2.2.3.2 Option Rent During Second Option Term. With regard to any
Renewal Space which (i) was originally part of the initial Premises, (ii) was
added to the initial Premises pursuant to the TCCs of Section 1.4 of this Lease,
(iii) was added as First Offer Space (regardless of the terms of the First Offer
Rent applicable to a second renewal option), or (iv) was added as First Refusal
Space and is coterminous with the initial Lease Term (regardless of the Economic
Terms applicable to a second renewal option), the Base Rent payable by Tenant
during the second (2nd) Option Term (the “Second Option Rent”) shall be equal to
ninety-seven percent (97%) of the Market Rent as set forth below. With regard to
any First Refusal Space which is not coterminous with the initial Lease Term,
the Base Rent payable by Tenant during the second (2nd) renewal term, if any,
shall be governed by the applicable renewal terms of the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-22-



--------------------------------------------------------------------------------



 



Economic Terms. For purposes of this Lease, the term “Market Rent” shall be
calculated on a “Net Equivalent Lease Rate” basis, as set forth on Exhibit G,
attached hereto, and shall mean the Net Equivalent Lease Rate per rentable
square foot, at which tenants, as of the commencement of the second (2nd) Option
Term (or, with respect to any First Offer Space, as of the First Offer
Commencement Date) are, pursuant to transactions completed within the
twenty-four (24) months prior to the first day of the second (2nd) Option Term
(or, with respect to any First Offer Space, twelve (12) months prior to the
First Offer Commencement Date), leasing non-sublease, non-encumbered,
non-synthetic, non-renewal, non-expansion (to the extent the applicable tenant
was “captive”), non-equity space comparable in size (which, in the case of the
second (2nd) Renewal Option, shall mean not less than 100,000 rentable square
feet of space), location and quality to the Premises (or First Offer Space, as
applicable) for a “Comparable Term,” as that term is defined in this Section
2.2.3.2 (the “Comparable Deals”), which comparable space is located in the
“Comparable Buildings,” as that term is defined in this Section 2.2.3.2, giving
appropriate consideration to the standard of measurement by which the rentable
square footage is measured, the ratio of rentable square feet to usable square
feet, parking availability (including the ratio of covered parking to uncovered
parking) and related parking charges. The terms of the Comparable Deals shall be
calculated as a Net Equivalent Lease Rate pursuant to the terms of Exhibit G,
and shall take into consideration only the following concessions (provided that
if the rent payable in a Comparable Deal is determined by use of a discounted
fair market rate formula, such rent shall be equitably increased in order that
such Comparable Deal will not reflect a discounted rate) (collectively, the
“Rent Concessions”): (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable spaces; (b) tenant improvements
or allowances provided or to be provided for such comparable space, taking into
account the value of the existing improvements in the Premises in comparison to
the value of any improvements existing in the Comparison Deals, such value to be
based upon the age, quality and layout of the improvements and the extent to
which the same could be utilized by general office user for its corporate
headquarters, (c) Proposition 13 protection, (d) renewal terms and the rent and
terms and conditions related to such renewals, and (e) all other monetary
concessions, if any, being granted such tenants in connection with such
comparable space; provided, however, that notwithstanding anything to the
contrary herein, no consideration shall be given to the fact that Landlord is or
is not required to pay a real estate brokerage commission in connection with the
applicable term or the fact that the Comparable Deals do or do not involve the
payment of real estate brokerage commissions. The term “Comparable Term” shall
refer to the length of the lease term, without consideration of options to
extend such term, for the space in question. In addition, the determination of
the Market Rent shall include a determination as to whether, and if so to what
extent, Tenant must provide Landlord with financial security, such as a letter
of credit or guaranty, for Tenant’s rent obligations during any Option Term.
Such determination shall be made by reviewing the extent of financial security
then generally being imposed in Comparable Deals upon tenants of comparable
financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to accou nt for
differences in the then-existing financial condition of Tenant and such other
tenants). The term “Comparable Buildings” shall mean the Buildings and other
first-class office buildings which are comparable to the Buildings in terms of
age (based upon the date of completion of construction), quality of
construction, building systems, parking availability (including ratio of covered
to uncovered parking), level of services and amenities, size and appearance, and
are located in the “Comparable Area,” which is the “Highway 56 Corridor.” The
“Highway 56

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-23-



--------------------------------------------------------------------------------



 



Corridor” shall be the area containing Comparable Buildings which have
reasonably comparable freeway access to the Project along Highway 56 from one
Mile West of I-5 to one mile East of I-15; provided that if there are not enough
Comparable Deals in such Comparable Area to determine Market Rent, then the
Comparable Area shall be expanded on the North side to two freeway exits North
of the I-5 and Highway 56 junction and the I-15 and Highway 56 junction, and to
two freeway exits South of the I-5 and Highway 56 junction and two exits South
of the I-15 and Highway 56 junction.

          2.2.4 Exercise of Option. The options contained in this Section 2.2
shall be exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2.4. Tenant shall deliver notice (the “Exercise Notice”) to Landlord
not more than fifteen (15) months nor less than twelve (12) months prior to the
expiration of the then Lease Term, stating that Tenant is exercising its option.
The following terms of this Section 2.2.4, and the terms of Section 2.2.5,
below, shall apply with regard to (i) during the first (1st) Option Term, any
portion of the Renewal Space which was added to the Premises as (a) First Offer
Space, or (b) First Refusal Space, to the extent the rent for such space during
the first renewal terms is based on “market rent,” and (ii) during the second
(2nd) Option Term, all Renewal Space. Concurrently with the delivery of the
Exercise Notice, Tenant shall deliver to Landlord Tenant’s calculation of the
Market Rent (the “Tenant’s Option Rent Calculation”). Landlord shall deliver
notice (the “Landlord Response Notice”) to Tenant on or before the date which is
thirty (30) days after Landlord’s receipt of the Exercise Notice and Tenant’s
Option Rent Calculation (the “Landlord Response Date”), stating that
(A) Landlord is accepting Tenant’s Option Rent Calculation as the Market Rent,
or (B) rejecting Tenant’s Option Rent Calculation and setting forth Landlord’s
calculation of the Market Rent (the “Landlord’s Option Rent Calculation”). If
Landlord accepts Tenant’s Option Rent Calculation as the Market Rent, then
Tenant’s Option Rent Calculation shall be the Second Option Rent. If Landlord
rejects Tenant’s Option Rent Calculation as the Market Rent, then within ten
(10) business days of its receipt of the Landlord Response Notice, Tenant may,
at its option, accept the Market Rent contained in the Landlord’s Option Rent
Calculation. If Tenant does not affirmatively accept or Tenant rejects the
Market Rent specified in the Landlord’s Option Rent Calculation, the parties
shall follow the procedure, and the Market Rent shall be determined as set forth
in Section 2.2.5.

          2.2.5 Determination of Market Rent. In the event Tenant objects or is
deemed to have objected to the Market Rent applicable to any Renewal Space (or
if Landlord and Tenant cannot agree on the Market Rent applicable to the First
Offer Space), Landlord and Tenant shall attempt to agree upon the Market Rent
using reasonable good-faith efforts; provided, however, subject to then-existing
confidentiality agreements bargained for by the applicable tenant and to which
Landlord is a party, Landlord shall disclose to Tenant all relevant economic
terms of Comparable Deals within the Project. If Landlord and Tenant fail to
reach agreement within sixty (60) days following Tenant’s objection or deemed
objection to the Landlord’s Option Rent Calculation (or Landlord’s delivery to
Tenant of the First Offer Notice with respect to the First Offer Space) (as
applicable, the “Outside Agreement Date”), then (i) Landlord and Tenant shall,
on the last day of such sixty (60) day period (or such other earlier time as
Landlord and Tenant shall agree upon), meet and Landlord shall deliver to Tenant
Landlord’s final Landlord’s Option Rent Calculation (or Landlord’s final
determination of Market Rent applicable to the First Offer Space, as the case
may be) and Tenant shall simultaneously deliver to Landlord Tenant’s final
Tenant’s Option Rent Calculation (or Tenant’s final

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-24-



--------------------------------------------------------------------------------



 



determination of Market Rent applicable to the First Offer Space, as the case
may be), and (ii) in connection with the Option Rent, the final Landlord’s
Option Rent Calculation and the final Tenant’s Option Rent Calculation, each as
previously and simultaneously delivered to the other party on or before the
expiration of the sixty (60) day discussion period above (or each party’s final
determination of Market Rent applicable to the First Offer Space, as the case
may be), shall be submitted to the arbitrators pursuant to the TCCs of this
Section 2.2.5. The submittals shall be made concurrently with the selection of
the arbitrator pursuant to this Section 2.2.5 and shall be submitted to
arbitration in accordance with Section 2.2.5.1 through 2.2.5.4 of this Lease,
but subject to the conditions, when appropriate, of Section 2.2.3.

               2.2.5.1 Landlord and Tenant shall mutually appoint one
(1) arbitrator, who shall by profession be a real estate appraiser or attorney
who shall have been active over the five (5)-year period ending on the date of
such appointment in the leasing of first-class office properties in the
Comparable Area (the “Arbitrator”) to determine which of Landlord’s or Tenant’s
final submitted Market Rent calculations is the closest to its own calculation
or valuation. The determination of the Arbitrator shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted Market Rent, is the closest to
the actual Market Rent as determined by the Arbitrator, taking into account the
requirements of Section 2.2.3 of this Lease.

               2.2.5.2 The Arbitrator shall within thirty (30) days of the
appointment reach a decision as to Market Rent and determine whether the
Landlord’s or Tenant’s determination of Market Rent as submitted pursuant to
Section 2.2.5 and Section 2.2.3 of this Lease is closest to Market Rent as
determined by the Arbitrator and simultaneously publish a ruling (“Award”)
indicating whether Landlord’s or Tenant’s submitted Market Rent is closest to
the Market Rent as determined by the Arbitrator. Following notification of the
Award, the Landlord’s or Tenant’s submitted Market Rent determination, whichever
is selected by the Arbitrator as being closest to Market Rent shall become the
then applicable Market Rent.

               2.2.5.3 If Landlord and Tenant fail to agree upon and appoint the
Arbitrator, then either party may petition the presiding judge of the Superior
Court of San Diego County to appoint the Arbitrator, subject to criteria in
Section 2.2.5 of this Lease, or if he or she refuses to act, either party may
petition any judge having jurisdiction over the parties to appoint such
arbitrator.

               2.2.5.4 The fees for the Arbitrator shall be paid by the party
whose calculation of Market Rent varied the most from that of the Arbitrator.

ARTICLE 3

BASE RENT; ABATEMENT OF RENT

     3.1 Base Rent.

          3.1.1 Generally. Tenant shall pay, without prior notice or demand, to
Landlord or Landlord’s agent at the management office of the Project, or, at
Landlord’s option, at such other place as Landlord may from time to time
designate in writing, by a check (or, at Tenant’s election, by bank wire
transfer) for currency which, at the time of payment, is legal tender for

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-25-



--------------------------------------------------------------------------------



 



private or public debts in the United States of America, base rent (“Base Rent”)
as set forth in Section 3.1.2, 3.1.3 and 3.1.4, below, payable in equal monthly
installments in advance on or before the first day of each and every calendar
month during the Lease Term, without any setoff or deduction whatsoever. In the
event Tenant elects to pay Base Rent via bank wire transfer, Landlord shall,
upon request from Tenant, provide Tenant with all necessary bank wire transfer
instructions.

          3.1.2 Base Rent for Initial Premises During Lease Years 1-5. Base Rent
shall be paid by Tenant to Landlord for Buildings 1, 2 and 3 on the “Rent
Commencement Date,” as that term is defined in Section 3.2 of the Summary, for
each such Building. The Base Rent per rentable square foot of the initial
Premises during the first (1st) five (5) Lease Years of the initial Lease Term
(the “Initial Base Rent”) shall equal, on an annual basis, (i) the product of
(A) the “Project Costs,” as that term is defined in Section 3.1.2.1, below, and
(B) * divided by (ii) the number of the rentable square feet in the initial
Premises.

               3.1.2.1 Project Costs. For purposes of this Lease, the “Project
Costs” shall mean an amount equal to the sum of the following.

                    (i) Base Land Cost. The “Base Land Cost” shall equal *,
which amount was calculated based upon (A) * and (B) *. Subject only to
recalculation resulting from a determined change in the *, the components of
Base Land Cost may not be changed, whether by use of contingency amounts or
otherwise.

                    (ii) Land Cost Carry. The “Land Cost Carry” shall be an
amount equal the sum of (A) and (B) as follows: (A) * (B) *.

                    (iii) Base Building Construction Costs. The “Base Building
Construction Costs” shall include all costs relating to (A) the design (e.g.,
architectural and engineering fees) of the “Base Buildings,” as that term is
defined in Section 1.1.1 of the Tenant Work Letter, of Building 1, Building 2
and Building 3 (the “Premises Buildings”), the Project Sitework and Permitted
Offsite Work, (B) permitting the Base Building portions of the Premises
Buildings, the Project Sitework and Permitted Offsite Work, (C) construction
insurance for such Base Building portions of the Premises Buildings, the Project
Sitework and Permitted Offsite Work, and (D) the “HBBC Costs,” as that term is
set forth in Section 1.3 of the Tenant Work Letter; provided, however, in no
event shall such Base Building Construction Costs include (x) any of the “B4
Project Costs,” as that term is defined in Section 1.4.2 of this Lease, above,
which B4 Project Costs are hereby acknowledged to include Building 4’s pro-rata
share of the Project Sitework as further set forth in such Section 1.4.2, (y)
any “Modification Cost Increases,” as that term is set forth in Section 1.2.3 of
the Tenant Work Letter, whether the same is funded through the “Modification
Cost Allowance,” as that term is set forth in Section 1.2.3.1 of the Tenant Work
Letter, or directly paid by Tenant pursuant to the TCCs of Section 1.2.3 of the
Tenant Work Letter, and/or (z) the cost relating to the design, permitting and
construction of any off-site improvements to the extent the same do not
constitute Permitted Offsite Work.

                    (iv) Intentionally Omitted.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-26-



--------------------------------------------------------------------------------



 



                    (v) Tenant Improvement Allowance. The amount of the “Tenant
Improvement Allowance,” as that term is set forth in Section 2.1 of the Tenant
Work Letter (i.e., approximately $20,049,590.00, calculated based upon $55.00
for each of the anticipated 364,538 rentable square feet of the initial
Premises). Subject only to recalculation resulting from a determined change in
the rentable square footage of the initial Premises pursuant to the TCCs of
Section 1.2 of this Lease, the Tenant Improvement Allowance may not be changed,
whether by use of contingency or otherwise.

                    (vi) Development Fee. The “Development Fee” to which
Landlord is entitled shall be an amount equal to the sum of (A) *, and (B) *.
Subject only to recalculation resulting from a determined change in the * of the
Development Fee may not be changed, whether by use of contingency or otherwise.

                    (vii) Supra Construction Soft Costs. The “Supra Construction
Soft Costs” shall mean the product of (i) * and (ii) *

                    (viii) Leasing Commissions. All commissions payable to The
Staubach Company (Tenant’s Broker) and Colliers International (Landlord’s
Broker) with regard to Tenant’s leasing of the initial Premises for the initial
Lease Term pursuant to the TCCs of Section 29.24 of this Lease; provided,
however, in no event shall such leasing commission exceed * per rentable square
foot of the initial Premises multiplied by the *. Subject only to recalculation
resulting from a determined change in the rentable square footage of the initial
Premises pursuant to the TCCs of Section 1.2 of this Lease, the leasing
commission component of Project Costs may not be changed, by use of contingency
or otherwise.

                    (ix) FBA Costs. The “FBA Costs” are those assessments
attributable to the Premises Buildings which are incurred in connection with the
Facilities Benefit Assessment to which the Project is subject (the “FBA”). To
the extent the FBA Costs exceed the 2004 level of $317,000 per acre of the
applicable portion of the Project, such increased cost shall also be included as
part of Project Costs (the “FBA Increase”), and the Project Cost Cap shall be
increased by the amount of such FBA Increase; provided, however, in no event
shall the amount of FBA Increase included in Project Costs, and used to increase
the Project Cost Cap, be an amount in excess of $500,000.00 in the aggregate.

                    (x) Carry Costs. The “carry costs” of the expenses incurred
by Landlord in connection with Project Cost components (iii) through (ix), above
(i.e., all costs other than the Base Land Cost and Land Cost Carry), calculated
from the calendar month in which such expenditure was made, commencing with
July 16, 2005 through August 31, 2007 (as applicable with regard to any such
expenditure, the “Carry Period”) based upon the TVM Rate.

               3.1.2.2 Base Rent Estimate; Base Rent Memorandum. The annual
installment of Initial Base Rent for the initial Premises is anticipated to
equal approximately * per rentable square foot (the “Initial Base Rent
Estimate”). Landlord may modify the Initial Base Rent Estimate from time to time
by notice to Tenant during the period of construction of the Project. In
addition, within ninety (90) days following the last Rent Commencement Date
applicable to the initial Premises, Landlord shall deliver to Tenant a notice (a
“Base Rent Memorandum ”) substantially in the form attached hereto as
Exhibit C-1, setting forth the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-27-



--------------------------------------------------------------------------------



 



Initial Base Rent, which Tenant shall execute and return to Landlord within ten
(10) business days after receipt thereof.

               3.1.2.3 Cap on Project Costs. Excepting only the FBA Increase and
any “Exception Increase,” as that term is defined in Section 3.1.2.3.1, below,
in no event shall the Project Costs exceed an amount equal to * (the “Project
Cost Cap”). Based on the anticipated rentable square footage of the initial
Premises of 364,538 rentable square feet, (i) the Project Costs per rentable
square foot of the initial Premises shall, therefore, subject to the FBA
Increase and any Exception Increase, not exceed * and (ii) the annual
installment of Initial Base Rent shall, therefore, subject to the FBA Increase
and any Exception Increase, not exceed * per rentable square foot of the initial
Premises.

                    3.1.2.3.1 Exception Increase. The Project Cost Cap shall be
increased to the extent of either: (i) costs resulting from labor disputes
and/or labor strikes resulting from Tenant Delays, or (ii) the “BB
Contractor’s,” as that term is defined in Section 1.3.1.1 of the Tenant Work
Letter, payment of any performance bond required and/or elected by Tenant (such
increases, collectively, the “Exception Increase”).

          3.1.3 Base Rent for Initial Premises During Lease Years 6-10.
Commencing on the first (1st) day of the sixth (6th) Lease Year of the initial
Lease Term, the Base Rent applicable to the initial Premises shall be increased
to an amount equal to the product of (i) the Initial Base Rent, and (ii) *.

          3.1.4 Pro-Rata Payments of Base Rent. If any Rent payment date
(including any Rent Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any such fractional month shall accrue on a
daily basis during such fractional month in an amount equal to the product of
(i) a fraction, the numerator of which is the number of days in such fractional
month and the denominator of which is the actual number of days occurring in
such calendar month, and (ii) the applicable monthly Rent. All other payments or
adjustments required to be made under the TCCs of this Lease that require
proration on a time basis shall be prorated on the same basis.

          3.1.5 Tenant’s Audit of Landlord’s Project Costs. On or before ninety
(90) days after the last occurring Rent Commencement Date, Landlord shall
deliver to Tenant a copy of Landlord’s final determination of the Project Costs.
Within thirty (30) days after Tenant receives such determination by Landlord, if
so requested by Tenant, a determination as to the actual amount of Project Costs
shall be made, at Tenant’s expense, by an independent certified public
accountant or construction management firm (as applicable, the “Project Costs
Accountant”) mutually and reasonably selected by Landlord and Tenant. If the
Project Costs Accountant determines that the Projects Costs were equal to an
amount which is different than the Project Costs amount determined by Landlord,
then Landlord and Tenant shall, within thirty (30) days following such
determination by the Project Costs Accountant, reconcile the amount of Base Rent
paid by Tenant with the amount of Base Rent which should have been paid by
Tenant and the Project Costs determined by the Project Costs Accountant shall be
used, thereafter, to calculate Base Rent. Notwithstanding the foregoing, if,
following such determination by the Project Costs Accountant, either Landlord or
Tenant dispute the amount of Project Costs as

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-28-



--------------------------------------------------------------------------------



 



determined by such Project Costs Accountant, then Landlord and Tenant shall each
have the right, within thirty (30) days of the determination of the Project
Costs Accountant, to submit the determination of Project Costs to arbitration
pursuant Section 29.35 of this Lease, below. If neither party timely submits the
matter to arbitration, or if Tenant does not timely submit the matter to a
Project Costs Accountant, then the calculation of Project Costs made by the
Project Costs Accountant (or by Landlord if the matter was not timely submitted
to a Project Costs Accountant) shall be binding on the parties.

     3.2 Abated Base Rent. During the period commencing on the Rent Commencement
Date applicable to Building 3 and ending on the first Anniversary of the Rent
Commencement Date applicable to Building 3 (the “12-Month Abatement Period”),
Tenant shall have no obligation to pay any Base Rent otherwise attributable to
the first (1st) floor of Building 3 (based on the rentable square footage of the
first floor of Building 3 vis-à-vis the rentable square footage of the Premises)
during such 12-Month Abatement Period. Landlord and Tenant hereby acknowledge
that the foregoing Base Rent abatement right shall not be applicable to any
Additional Rent which Tenant shall be obligated to pay during such 12-Month
Abatement Period, and, therefore, Tenant shall pay, in addition to all other
amounts required to be paid by Tenant pursuant to the TCCs of this Lease, all
Additional Rent attributable to the first (1st) floor of Building 3 during such
12-Month Abatement Period.

     3.3 Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date and required by this Lease,
which substantially interferes with Tenant’s use of or ingress to or egress from
the Project (including the Project Common Areas) or Premises (including the
Project parking areas to the extent reasonable replacement spaces are not
provided); or (ii) any failure by Landlord to provide services, utilities or
ingress to and egress from the Project (including the Project Common Areas) or
Premises as required pursuant to the TCCs of this Lease; or (iii) the presence
of Hazardous Materials not brought on the Premises by “Tenant Parties,” as that
term is set forth in Section 10.1 of this Lease to the extent such presence
substantially interferes with Tenant’s use of or ingress to or egress from the
Project (including the Project Common Areas), or Premises (including the Project
parking areas to the extent reasonable replacement spaces are not provided) (any
such set of circumstances as set forth in items (i) through (iii), above, to be
known as an “Abatement Event”), then Tenant shall give Landlord Notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord’s receipt of any such Notice, or for more than a
total of ten (10) business days in any twelve (12) month period (as applicable,
the “Eligibility Period”), then, as Tenant’s sole remedy vis-à-vis such
Abatement Event, the Base Rent and Tenant’s Share of Direct Expenses shall be
abated or reduced, as the case may be, after expiration of the Eligibility
Period for such time that Tenant continues to be so prevented from using, and
does not use, the Premises, or a portion thereof, in the proportion that the
rentable area of the portion of the Premises that Tenant is prevented from
using, and does not use (“Unusable Area”), bears to the total rentable area of
the Premises. Notwithstanding the foregoing, in the event that Tenant is
prevented (from an objective, general office tenant perspective) from
conducting, and does not conduct, its business from any portion of the Premises
for a period of time in excess of the Eligibility Period, and the remaining
portion of the Premises is not sufficient to allow Tenant to effectively conduct
its business therein, and if Tenant does not conduct its business from such

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-29-



--------------------------------------------------------------------------------



 



remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented (again, from an objective, general office
tenant perspective) from effectively conducting its business therein, the Base
Rent and Tenant’s Share of Direct Expenses for the entire Premises shall be
abated. Landlord and Tenant hereby acknowledge that, in addition to the
abatement rights set forth in this Section 3.3, Tenant’s abatement rights
following an event of damage and destruction or condemnation is provided
pursuant to the TCCs of Articles 11 and 13 of this Lease. Except as set forth in
the immediately preceding sentence, Tenant’s right to abate Base Rent pursuant
to this Section 3.3 shall be Tenant’s sole and exclusive remedy at law or in
equity for an Abatement Event.

ARTICLE 4

ADDITIONAL RENT

     4.1 General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct
Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.2, respectively,
of this Lease. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the TCCs of this Lease, including
without limitation, the monthly amortization payment of any TIA Increase or any
Modification Cost Allowance, are hereinafter collectively referred to as the
“Additional Rent,” and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent.” All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

     4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

          4.2.1 Intentionally Omitted.

          4.2.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses.”

          4.2.3 “Expense Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.

          4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts
which Landlord pays or accrues during any Expense Year because of or in
connection with the ownership, management, maintenance, security, repair or
operation of the Project, or any portion thereof, in accordance with sound real
estate management and accounting principles, consistently applied. Without
limiting the generality of the foregoing, Operating Expenses shall specifically
include any and all of the following: (i) the cost of supplying all utilities,
the cost of operating, repairing, maintaining, and renovating the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections and the cost of contesting
any governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program or

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-30-



--------------------------------------------------------------------------------



 



similar program; (iii) the cost of all insurance carried by Landlord pursuant to
the TCCs of Section 10.2 of this Lease, below; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees (provided that Tenant’s
Share of such annual management fee shall equal * of the then annual Base Rent
for the Premises, as the same may be increased upon an expansion of the initial
Premises to include all or any portion of Building 4, or decreased upon a
renewal pursuant to the TCCs of Section 2.2.2), consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements, and payment of the fair rental value of
any on-site management office space, to the extent the rental rate and size of
the management office are materially consistent with the practices of the
landlords of the Comparable Buildings; provided that to the extent the personnel
employed in such on-site management office also support other projects of
Landlord, then the fair rental value of any on-site management office space
shall be equitably pro-rated (based on the amount of time spent managing the
Project as compared to the amount of time spent managing such other projects)
among the applicable projects; (viii) wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons (other than persons
generally considered to be higher in rank than the position of Project manager)
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project (but only
to the extent such costs would have been includable as an Operating Expense
pursuant to the TCCs of this Lease had Landlord incurred the costs directly);
(x) operation, repair and maintenance of all systems and equipment and
components thereof of the Buildings; (xi) the cost of (A) janitorial, alarm,
security and other services, (B) replacement of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, and (C) maintenance and repair of
curbs, walkways, and roofs; (xii) amortization of the cost of acquiring or the
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof (which amortization calculation
shall include interest at the “Interest Rate,” as that term is set forth in
Article 25 of this Lease); (xiii) subject to Operating Expenses exclusion “R”,
below, the cost of capital improvements; (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5, below; and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Buildings.
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include (in the case of any conflict between the provisions
of subparagraphs (i) through (xv), above, and subparagraphs (A) through (KK),
below, the provisions of (A) through (KK), below, shall control):



  A.   Costs incurred in connection with the original construction of the
Buildings or in connection with any major change in the Buildings such as adding
or deleting floors, or any costs included as a Project Cost;     B.   Costs of
alterations or improvements to the Premises or to space constituting the
premises of other Project tenants or available for lease to prospective tenants;

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-31-



--------------------------------------------------------------------------------



 



  C.   Depreciation, interest and principal payments on mortgages and other debt
costs, if any;     D.   Legal fees, space planners’ fees, real estate brokers’
leasing commissions, and advertising expenses incurred in connection with the
original development or original leasing of the Project or future leasing of the
Project;     E.   Costs for which Landlord is reimbursed, or would have been
reimbursed if Landlord had used commercially reasonable efforts to collect such
amounts, by any Project tenant or occupant of the Buildings or by insurance by
its carrier or any tenant’s carrier or anyone else;     F.   Any bad debt loss,
rent loss, or reserves for bad debts or rent loss;     G.   Costs associated
with the operation of the business of the partnership or entity which
constitutes the Landlord, as the same are distinguished from the costs of
operation of the Buildings, including partnership accounting and legal matters,
costs of defending any lawsuits with any mortgagee (except as the actions of
Tenant may be in issue and are a violation of the Lease), costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Project, costs (including attorneys’ fees and costs of settlement
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to Landlord and/or the Buildings and/or the site upon
which the Buildings are situated;     H.   The wages and benefits of any
employee who does not devote substantially all of his or her time to the Project
unless such wages and benefits are prorated to reflect time spent on operating
and managing the Project vis-à-vis time spent on matters unrelated to operating
and managing the Project;     I.   Fines, penalties, and interest;     J.  
Amounts paid as ground rental by Landlord;     K.   Wages, fees, operating
expenses and taxes incurred in connection with the ownership, management and
operation of commercial concessions operated by Landlord;     L.   Any Operating
Expenses in excess of those for office buildings in connection with the ground
floor and mezzanine levels, or any other floor in the Project to the extent that
they are devoted to retail operation;     M.   Any recalculation of or
additional Operating Expenses actually incurred more than two (2) years prior to
the year in which Landlord proposes that such costs be included (except expenses
levied by any governmental authority or by any public utility companies);

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-32-



--------------------------------------------------------------------------------



 



  N.   Expenditures to comply with Applicable Laws, including costs arising from
handicap, Americans with Disabilities Act, or other government code regulations
in effect or adopted and enforced prior to the Lease Commencement Date
(including statues, laws, rules, regulations or orders [adopted following the
Lease Commencement Date] carrying out or implementing laws adopted and enforced
prior to the Lease Commencement Date) and expenditures relating to the presence
of hazardous materials or substances in or about the Project, or the site upon
which the Buildings, including, without limitation, hazardous substances in the
ground water or soil;     O.   Costs incurred by Landlord with respect to goods
and services (including utilities sold and supplied to tenants and occupants of
the Project) to the extent that Landlord would be entitled to reimbursement for
such costs if incurred by Tenant pursuant to this Lease;     P.   Costs,
including permit, license and inspection costs, incurred with respect to the
installation of tenant improvements made for new tenants in the Project or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project;    
Q.   Except as set forth in exclusion “R” below, costs incurred by landlord for
alterations which are considered capital improvements and replacements, as
determined in accordance with generally accepted accounting principles
consistently applied;     R.   Costs of a capital nature, including, without
limitation, capital improvements, capital repairs, capital equipment and capital
tools, all as determined in accordance with sound real estate management and
accounting principles, consistently applied, except (i) to the extent required
under any governmental law or regulation enacted and enforced after the Lease
Commencement Date, and (ii) costs incurred with respect to devices to reduce
Operating Expenses, to the extent such costs do not exceed the anticipated net
reduction of Operating Expenses, provided that the costs set forth in items
(i) and (ii), above, shall be amortized over their reasonable useful life as
determined in accordance with generally accepted accounting principles as and to
the extent consistently applied by institutional ownership in the office
building real estate industry; provided further that, in connection with the
costs set forth in items (ii) above, Landlord shall, upon Tenant’s request,
provide Tenant with reasonable evidence that the annual cost of the capital
improvement will be equal to or less than the reasonably anticipated savings in
Direct Expenses caused by such capital improvement, and Tenant shall have the
right to approve such calculations as being materially accurate, which approval
shall not be unreasonably withheld;     S.   Expenses in connection with
services or other benefits which are not provided to Tenant or for which Tenant
is charged directly but which are provided to another tenant or occupant of the
Project without a separate charge;

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-33-



--------------------------------------------------------------------------------



 



  T.   Payments to Landlord or to subsidiaries or affiliates of Landlord for
comparable services in the Buildings to the extent the same exceeds the costs of
such services rendered by unaffiliated comparable third parties on a competitive
basis;     U.   Rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature if purchased, except equipment not affixed to the Buildings
which is used in providing janitorial or similar services;     V.   All items
and services for which Tenant or any other tenant in the Project reimburses
Landlord or which Landlord provides selectively to one or more tenants (other
than Tenant) without reimbursement;     W.   Electric power costs for which any
tenant directly contracts with the local public service company;     X.   Costs
arising from Landlord’s political or charitable contributions;     Y.   Costs
arising from latent defects in the Base Buildings or other Project improvements
constructed by Landlord pursuant to the Tenant Work Letter, or subsequent
improvements thereto constructed by Landlord;     Z.   Tax or other penalties
incurred as a result of Landlord’s negligence, inability or unwillingness to
make payments when due;     AA.   Costs arising from the negligence or fault of
Landlord or its agents, or any vendors, contractors, or providers of materials
or services selected, hired or engaged by Landlord or its agents;     BB.  
Landlord’s general corporate overhead and general and administrative expenses;  
  CC.   Costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Project, or in
connection with a dispute between Landlord and any tenant in the Project
(including Tenant);     DD.   Any costs of acquisition or maintenance of signs
in or on the Buildings or Project (other than the building directory)
identifying the owner of the Buildings or Project or other tenants;     EE.  
Any reserves of any kind, including, without limitation, replacement reserves,
operating reserves, reserves required by lenders or partners, reserves for bad
debts or lost rent or any similar charge;     FF.   Any costs related to any
governmental, quasi-governmental, utility company or similar program or plan for
water, traffic, hazardous waste, environmental or handicapped access management,
mitigation, enhancement or remediation in which participation is voluntary;

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-34-



--------------------------------------------------------------------------------



 



  GG.   Any advertising or promotional expenditures;     HH.   Any entertainment
or travel expenses of Landlord, any Affiliate of Landlord, any management agent
of Landlord and their respective employees, agents, partners, and affiliates;  
  II.   Any costs of any parties, ceremonies or other events for tenants,
Landlord, Landlord’s affiliates or other third parties;     JJ.   Any costs or
expenses incurred by Landlord in connection with satellite dishes or similar
specialized communications equipment of Landlord or of other persons, tenants or
occupants in or about the Buildings or Project; and     KK.   To the extent that
the Project is damaged as a result of earthquakes and related aftershocks
(“Earthquake Damage”) and the cost of repairing the Earthquake Damage is not
covered by insurance or falls within the deductible, then Tenant’s Share of
Direct Expenses for Earthquake Damage repairs in any Expense Year shall not
exceed $2.00 per rentable square foot of the Premises.

     If Landlord is not furnishing any particular work or service (the cost of
which, if performed by Landlord, would be included in Operating Expenses) to a
tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant; provided, however,
the foregoing shall not be applicable with respect to any Building which is
leased, in its entirety, by Landlord to Tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord may elect to make an appropriate adjustment to the variable components
of Operating Expenses (i.e., the components or Operating Expenses which vary
based on the occupancy of the Project) for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (100%) occupied; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year; provided, however, the
Operating Expenses with respect to a particular Building shall not be adjusted
to the extent Tenant occupies one hundred percent (100%) of such Building.
Landlord shall not (i) make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others, (ii) subject to Landlord’s
right to adjust the components of Operating Expenses described above in this
paragraph, collect Operating Expenses from Tenant and all other tenants in the
Project in an amount in excess of what Landlord incurs for the items included in
Operating Expenses, and (iii) charge any single expense to Operating Expenses
more than once. Operating Expenses shall be reduced by all cash discounts, trade
discounts, or quantity discounts received by Landlord or Landlord’s managing
agent in the purchase of any goods, utilities, or services in connection with
the operation of the Project, and, to the extent commercially reasonable,
Landlord shall make payments for goods, utilities, or services in a timely
manner in order to maximize any applicable discount.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-35-



--------------------------------------------------------------------------------



 



          4.2.5 Taxes.

               4.2.5.1 Subject to the exclusions set forth in Section 4.2.5.3,
below, “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

               4.2.5.2 Tax Expenses shall include, without limitation: (i) Any
tax on the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises.

               4.2.5.3 Any costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid. Refunds of Tax Expenses shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord upon
demand Tenant’s Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease. Notwithstanding
anything to the contrary contained in this Section 4.2.5, there shall

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-36-



--------------------------------------------------------------------------------



 



be excluded from Tax Expenses (i) all excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, (iii) any items paid by Tenant under Section 4.5 of this Lease, and
(iv) any special assessments or special taxes initiated by Landlord as a means
of financing improvements to the Buildings or Project.

          4.2.6 “Tenant’s Share” shall, with respect to Buildings 1, 2 and 3,
mean the percentage set forth in Section 6 of the Summary. To the extent Tenant
leases space in Building 4 from Landlord, then Tenant’s Share with respect to
Building 4 shall be calculated by multiplying the number of rentable square feet
of the applicable space leased by Tenant in Building, by 100, and dividing the
product by the total number of rentable square feet in Building 4, as set forth
in Section 2.1 of the Summary.

     4.3 Allocation of Direct Expenses. The parties acknowledge that each
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i.e. the Direct Expenses) should be
shared between the tenants of a particular Building and the tenants of the other
Buildings in the Project. Accordingly, as set forth in Section 4.2 above, Direct
Expenses (which consists of Operating Expenses and Tax Expenses) are determined
annually for the Project as a whole, and a portion of the Direct Expenses, which
portion shall be determined by Landlord on a rentable square footage basis,
shall be allocated to each particular Building (as opposed to any other
Buildings in the Project) and such portion shall be the Direct Expenses for the
tenants of such Building. Such portion of Direct Expenses allocated to the
tenants of each Building shall include all Direct Expenses attributable solely
to that particular Building and a reasonable and equitable portion of the Direct
Expenses attributable to the Project as a whole.

     4.4 Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, Tenant’s Share of Direct Expenses for each Expense Year.

          4.4.1 Statement of Actual Building Direct Expenses and Payment by
Tenant. Landlord shall use commercially reasonable efforts to give to Tenant
within one hundred twenty (120) days following the end of each Expense Year (and
in any event within one hundred fifty (150) days following the end of each
Expense Year), a detailed, statement (the “Statement”), itemized on a line-item
by line-item basis, which shall state in general major categories the Building
Direct Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount of Tenant’s Share of Direct Expenses. In addition,
Landlord shall provide Tenant, within thirty (30) business days following
Tenant’s written request therefor, reasonable supporting documentation
applicable to a reasonable number of specific expenses incurred by Landlord,
which documentation shall allow Tenant to verify such expenses; provided,
however, that (i) Landlord may require Tenant to sign a commercially reasonable
confidentiality agreement as a condition precedent to Landlord’s obligation to
deliver any such supporting documentation to Tenant, (ii) the foregoing right is
not meant to replace Tenant’s right to audit Landlord books and records pursuant
to Section 4.8 of this Lease, below, and, therefore, to the extent Tenant
desires to verify more than a reasonable number of expenses, then

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-37-



--------------------------------------------------------------------------------



 



Landlord may require Tenant to audit Landlord’s books and records pursuant to
Section 4.8 of this Lease, below. Upon receipt of the Statement for each Expense
Year commencing or ending during the Lease Term, Tenant shall pay, within thirty
(30) days after receipt of the Statement, the full amount of Tenant’s Share of
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as “Estimated Direct Expenses,” as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant’s Share of Direct Expenses (an “Excess”), Tenant shall receive
a credit in the amount of such Excess against Rent next due under this Lease;
provided, however, any such payment by Tenant shall not be deemed a waiver of
any rights Tenant may have pursuant to Section 4.8 of this Lease, below. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord (provided that in the event that such failure continues
for a period of six (6) months following receipt of Notice from Tenant, Tenant
may elect to seek specific performance) or Tenant from enforcing its rights
under this Article 4. Even though the Lease Term has expired and Tenant has
vacated the Premises, when the final determination is made of Tenant’s Share of
Direct Expenses for the Expense Year in which this Lease terminates, if Tenant’s
Share of Direct Expenses is greater than the amount of Estimated Direct Expenses
previously paid by Tenant to Landlord, Tenant shall, within thirty (30) days
after receipt of the Statement, pay to Landlord such amount, and if Tenant paid
more as Estimated Direct Expenses than the actual Tenant’s Share of Direct
Expenses (again, an Excess), Landlord shall, within thirty (30) days, deliver a
check payable to Tenant in the amount of such Excess. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term. Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant’s Share of any Building Direct Expenses attributable to
any Expense Year which are first billed to Tenant more than two (2) calendar
years after the Lease Expiration Date, provided that in any event Tenant shall
be responsible for Tenant’s Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year (provided that
Landlord delivers Tenant a bill (a “Supplemental Statement”) for such amounts
within one (1) year following Landlord’s receipt of the bill therefor).

          4.4.2 Statement of Estimated Building Direct Expenses. In addition,
Landlord shall use commercially reasonable efforts to give Tenant within one
hundred twenty (120) days following the end of each Expense Year (and in any
event within one hundred fifty (150) days following the end of each Expense
Year), a detailed yearly expense estimate statement (the “Estimate Statement”),
itemized on a line-item by line-item basis, which shall set forth Landlord’s
reasonable estimate (the “Estimate”) of what the total amount of Direct Expenses
for the then-current Expense Year shall be and the estimated Tenant’s Share of
Direct Expenses (the “Estimated Direct Expenses”). The failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Direct Expenses
under this Article 4 (provided that in the event that such failure continues for
a period of six (6) months following receipt of Notice from Tenant, Tenant may
elect to seek specific performance), nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Direct Expenses theretofore
delivered to the extent reasonably necessary; provided however, any such
subsequent revision shall set forth on a reasonably specific basis any
particular expense increase. Thereafter, Tenant shall pay, within thirty
(30) days after receipt of the Estimate Statement, a fraction of the Estimated
Direct Expenses for the then-current Expense Year (reduced by any amounts paid
pursuant to the third to last sentence of

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-38-



--------------------------------------------------------------------------------



 



this Section 4.4.2). Such fraction shall have as its numerator the number of
months which have elapsed in such current Expense Year, including the month of
such payment, and twelve (12) as its denominator. Until a new Estimate Statement
is furnished (which Landlord shall have the right to deliver to Tenant at any
time, subject to the TCCs of this Section 4.4.2), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total Estimated Direct Expenses set forth in the previous Estimate Statement
delivered by Landlord to Tenant. Throughout the Lease Term Landlord shall
maintain books and records with respect to Building Direct Expenses in
accordance with generally accepted real estate accounting and management
practices, consistently applied. With regard to prior Expenses Years, Landlord
shall keep such books and records for at least two (2) years following the date
upon which Landlord delivers the applicable Statement for such Expense Year.

     4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

          4.5.1 Tenant shall be liable for and shall pay before delinquency,
taxes levied against Tenant’s equipment, furniture, fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant (it being acknowledged that Landlord shall
use commercially reasonable efforts to provide prior written notice to Tenant in
connection therewith), Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

          4.5.2 If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord’s “building standard” in other space in the Building are
assessed, then the Tax Expenses levied against Landlord or the property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.5.1, above. For this purpose Landlord and Tenant agree that the value
of building standard improvements is Forty-Five and No/100 Dollars ($45.00) per
rentable square foot. To the extent that Landlord enforces the TCCs of this
Section 4.5.2 against Tenant, then Landlord shall not include in Tax Expenses,
taxes assessed against any other tenant improvements in the Project to the
extent such taxes relate to the value of such tenant improvements in excess of
Forty-Five and No/100 Dollars ($45.00) per rentable square foot. The TCCs of
this Section 4.5.2 shall not be applicable with respect to any Building which is
leased, in its entirety, by Landlord to Tenant.

          4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-39-



--------------------------------------------------------------------------------



 



Project parking facility; or (iii) taxes assessed upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.

     4.6 Tenant’s Payment of Certain Tax Expenses. Notwithstanding anything to
the contrary contained in this lease, in the event that, at any time during the
first five (5) years of the initial Lease Term, any single-asset sale of a
Building or the Project to an independent third party is consummated
(specifically excluding, however, a change in ownership to a lender resulting
from a foreclosure or a deed-in-lieu of foreclosure), and as a result thereof,
and to the extent that in connection therewith, a Building or the Project is
reassessed (the “Reassessment”) for real estate tax purposes by the appropriate
governmental authority pursuant to the terms of Proposition 13, then the TCCs of
this Section 4.6 shall apply to such Reassessment of the Building or Project.

          4.6.1 The Tax Increase. For purposes of this Article 4, the term “Tax
Increase” shall mean that portion of the Tax Expenses, as calculated immediately
following the Reassessment, which is attributable solely to the Reassessment.
Accordingly, the term Tax Increase shall not include any portion of the Tax
Expenses, as calculated immediately following the Reassessment, which (i) is
attributable to the initial assessment of the value of the Project, the base,
shell and core of the Building or the tenant improvements located in the
Building; (ii) is attributable to assessments which were pending immediately
prior to the Reassessment which assessments were conducted during, and included
in, such Reassessment, or which assessments were otherwise rendered unnecessary
following the Reassessment; or (iii) is attributable to the annual inflationary
increase of real estate taxes, but not in excess of two percent (2.0%) per
annum.

          4.6.2 Protection. During the first five (5) years of the initial Lease
Term, Tenant shall not be obligated to pay any portion of the Tax Increase
relating to any Reassessment of a Building or the Project.

          4.6.3 Landlord’s Right to Purchase the Proposition 13 Protection
Amount Attributable to a Particular Reassessment. The amount of Tax Expenses
which Tenant is not obligated to pay or will not be obligated to pay during the
Lease Term in connection with a particular Reassessment pursuant to the TCCs of
Section 4.6, shall be sometimes referred to hereafter as a "Proposition 13
Protection Amount.” If the occurrence of a Reassessment is reasonably
foreseeable by Landlord and the Proposition 13 Protection Amount attributable to
such Reassessment can be reasonably quantified or estimated for each Lease Year
commencing with the Lease Year in which the Reassessment will occur, the TCCs of
this Section 4.6.3 shall apply to each such Reassessment. Upon Notice of such
Reassessment to Tenant, Landlord shall have the right to purchase the
Proposition 13 Protection Amount relating to the applicable Reassessment (the
"Applicable Reassessment”), at any time during the Lease Term, by paying to
Tenant an amount equal to the “Proposition 13 Purchase Price,” as that term is
defined in this Section 4.6.3, provided that the right of any successor of
Landlord to exercise its right of repurchase hereunder shall not apply to any
Reassessment which results from the event pursuant to which such successor of
Landlord became the Landlord under this Lease. As used herein, “Proposition 13
Purchase Price” shall mean the present value of the Proposition 13 Protection
Amount remaining during the Lease Term, as of the date of payment of the
Proposition 13 Purchase Price by Landlord. Such present value shall be
calculated (i) by using the portion of

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-40-



--------------------------------------------------------------------------------



 



the Proposition 13 Protection Amount attributable to each remaining Lease Year
(as though the portion of such Proposition 13 Protection Amount benefited Tenant
at the end of each Lease Year), as the amounts to be discounted, and (ii) by
using discount rates for each amount to be discounted equal to (A) the floating
commercial loan rate announced from time-to-time by Bank of America, a national
banking association, or its successor, as its prime rate, plus (B) two percent
(2%) per annum. Upon such payment of the Proposition 13 Purchase Price, the
provisions of Section 4.6.2 of this Lease shall not apply to any Tax Increase
attributable to the Applicable Reassessment. Since Landlord is estimating the
Proposition 13 Purchase Price because a Reassessment has not yet occurred, then
when such Reassessment occurs, if Landlord has underestimated the Proposition 13
Purchase Price, then upon Notice by Tenant to Landlord, Landlord shall promptly
pay to Tenant the amount of such underestimation, and if Landlord overestimates
the Proposition 13 Purchase Price, then upon Notice by Landlord to Tenant, Rent
next due shall be increased by the amount of such overestimation.

     4.7 Payment of Taxes and Insurance. Notwithstanding any TCCs of this Lease
to the contrary, Tenant shall not be required to pay Tenant’s Share of real
property taxes or insurance premiums includable in Direct Expenses on the basis
of estimates or in monthly installments (unless, with respect to insurance
premiums, such amounts are actually paid by Landlord more frequently than twice
each Expense Year or on a monthly basis, or, with respect to insurance premiums
and/or real property taxes, Landlord is required by its then current lender to
impound or escrow such amounts on a more frequent or monthly basis); instead,
Tenant shall only be required to pay Tenant’s Share of such real property taxes
or insurance premiums upon the later to occur of (i) thirty (30) days after
receipt of Landlord’s invoice for the same, or (ii) five (5) business days prior
to the date Landlord is required to pay such taxes or insurance premiums.

     4.8 Landlord’s Books and Records. Within two (2) years after receipt of a
Statement by Tenant (the “Review Period”), if Tenant disputes the amount of
Additional Rent set forth in such Statement, provided that Tenant is not then in
Economic Default under this Lease beyond the applicable cure period provided in
this Lease, an independent certified public accountant or operating expense
audit firm, selected and paid for by Tenant, subject to Landlord prior approval,
which approval shall not be unreasonably withheld to the extent such accountant
or audit firm (i) is a reputable independent nationally or regionally recognized
certified public accounting firm, or a reputable independent nationally or
regionally recognized operating expenses audit firm, which has previous
experience in reviewing financial operating records of landlords of office
buildings in California (which firm may be retained on a contingency fee basis),
(ii) is not then providing accounting or audit services to another tenant in the
Project in connection with a review or audit by such other tenant of operating
expenses, and (iii) executes (together with Tenant) a commercially reasonable
confidentiality agreement prepared by Landlord, which confidentiality agreement
shall include a commercially reasonable restriction on such firm’s solicitation
of business from other tenants in the Project, may, after reasonable notice to
Landlord and at reasonable times, inspect Landlord’s records with respect to the
Statement at Landlord’s offices, provided that Tenant is not then in Economic
Default under this Lease (beyond any applicable notice and cure periods) and
Tenant has paid all amounts required to be paid under the applicable Estimate
Statement and Statement, as the case may be. In connection with such inspection,
Tenant and Tenant’s agents must agree in advance to follow Landlord’s reasonable
rules and procedures regarding inspections of Landlord’s records. Tenant’s
failure to

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-41-



--------------------------------------------------------------------------------



 



dispute the amount of Additional Rent set forth in any Statement within the
Review Period shall be deemed to be Tenant’s approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement; provided, however, to the extent Landlord delivers to Tenant
a Supplemental Statement, then the Review Period with respect to the corrected
items set forth in such Supplemental Statement shall be deemed to be the two
(2) year following the date Landlord delivered such Supplemental Statement to
Tenant. If after such inspection, Tenant still disputes such Additional Rent,
Landlord and Tenant shall meet and attempt to resolve the dispute. If Landlord
and Tenant are unable to resolve the dispute within sixty (60) days following
the completion of Tenant’s audit, then a determination as to the proper amount
shall be made, at Tenant’s expense, by an independent certified public
accountant (the “Accountant”) mutually and reasonably selected by Landlord and
Tenant; provided that if such determination by the Accountant proves that Direct
Expenses were overstated by more than * or if Landlord otherwise agrees or
admits that Direct Expenses were overstated by more than * then the reasonable
cost of Tenant’s initial audit of Operating Expenses and the cost of the
Accountant shall be paid for by Landlord; provided, however, to the extent such
initial audit of Operating Expenses was performed by a firm retained on a
contingency fee basis, then Landlord shall only be obligated to pay the
out-of-pocket fees and costs reasonably equivalent to those in non-contingency
fee audits. Upon the resolution of the parties’ dispute with regard to the
Additional Rent shown on the Statement, the parties shall make appropriate
payments or reimbursements, as the case may be, to each other as are determined
to be owing. Any such payments shall be made within thirty (30) days following
the resolution of such dispute, and, to the extent any such payment is not paid
within the foregoing thirty (30) day time period, then the amount so owed shall
be subject to interest, at the Interest Rate, until paid. Tenant hereby
acknowledges that Tenant’s sole right to inspect Landlord’s books and records
and to contest the amount of Direct Expenses payable by Tenant shall be as set
forth in this Section 4.8, and Tenant hereby waives any and all other rights
pursuant to applicable law to inspect such books and records and/or to contest
the amount of Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES

     5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted
Use set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

     5.2 Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses (other than an on-site cafeteria for use by Tenant’s employees); or
(vi) communications firms such as radio and/or television stations (collectively
(i) through (vi) are the “Prohibited Uses”); provided, however, that to the
extent Landlord permits the Prohibited Uses set forth in item (i) through (iv),
above, to be conducted at the Project on a significant basis, then Tenant shall
be permitted to conduct such

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-42-



--------------------------------------------------------------------------------



 



uses in a comparable manner and to a comparable extent. Tenant further covenants
and agrees that Tenant shall not use, or suffer or permit any person or persons
to use, the Premises or any part thereof for any use or purpose contrary to the
provisions of the rules and regulations set forth in Exhibits D and D-1,
attached hereto (Exhibit D shall be applicable to multi-tenant Buildings,
Exhibit D-1 shall be applicable to single-tenant Buildings, and such rules and
regulations, as applicable, shall be the “Rules and Regulations”), or in
violation of the laws of the United States of America, the State of California,
or the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project
including, without limitation, any such laws, ordinances, regulations or
requirements relating to hazardous materials or substances, as those terms are
defined by applicable laws now or hereafter in effect; provided, however,
Landlord shall not enforce, change or modify the Rules and Regulations in a
discriminatory manner vis-a-vis other tenants of the Project and Landlord agrees
that the Rules and Regulations shall not be unreasonably modified or enforced in
a manner which will unreasonably interfere with the normal and customary conduct
of Tenant’s business. Tenant shall not do or permit anything to be done in or
about the Premises or the Exclusive Tenant Areas which will in any way damage
the reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them or use or allow the
Premises or the Exclusive Tenant Areas to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises or the Exclusive Tenant Areas.

     5.3 CC&Rs. Tenant shall comply (provided that such compliance shall not
require Tenant to assume any development responsibilities of Landlord) with the
following covenants, conditions, and restrictions currently affecting the
Project: (i) that certain Planned Residential Development/Planned Industrial
Development/Resource Protection Ordinance Permit No. 98-0292, recorded
February 25, 2000 as document No. 2000-0095511, as amended by that certain
Amendment to Planned Industrial Development Permit No. 98-0292, recorded on
February 21, 2003 as document number 2003-0198865 (collectively, “PID 98-0292”),
and (ii) that certain Declaration of Development Covenants Running with the Land
for Santa Fe Summit Corporate Center, recorded as document 2001-0949318.
Additionally, Tenant acknowledges that the Project may be subject to future
covenants, conditions, and restrictions which are recorded against the Project,
including amendments to PID No. 98-0292 (the “CC&Rs”), and Tenant agrees that
this Lease shall be subject and subordinate to such CC&Rs. Landlord shall have
the right to require Tenant to execute and acknowledge, within fifteen
(15) business days of a request by Landlord, a “Recognition of Covenants,
Conditions, and Restriction,” in a form substantially similar to that attached
hereto as Exhibit F, agreeing to and acknowledging the CC&Rs. Notwithstanding
anything set forth in this Article 5 to the contrary, to the extent any CC&Rs
relate to Project specific programs (e.g., CC&R’s, Rules and Regulations, PID
98-0292, etc.) and are within Landlord’s control (i.e., Landlord has the
ability, either directly or indirectly, to cause the disapproval of such
covenant, condition, and restriction, or amendment thereto), then such specific
programs shall be subject to Tenant’s reasonable review and prior approval.
Landlord shall not enforce the CC&Rs in a discriminatory manner vis-à-vis other
tenants of the Project.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-43-



--------------------------------------------------------------------------------



 



ARTICLE 6

SERVICES AND UTILITIES

     6.1 Standard Tenant Services. Landlord shall provide the following services
at all times (unless otherwise stated below) during the Lease Term.

          6.1.1 Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning (“HVAC”) when necessary for normal comfort for normal
office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday,
and on Saturdays from 9:00 A.M. to 1:00 P.M. (collectively, the “Building
Hours”), except for the date of observation of New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and, at Landlord’s
discretion, other locally or nationally recognized holidays (collectively, the
“Holidays”). Notwithstanding such Building Hours, HVAC shall be available for
Tenant use on a twenty-four (24) hours per day, seven (7) days per week, basis.

          6.1.2 Landlord shall provide adequate electrical wiring and facilities
for connection to Tenant’s lighting fixtures and incidental use equipment,
provided that (i) the connected electrical load of the incidental use equipment,
and (ii) the connected electrical load of Tenant’s lighting fixtures, does not
exceed the electrical capacity of the Buildings, as such capacity shall be
determined pursuant to the Tenant Work Letter. Tenant will design Tenant’s
electrical system serving any equipment producing nonlinear electrical loads to
accommodate such nonlinear electrical loads, including, but not limited to,
oversizing neutral conductors, derating transformers and/or providing power-line
filters. Engineering plans shall include a calculation of Tenant’s fully
connected electrical design load with and without demand factors and shall
indicate the number of watts of unmetered and submetered loads. Tenant shall
bear the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.

          6.1.3 Landlord shall provide city water from the regular Building
outlets for (i) drinking, lavatory and toilet purposes in the Building Common
Areas, and (ii) domestic and food service water needs.

          6.1.4 Landlord shall provide janitorial services to the Premises,
except the date of observation of the Holidays, in and about the Premises and
window washing services in a manner consistent with other comparable buildings
in the vicinity of the Building (but in no event shall such janitorial services
be less than the janitorial services set forth on Exhibit I, attached hereto).
Notwithstanding the foregoing, Tenant shall have the right, at Tenant’s sole
cost and expense, and only upon first providing at least sixty (60) days prior
written notice to Landlord, to elect to provide its own janitorial services
within any Building that Tenant leases in its entirety by using a third-party
janitorial company, provided that such services shall be rendered by Tenant to
at least the standards set forth in Exhibit I, and Tenant’s janitorial company
shall be subject to the reasonable approval of Landlord and shall follow
Landlord’s reasonable rules and regulations.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-44-



--------------------------------------------------------------------------------



 



          6.1.5 Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service within each Building during the Building Hours, shall
have one elevator within each Building available at all other times.

          6.1.6 Landlord shall provide nonexclusive freight elevator service
(i.e., a swing-door elevator) for multi-tenant Buildings, which shall be subject
to scheduling by Landlord, and exclusive freight elevator service for
Tenant-only Buildings.

          6.1.7 Landlord shall supply access control services 24-hours per day,
7-days per week, every day of the year, and on-site Project access control
equipment, personnel, procedures and systems, in a manner materially consistent
with those provided in the Comparable Buildings; provided, however, Landlord
shall reasonably cooperate with Tenant in order to ensure that Landlord access
control equipment and personnel are consistent with any security systems and/or
personnel supplied by Tenant. Landlord shall in no case be liable for personal
injury or property damage for any error with regard to the admission to or
exclusion from the Buildings or Project of any person. Subject to Landlord’s
reasonable approval, Tenant shall be entitled, at its sole cost, to install and
maintain its own separate security systems for the Premises and the Exclusive
Tenant Areas which system shall be compatible with the Project security systems
supplied by Landlord. Tenant hereby assumes all responsibility for the
protection of Tenant and its Tenant Parties, and the property thereof, from acts
of third parties within the Premises, including keeping doors locked and other
means of entry to the Premises closed, even though Landlord shall provide
security services in accordance with the TCCs of this Lease. Tenant further
assumes the risk that any safety and security devices, services and programs
which Landlord provides may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Applicable Law.

     Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems, to the extent the same do not materially and adversely affect
Tenant’s use of occupancy of the Premises for the Permitted Use.

     6.2 Overstandard Tenant Use; Actual Costs.

          6.2.1 Overstandard Tenant Use. Tenant’s use of electricity shall never
exceed the capacity of the feeders to the Project or the risers or wiring
installation. If Tenant desires to use heat, ventilation or air conditioning
during hours other than those for which Landlord is obligated to supply such
utilities pursuant to the terms of Section 6.1 of this Lease (“After-Hours
HVAC”), Tenant shall follow the reasonable procedures, if any, as Landlord shall
from time to time establish as appropriate, and Landlord shall supply such
equipment to Tenant at such hourly cost to Tenant (which shall be treated as
Additional Rent) as Landlord shall reasonably determine is equal solely to the
increased depreciation of such heat, ventilation or air conditioning equipment.
In the event Tenant disputes the Actual Costs, as determined by Landlord, for
increased depreciation of such heat, ventilation or air conditioning equipment,
then a determination as to the proper amount of Actual Costs shall be made, at
Tenant’s expense, by

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-45-



--------------------------------------------------------------------------------



 



an independent HVAC engineer (the “HVAC Engineer”) mutually and reasonably
selected by Landlord and Tenant.

          6.2.2 Actual Costs. Landlord shall charge Tenant, and Tenant shall pay
Landlord, for any additional services, an amount equal to the actual
out-of-pocket incremental extra costs to Landlord to provide the additional
services, without markup for profit, overhead or administrative costs, but
including, to the extent applicable, depreciation pertaining to increased use of
certain equipment (“Actual Costs”). Landlord shall, within ten (10) business
days of receipt of a written request from Tenant, disclose to Tenant in writing
the basis for the determination of the Actual Cost applicable to any such
additional service provided by Landlord to Tenant. In the event such disclosure
by Landlord demonstrates that Landlord’s determination of Actual Costs was done
unreasonably, then Actual Costs shall be adjusted to reflect what they should
have been if Landlord had reasonable determined Actual Costs. In the case of an
increase in Actual costs resulting from such adjustment, Tenant shall pay
Landlord the difference within thirty (30) days of demand therefor. In the case
of a decrease in Actual costs resulting from such adjustment, Landlord shall pay
to Tenant the difference within thirty (30) days of demand. In the event that
more than one tenant orders extra services or utilities in the Project, or if
any cost item is applicable to more than one tenant, such cost shall, to the
extent reasonably practical, be apportioned among such tenants in accordance
with the ratios of the square footage in their respective premises.

     6.3 Direct Payment of Premises Utility Costs. Notwithstanding anything to
the contrary set forth in Section 4.2.4 or this Article 6, Tenant shall pay one
hundred percent (100%) of the cost of all utilities (including without
limitation, electricity, gas, sewer and water) attributable to its use of the
Premises. Such utility use shall include electricity, water, and gas use for
lighting, incidental use and HVAC. All such utility payments shall be excluded
from Operating Expenses and shall be paid directly by Tenant prior to the date
on which the same are due to the utility provider. Landlord hereby agrees that
the entire initial Premises (i.e., Building 1, Building 2 and Building 3 and any
full floor leased by Tenant in Building 4) shall be separately metered on a
floor-by-floor basis, and the separate metering as to the initial Premises shall
be performed by Landlord as part of the construction of the “Base Building,” as
that term is defined in Section 1.1.1 of the Tenant work Letter, pursuant to the
Tenant Work Letter.

     6.4 Communications Vendors. Tenant shall have the right to select, and
contract directly with, communications vendors to the extent required to support
Tenant’s business operation from the Premises, subject to Landlord’s approval
(which shall not be unreasonably withheld, conditioned or delayed). Such
communications vendors shall be allowed reasonable access to the Project site
(including commercially reasonable access easements to the extent necessary) and
Premises free of any separate cost for access. Landlord and Tenant shall, as
part of the “Final Base Buildings Construction Documents,” as that term is
defined in Section 1.1.1 of the Tenant Work Letter, mutually and reasonably
develop an overall communications plan for the Project, which plan shall
anticipate reasonably required infrastructure required to allow multiple vendors
and access points as reasonably required by Tenant.

     6.5 Interruption of Use. Except as otherwise expressly, provided in this
Lease, including, without limitation, Section 3.3, above, Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-46-



--------------------------------------------------------------------------------



 



service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, except as otherwise provided in this Lease. Furthermore,
Landlord shall not be liable under any circumstances for a loss of, or injury
to, property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Article 6.

ARTICLE 7

REPAIRS

     7.1 In General. Landlord shall maintain in first-class condition and
operating order and keep in good repair and condition the structural portions of
the Building, including the foundation, floor/ceiling slabs, roof structure (as
opposed to roof membrane), curtain wall, exterior glass and mullions, columns,
beams, shafts (including elevator shafts), stairs, parking areas, landscaping,
exterior Project signage, stairwells, elevator cabs, Building mechanical,
electrical and telephone closets, and all common and public areas, including
Base Building restrooms and washrooms (collectively, “Building Structure”) and
the Base Building mechanical, electrical, life safety, plumbing, sprinkler
systems and HVAC systems which were not constructed by Tenant Parties
(collectively, the “Building Systems”) and the Project Common Areas. Landlord
shall only be permitted to include in Operating Expenses any costs or expenses
incurred by Landlord under this Section 7.1 to the extent allowed pursuant to
the terms and conditions of Section 4.2.4, above. Notwithstanding anything in
this Lease to the contrary, Tenant shall be required to repair the Building
Structure and/or the Building Systems to the extent caused due to Tenant’s use
of the Premises for other than normal and customary business office operations
or by Tenant’s negligence or willful misconduct, unless and to the extent such
damage is covered by insurance carries or required to be carried by Landlord
pursuant to Article 10 and to which the waiver of subrogation is applicable
(such obligation to the extent applicable to Tenant as qualified and conditioned
will hereinafter be defined as the “BS/BS Exception”). Tenant shall, at Tenant’s
own expense, keep the Premises, including all improvements, fixtures and
furnishings therein, and the floor or floors of the Building on which the
Premises are located, in good order, repair and condition at all times during
the Lease Term, but such obligation shall not extend to the Building Structure
and the Building Systems except pursuant to the BS/BS Exception. In addition,
Tenant shall, at Tenant’s own expense, but under the supervision and subject to
the prior approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
but such obligation shall not extend to the Building Structure and the Building
Systems except pursuant to the BS/BS Exception. At Landlord’s option, Landlord
may, after written notice to Tenant, make any

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-47-



--------------------------------------------------------------------------------



 



repairs which Tenant is required to make, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord’s involvement with such repairs and replacements forthwith upon being
billed for same. Landlord may, but shall not be required to, enter the Premises
(but except during emergencies, Landlord may not enter “Secured Areas”, as
defined in Article 27 of this Lease) at all reasonable times to make such
repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by Applicable Law; provided,
however, except for (i) emergencies, or (ii) repairs, alterations, improvements
or additions required by governmental or quasi-governmental authorities or court
order or decree, any such entry into the Premises by Landlord shall be performed
in a manner so as not to materially interfere with Tenant’s use of, or access
to, the Premises; provided that, with respect to item (ii) above, Landlord shall
use commercially reasonable efforts to not materially interfere with Tenant’s
use of, or access to, the Premises. Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

     7.2 Tenant’s Right to Make Repairs. Notwithstanding any of the TCCs set
forth in this Lease to the contrary, if Tenant provides Notice to Landlord (and,
if applicable, to Landlord’s lender) of an event or circumstance which requires
the action of Landlord with respect to repair and/or maintenance of the Project,
including the Building Structure and/or Building System, which event or
circumstance materially and adversely affects the conduct of Tenant’s business
from the Premises, and Landlord fails to commence corrective action within a
reasonable period of time, given the circumstances, after the receipt of such
Notice, but in any event not later than thirty (30) days after receipt of such
Notice, then Tenant may proceed to take the required action upon delivery of an
additional ten (10) business days’ Notice to Landlord (and, if applicable, to
Landlord’s lender) specifying that Tenant is taking such required action, and if
such action was required under the TCCs of this Lease to be taken by Landlord
and was not commenced by Landlord within such ten (10) business day period and
thereafter diligently pursued to completion, then Tenant shall be entitled to
prompt reimbursement by Landlord of Tenant’s actual and reasonable out-of-pocket
costs and expenses in taking such action. In the event Tenant takes such action,
Tenant shall use only those contractors used by Landlord (and Landlord will
provide Tenant a list of at least three (3) such contractors upon Tenant’s
request) in the Project for work unless such contractors are unwilling or unable
to perform such work, in which event Tenant may utilize the services of any
other qualified contractor which normally and regularly performs similar work in
Comparable Buildings. Promptly following completion of any work taken by Tenant
pursuant to the TCCs of this Section 7.2, Tenant shall deliver a detailed
invoice of the work completed, the materials used and the costs relating
thereto. If Landlord does not deliver a detailed written objection to Tenant
within thirty (30) days after receipt of an invoice from Tenant, then Tenant
shall be entitled to deduct from Rent payable by Tenant under this Lease, the
amount set forth in such invoice; provided, however, Tenant may not deduct the
amount of the award against more than fifty percent (50%) of Base Rent next due
and owing (until such time as the entire amount of such judgment is deducted)
unless the entire amount cannot be deducted during the then-remaining Lease
Term. If, however, Landlord delivers to Tenant, within thirty (30) days after
receipt of Tenant’s invoice, a written objection to the payment of such invoice,
setting forth with reasonable particularity Landlord’s reasons for its

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-48-



--------------------------------------------------------------------------------



 



claim that such action did not have to be taken by Landlord pursuant to the TCCs
of this Lease or that the charges are excessive (in which case Landlord shall
pay the amount it contends would not have been excessive), then Tenant shall not
then be entitled to such deduction from Rent, and if so elected by Tenant,
Tenant may proceed to claim a default by Landlord or, if elected by either
Landlord or Tenant, the matter shall proceed to resolution by the selection of
an arbitrator to resolve the dispute, which arbitrator shall be selected and
qualified pursuant to the procedures set forth in Section 29.35 of this Lease.
If Tenant prevails in the arbitration, the amount of the Award (which shall
include interest at the Interest Rate from the time of each expenditure by
Tenant until the date Tenant receives such amount by payment or offset and
attorneys’ fees and related costs) may be deducted by Tenant from the Rent next
due and owing under this Lease.

ARTICLE 8

ADDITIONS AND ALTERATIONS

     8.1 Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) business days prior to the commencement
thereof, and which consent shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) business days notice to Landlord, but without Landlord’s
prior consent, to the extent that such Alterations (i) do not effect the
exterior appearance of a Building or the Project, (ii) do not affect the
Building Structure or Building Systems (provided that to the extent Tenant
occupies an entire Building, Tenant shall not be required to obtain Landlord’s
consent pursuant to this Section 8.1(ii) to the extent such Alteration does not
contain a “Design Problem,” as that term is defined in this Section 8.1, below,
(iii) comply with Applicable Laws, and (iv) which cost less than $8.00 per
square foot of rentable area of that portion of the Premises to be altered (the
“Cosmetic Alterations”). A “Design Problem” is defined as, and will be deemed to
exist if such Alteration will (A) materially affect the Building Structure; or
(B) materially affect the Building Systems. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8.

     8.2 Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, reasonable requirements (provided that the same shall in any event be
consistent with the TCCs of this Lease), including, but not limited to, the
requirement that Tenant utilize for such purposes only contractors reasonably
approved by Landlord. Tenant shall construct such Alterations and perform such
repairs in a good and workmanlike manner, in conformance with any and all
Applicable Laws, and in conformance with Landlord’s reasonable written
construction rules and regulations, which rules do not conflict with any
provisions of this Lease. In the event Tenant performs any Alterations in the
Premises which require or give rise to governmentally required changes to the
“Base Building,” as that term is defined in Section 1.1.1 of the Tenant Work
Letter, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. In performing the

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-49-



--------------------------------------------------------------------------------



 



work of any such Alterations, Tenant shall have the work performed in such
manner so as not to unreasonably obstruct access to the Project or any portion
thereof, by any other tenant of the Project, and so as not to unreasonably
obstruct the business of Landlord or other tenants in the Project. Tenant shall
not use (and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with the workforce or trades then engaged in
performing other work, labor or services in or about the Building or the Common
Areas. In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the County of San Diego, in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to the Project construction manager
a reproducible copy of the “as built” drawings of the Alterations, to the extent
applicable, as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

     8.3 Payment for Improvements. If payment is made directly to contractors,
Tenant shall (i) comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors, and
(ii) sign Landlord’s standard contractor’s rules and regulations. If Tenant
orders any work directly from Landlord, Tenant shall pay to Landlord an amount
equal to one percent (1%) of the “hard” cost of such work to compensate Landlord
for all overhead, general conditions, fees and other costs and expenses arising
from Landlord’s involvement with such work. If Tenant does not order any work
directly from Landlord, Tenant shall reimburse Landlord for Landlord’s
reasonable, actual, out-of-pocket third-party costs and expenses actually
incurred in connection with Landlord’s review, approval and oversight of such
work.

     8.4 Construction Insurance. In addition to the requirements of Article 10
of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount reasonably
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its reasonable discretion, require a “Transferee,” as such term
is defined and permitted pursuant to the TCCs of Article 14 of this Lease (other
than a Transfer to an Affiliate), to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

     8.5 Landlord’s Property. All Alterations, improvements and/or appurtenances
which may be permanently installed or placed in or about the Premises, from time
to time, shall be at the sole cost of Tenant and shall be and become the
property of Landlord. Notwithstanding the foregoing, Tenant may remove any
Alterations, furniture, fixtures and/or equipment (regardless of whether the
same is built-in or free standing), including any “Tenant’s Property,” as that
term is defined in Section 9.2, below, which have not been paid for with any
Tenant improvement allowance funds provided to Tenant by Landlord, provided
Tenant repairs any damage to the Premises and Building caused by any such
removal or by replacing the same in connection with a subsequent Alteration.
Landlord may, by written notice to Tenant not later than six (6) months prior to
the end of the Lease Term, or given following any earlier termination

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-50-



--------------------------------------------------------------------------------



 



of this Lease, require Tenant, at Tenant’s expense, to remove any Alterations,
Tenant Improvements or other improvements in the Premises, and repair any damage
to the Premises and Building caused by such removal and return the affected
portion of the Premises to a “Warm Shell” condition (i.e., in a shell condition
consistent with the “BB Specifications” set forth on Schedule 1 to Exhibit B
attached to this Lease); ; provided, however, if, in connection with its notice
to Landlord with respect to any Alterations or Cosmetic Alterations, (x) Tenant
requests Landlord’s decision with regard to the removal of such Alterations or
Cosmetic Alterations, and (y) Landlord thereafter agrees in writing to waive the
removal requirement with regard to such Alterations or Cosmetic Alterations,
then Tenant shall not be required to so remove such Alterations or Cosmetic
Alterations; provided further, however, that in no event shall Tenant be
required to remove Alterations, Tenant Improvements or other improvements to the
extent the same are normal and customary office improvements for a general
office user for its corporate headquarters; provided further, however, that with
regard to the Tenant Improvements, the parties hereby acknowledge and agree that
to the extent any particular Tenant Improvements are “Consistent With,” as that
term is set forth in Section 1.1.2 of the Tenant Work Letter, the BB
Specifications and/or the “Addendum Specifications” set forth on Schedule 1-A to
Exhibit B attached to this Lease, then the same shall not be subject to any
removal, repair or restoration obligations pursuant to the TCCs of this
Section 8.5. If Tenant fails to complete such removal and/or to repair any
damage caused by the removal of any Alterations, Tenant Improvements or other
improvements in the Premises, and returns the affected portion of the Premises
to the Warm Shell condition, then Landlord may do so and may charge the actual,
reasonable and documented cost thereof to Tenant. Subject to the terms of
Section 29.13 of this Lease, below, Tenant hereby protects, defends, indemnifies
and holds Landlord harmless from any liability, cost, obligation, expense or
claim of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, Tenant Improvements (with regard to any
removal), improvements, fixtures and/or equipment in, on or about the Premises,
which obligations of Tenant shall survive the expiration or earlier termination
of this Lease.

ARTICLE 9

LIENS

     9.1 Covenant Against Liens. Tenant shall keep the Project and Premises free
from any liens or encumbrances arising out of the work performed, materials
furnished or obligations incurred by or on behalf of Tenant, and shall protect,
defend, indemnify and hold Landlord harmless from and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys’ fees and costs) arising out of same or in connection therewith.
Tenant shall give Landlord notice at least fifteen (15) days prior to the
commencement of any such work on the Premises (or such additional time as may be
necessary under applicable laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non-responsibility. Tenant shall remove any
such lien or encumbrance by bond or otherwise within ten (10) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Building or Premises to any liens or encumbrances
whether

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-51-



--------------------------------------------------------------------------------



 



claimed by operation of law or express or implied contract. Any claim to a lien
or encumbrance upon the Building or Premises arising in connection with any such
work or respecting the Premises not performed by or at the request of Landlord
shall be null and void, or at Landlord’s option shall attach only against
Tenant’s interest in the Premises and shall in all respects be subordinate to
Landlord’s title to the Project, Building and Premises.

     9.2 Landlord’s Waiver of Security Interest in Tenant’s Personal Property.
Landlord hereby acknowledges and agree that any and all of Tenant’s movable
furniture, furnishings, trade fixtures and equipment at the Premises (“Tenant’s
Property”) may be financed by a third-party lender or lessor (an “Equipment
Lienor”), and Landlord hereby (i) waives any rights to Tenant’s Property, and
(ii) agrees to recognize the rights of any such Equipment Lienor, subject to and
in accordance with a commercially reasonable “Access, Removal & Repair
Agreement” to be entered into by and between Landlord and the Equipment Lienor
following request by Tenant.

ARTICLE 10

INSURANCE

     10.1 Indemnification and Waiver. Except to the extent caused by the
negligence or willful misconduct of the “Landlord Parties,” as that term is
defined in this Section 10.1, Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all loss, cost,
damage, expense and liability (including without limitation court costs and
reasonable attorneys’ fees) incurred in connection with or arising from any
cause in, on or about the Premises, any acts, omissions or negligence of Tenant
or of any person claiming by, through or under Tenant, or of the contractors,
agents, servants, employees, invitees, guests or licensees of Tenant or any such
person, in, on or about the Project or any breach of the TCCs of this Lease,
either prior to, during, or after the expiration of the Lease Term, provided
that the terms of the foregoing indemnity shall not apply to the negligence or
willful misconduct of Landlord. Should Landlord be named as a defendant in any
suit brought against Tenant in connection with or arising out of Tenant’s
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including without limitation, its actual professional
fees such as appraisers’, accountants’ and attorneys’ fees. Subject to Tenant’s
indemnity and the waiver of subrogation provided below, Landlord shall
indemnify, defend, protect, and hold harmless Tenant, its partners, and their
respective officers, agents, servants, employees, and independent contractors
(collectively, “Tenant Parties”) from any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys’ fees) arising from the negligence or willful misconduct of Landlord
or the Landlord Parties in, on or about the Project either prior to or during
the Lease Term, and/or as a result of Landlord’s breach of this Lease, except to
the extent caused by the negligence or willful misconduct of Tenant or the
Tenant Parties. Further, Tenant’s agreement to indemnify Landlord, and
Landlord’s agreement to

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-52-



--------------------------------------------------------------------------------



 



indemnify Tenant, pursuant to this Section 10.1 are not intended and shall not
relieve any insurance carrier of its obligations under policies required to be
carried pursuant to the provisions of this Lease, to the extent such policies
cover, or if carried, would have covered the matters subject to the parties’
respective indemnification obligations; nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
Notwithstanding anything to the contrary contained in this Lease, nothing in
this Lease shall impose any obligations on Tenant or Landlord to be responsible
or liable for, and each hereby releases the other from all liability for,
consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease or incurred by Landlord in
connection with any repair, physical construction or improvement work performed
by or on behalf of Tenant in the Project.

     10.2 Landlord’s Fire, Casualty and Liability Insurance.

          10.2.1 Landlord shall maintain Commercial/Comprehensive General
Liability Insurance with respect to the Building and the Project during the
Lease Term covering claims for bodily injury, personal injury and property
damage in the Project Common Areas and with respect to Landlord’s activities in
the Premises.

          10.2.2 Landlord shall insure the Base Building with a policy of
Physical Damage Insurance including building ordinance coverage, written on a
standard Causes of Loss – Special Form basis (against loss or damage due to fire
and other casualties covered within the classification of fire and extended
coverage, vandalism, and malicious mischief, sprinkler leakage, water damage and
special extended coverage), covering the full replacement cost of the Base
Building (including coverages for enforcement of Applicable Laws requiring the
upgrading, demolition, reconstruction and/or replacement of any portion of the
Building as a result of a covered loss) without deduction for depreciation.

          10.2.3 Landlord shall maintain Boiler and Machinery/Equipment
Breakdown Insurance covering the Building against risks commonly insured against
by a Boiler & Machinery/Equipment Breakdown policy and such policy shall cover
the full replacement costs, without deduction for depreciation.

          10.2.4 The foregoing coverages in Sections 10.2.1, 10.2.2 and 10.2.3
shall contain commercially reasonable deductible amounts from such companies,
and on such other terms and conditions, as Landlord may from time to time
reasonably determine.

          10.2.5 Additionally, at the option of Landlord, such insurance
coverage may include the risk of (i) earthquake (including flood damage and
additional hazards to the extent such flood damage and additional hazards
coverages are available at a deminimis additional premium cost), , (ii) act or
terrorism (but only to the extent required by Applicable Law), (iii) a rental
loss endorsement for a period of up to two (2) years, and (iv) one or more loss
payee endorsements in favor of holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Building, or any portion thereof.
Notwithstanding anything set forth in this

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-53-



--------------------------------------------------------------------------------



 



Section 10.2.5 to the contrary, Landlord and Tenant agree that only fifty
percent (50%) of the actual costs incurred by Landlord for any earthquake
insurance policy, or earthquake risk of loss endorsement, as the case may be,
shall be included in Direct Expenses for the Project.

          10.2.6 Notwithstanding the foregoing provisions of this Section 10.2,
the coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of Comparable
Buildings, and Worker’s Compensation and Employer’s Liability coverage as
required by applicable law. Landlord shall be permitted to carry the insurance
required pursuant to the TCCs of this Lease under a blanket policy which also
covers other locations owned by Landlord or affiliates of Landlord. Landlord
shall, within thirty days following a request from Tenant, deliver said policy
or policies or certificates thereof to Tenant. Tenant shall, at Tenant’s
expense, except with respect to the Building Structure and Building System which
is governed by Section 7.1 of this Lease, comply with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises for other than general office use causes any increase in the
premium for such insurance policies then, to the extent Tenant continues such
conduct or use following written notice from Landlord, Tenant shall reimburse
Landlord for any such increase. Tenant, at Tenant’s expense, shall comply with
all rules, orders, regulations or requirements of the American Insurance
Association (formerly the National Board of Fire Underwriters) and with any
similar body.

     10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.

          10.3.1 Commercial General Liability Insurance covering the insured
against claims of bodily injury, personal injury and property damage (including
loss of use thereof) arising out of Tenant’s operations, and contractual
liabilities (covering the performance by Tenant of its indemnity agreements)
including a Broad Form endorsement covering the insuring provisions of this
Lease. Landlord shall be named as an additional insured as their interests may
appear using form CG2011 or its comparable. An endorsement showing that Tenant’s
coverage is primary and any insurance carried by Landlord shall be excess and
noncontributing. Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies that has a material financial interest in the Project as
an additional insured, including Landlord’s managing agent, if any, and
(ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease. Liability limits shall not be less than:

           
Bodily Injury and
Property Damage Liability
  $10,000,000 each occurrence
$10,000,000 annual aggregate, or any
   
 
    combination of primary insurance and
excess insurance    
 
       
Personal Injury Liability
  $10,000,000 each occurrence
$10,000,000 annual aggregate, or any    
 
combination of primary insurance and
excess insurance    

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-54-



--------------------------------------------------------------------------------



 



          10.3.2 Property Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the “Tenant Improvements,”
as that term is defined in Section 2.1 of the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the “Original Improvements”), and (iii) all other
improvements, alterations and additions to the Premises. Such insurance shall be
written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.

          10.3.3 Worker’s Compensation or other similar insurance pursuant to
all applicable state and local statutes and regulations, and Employer’s
Liability Insurance or other similar insurance pursuant to all applicable state
and local statutes and regulations, and with minimum limits of One Million and
No/100 Dollars ($1,000,000.00) per employee and One Million and No/100 Dollars
($1,000,000.00) per occurrence.

          10.3.4 Comprehensive Automobile Liability Insurance covering all
owned, hired, or non-owned vehicles with the following limits of liability: One
Million Dollars ($1,000,000.00) combined single limit for bodily injury and
property damage.

          10.3.5 Business Interruption, loss of income and extra expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings for up to one (1) year attributable to the risks outlined in
Section 10.3.2, above.

     10.4 Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) be issued by an insurance company having a
rating of not less than A-VIII in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(ii) be in form and content reasonably acceptable to Landlord; and (iii) provide
that said insurance shall not be canceled or coverage materially changed unless
thirty (30) days’ prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing. Tenant shall deliver said policy or policies or certificates thereof to
Landlord on or before the Lease Commencement Date and at least five (5) business
days before the expiration dates thereof. In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option, after written notice to Tenant and Tenant’s failure to
obtain such insurance within three (3) days thereafter, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
thirty (30) days after delivery to Tenant of bills therefor.

     10.5 Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-55-



--------------------------------------------------------------------------------



 



hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.

     10.6 Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord. Notwithstanding the foregoing, Landlord’s
request shall only be considered reasonable if such increased coverage amounts
and/or such new types of insurance are consistent with the requirements of a
majority of Comparable Buildings, and Landlord shall not so increase the
coverage amounts or require additional types of insurance during the first five
(5) years of the Lease Term and thereafter no more often than one time in any
five (5) year period.

ARTICLE 11

DAMAGE AND DESTRUCTION

     11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord and approved by Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed, and provided that access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired. Upon the occurrence of any damage to the Premises, upon notice (the
“Landlord Repair Notice”) to Tenant from Landlord, Tenant shall put into a third
party escrow account reasonably acceptable to Landlord (which escrow shall be
jointly paid for by Landlord and Tenant) for distribution to Landlord (or to any
party designated by Landlord) on a progress payment basis upon receipt of the
appropriate conditional and/or unconditional lien releases, all insurance
proceeds paid to Tenant under Tenant’s insurance required under Section 10.3 of
this Lease with respect to such damage (the “Escrow Account”), and Landlord
shall repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original condition; provided that if the cost
of such repair by Landlord exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the incremental cost differential of
such repairs shall be paid by Tenant to the third party escrow account prior to
Landlord’s commencement of repair of the damage. Notwithstanding the immediately
preceding sentence,

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-56-



--------------------------------------------------------------------------------



 



to the extent Tenant occupied one hundred percent (100%) of a particular
Building, then Tenant shall have the right, at its sole cost and expense, to
repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and return such Tenant Improvements and
Original Improvements to their original condition, provided that the insurance
proceeds paid to Tenant under Tenant’s insurance required under Section 10.3 of
this Lease shall be deposited into the Escrow Account and distributed to Tenant
for such purpose. As long as the Tenant Improvements, subsequent Alterations,
and Original Improvements in the Premises are rebuilt, Tenant shall be entitled
to retain any portion of the proceeds of the insurance described in
Sections 10.3.2 (ii) and (iii) in excess of the cost of such restoration. In the
event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the casualty becomes known to Landlord, Tenant
shall, at its sole cost and expense, repair any injury or damage to the Tenant
Improvements and the Original Improvements installed in the Premises and shall
return such Tenant Improvements and Original Improvements to their original
condition. Whether or not Landlord delivers a Landlord Repair Notice, prior to
the commencement of construction, Tenant shall submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or Common Areas necessary
to Tenant’s occupancy, and the Premises are not occupied by Tenant as a result
thereof, then during the time and to the extent the Premises are unfit for
occupancy, the Rent shall be abated in proportion to the ratio that the amount
of rentable square feet of the Premises which is unfit for occupancy for the
purposes permitted under this Lease bears to the total rentable square feet of
the Premises. In the event that Landlord shall not deliver the Landlord Repair
Notice, Tenant’s right to rent abatement pursuant to the preceding sentence
shall terminate as of the date which is reasonably determined by Landlord to be
the date Tenant should have completed repairs to the Premises and to install
Tenant’s personal property, furniture, fixtures, and equipment, assuming Tenant
used reasonable due diligence in connection therewith.

     11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore a Building
containing a portion of the Premises, and instead terminate this Lease as to
that portion of the Premises, by notifying Tenant in writing of such termination
within sixty (60) days after the date of discovery of the damage, such notice to
include a termination date giving Tenant sixty (60) days to vacate the
applicable portion of the Premises, but Landlord may so elect only if such
Building shall be damaged by fire or other casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) in Landlord’s reasonable judgment (with reasonable supporting documentation
therefor (i.e., an estimate by a reputable general contractor)), repairs cannot
reasonably be completed within nine (9) months after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the damage is not fully covered, except with regard to any
applicable deductibles (excepting earthquake insurance deductibles), by
Landlord’s insurance policies, provided that Landlord shall be deemed to have
carried one hundred percent (100%) replacement cost fire/casualty insurance; or
(iii) the damage occurs during the last twelve (12) months of the Lease Term;
provided, however, that if Landlord does not elect to terminate this Lease
pursuant to Landlord’s termination right as provided above, and either (x) the
repairs cannot, in the reasonable opinion

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-57-



--------------------------------------------------------------------------------



 



of Landlord, be completed within nine (9) months after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums), or (y) the damage occurs during the last twelve (12) months of the
Lease Term (or any renewal thereof), then Tenant may elect, no later than ten
(10) business days Landlord’s notification of the estimated time to make such
repairs, to terminate this Lease as to the applicable portion of the Premises by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant. Furthermore, if neither Landlord
nor Tenant has terminated this Lease, and the repairs are not actually completed
within the longer time period (as extended for “Force Majeure,” as that term is
defined in Section 29.16 of this Lease) of (A) nine (9) months of the date of
discovery of the damage, and (B) the time period originally estimated by
Landlord, then Tenant shall have the right to terminate this Lease the
applicable portion of the Premises during the first five (5) business days of
each calendar month following the end of such period until such time as the
repairs to be made by Landlord are complete, by notice to Landlord (the “Damage
Termination Notice”), effective as of a date set forth in the Damage Termination
Notice (the “Damage Termination Date”), which Damage Termination Date shall not
be less than five (5) business days following Landlord’s receipt of the Damage
Termination Notice. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period of thirty (30) days
after the Damage Termination Date set forth in the Damage Termination Notice by
delivering to Tenant, within five (5) business days of Landlord’s receipt of the
Damage Termination Notice, a certificate of Landlord’s contractor responsible
for the repair of the damage certifying that it is such contractor’s good faith
judgment that the repairs to be made by Landlord shall be substantially
completed within thirty (30) days after the Damage Termination Date. If repairs
shall be substantially completed prior to the expiration of such thirty-day
period, then the Damage Termination Notice shall be of no force or effect, but
if the repairs shall not be substantially completed within such thirty-day
period, then this Lease shall terminate upon the expiration of such thirty-day
period. At any time, from time to time, after the date occurring sixty (60) days
after the date of the damage, Tenant may request that Landlord inform Tenant of
Landlord’s reasonable opinion of the date of completion of the repairs and
Landlord shall respond to such request within five (5) business days. In the
event this Lease is terminated in accordance with the terms of this
Section 11.2, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under items (ii) and (iii) of Section 10.3.2 of this Lease that are in
excess of the then-current unamortized (based on a straight-line amortization
over the initial Lease Term) amount of the “Tenant Improvement Allowance,” as
that term is set forth in Section 2.1 of the Tenant Work Letter.

     11.3 Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State of California, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-58-



--------------------------------------------------------------------------------



 



ARTICLE 12

NONWAIVER

     No provision of this Lease shall be deemed waived by either party hereto
unless expressly waived in a writing signed thereby. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant or by Tenant
from Landlord after the termination of this Lease shall in any way alter the
length of the Lease Term or of Tenant’s right of possession hereunder, or after
the giving of any notice shall reinstate, continue or extend the Lease Term or
affect any notice given Tenant or Landlord prior to the receipt of such monies,
it being agreed that after the service of notice or the commencement of a suit,
or after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due and Tenant may receive or collect any payment due, and the
payment of said Rent or payment shall not waive or affect said notice, suit or
judgment. Tenant’s payment of any Rent hereunder shall not constitute a waiver
by Tenant of any default by Landlord under this Lease nor shall Landlord’s
payment of monies due Tenant hereunder constitute a waiver by Landlord of any
Default by Tenant under this Lease.

ARTICLE 13

CONDEMNATION

     If the whole or any part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Project, and if as a result thereof Tenant cannot
conduct its business operations in materially the same manner such business
operations were conducted prior to such taking, Landlord and Tenant shall each
have the option to terminate this Lease on ninety (90) days notice to the other
party effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim is payable separately to Tenant or is otherwise separately identifiable.
Notwithstanding anything in this

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-59-



--------------------------------------------------------------------------------



 



Article 13 to the contrary, Landlord and Tenant shall each be entitled to
receive fifty percent (50%) of the “bonus value” of the leasehold estate in
connection therewith, which bonus value shall be equal to the difference between
the Rent payable under this Lease and the sum established by the condemning
authority as the award for compensation. All Rent shall be apportioned as of the
date of such termination. If any part of the Premises shall be taken, and this
Lease shall not be so terminated, the Rent shall be proportionately abated.
Landlord and Tenant each hereby waive any and all rights it might otherwise have
pursuant to Section 1265.130 of The California Code of Civil Procedure.
Notwithstanding anything to the contrary contained in this Article 13, in the
event of a temporary taking of all or any portion of the Premises for a period
of ninety (90) days or less, then this Lease shall not terminate but the Base
Rent and the Additional Rent shall be abated for the period of such taking in
proportion to the ratio that the amount of rentable square feet of the Premises
taken bears to the total rentable square feet of the Premises; provided,
however, in the event that Tenant is prevented (from an objective, general
office tenant perspective) from conducting, and does not conduct, its business
from any portion of the Premises for the period of such taking, and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time as Tenant is so
prevented (again, from an objective, general office tenant perspective) from
effectively conducting its business therein, the Base Rent and the Additional
Rent for the entire Premises shall be abated. Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

     14.1 Transfers. Subject to the TCCs of Sections 14.8 and 14.9 of this
Lease, below, Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, business credit and personal references and
history of the proposed Transferee and any other

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-60-



--------------------------------------------------------------------------------



 



information required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space and
(v) an executed estoppel certificate from Tenant in the form attached hereto as
Exhibit E. Landlord shall grant or withhold consent to the proposed Transfer
within ten (10) business days (or, if the proposed Transfer is of more than
40,000 rentable square feet of space, fifteen (15) business days) (the “Review
Period”) after Landlord’s receipt of the applicable Transfer Notice. In the
event that Landlord fails to notify Tenant in writing of such consent or denial
of consent within such Review Period Landlord shall be deemed to have approved
such Transfer. Any Transfer made without Landlord’s prior written consent shall,
at Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s out-of-pocket,
third-party review and processing fees, as well as any reasonable professional
fees (including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) actually incurred by Landlord with respect to
such proposed Transfer, within thirty (30) days after written request by
Landlord.

     14.2 Landlord’s Consent. Landlord shall not unreasonably withhold,
condition or delay its consent to any proposed Transfer of the Subject Space to
the Transferee on the terms specified in the Transfer Notice. Without limitation
as to what would constitute “unreasonable” grounds for withholding consent, the
parties hereby agree that it shall be deemed unreasonable for Landlord (i) to
withhold its consent to a Transfer based on such Transferee’s failure to pay a
minimum rental amount, or (ii) to condition its consent on a requirement that
Tenant or such Transferee pay to Landlord separate consideration for approving
the particular Transfer. Without limitation as to other reasonable grounds for
withholding consent, the parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply:

          14.2.1 The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;

          14.2.2 The Transferee intends to use the Subject Space for purposes
which are not permitted under this Lease;

          14.2.3 The Transferee is either a governmental agency or
instrumentality thereof; provided, however, it shall be unreasonable for
Landlord to withhold its consent to a Transfer pursuant to the terms of this
Section 14.2.3 to the extent Landlord has leased or has permitted the lease of
space in the Project to a comparable (in terms of security, foot traffic,
prestige, eminent domain and function oriented issues) governmental agency or
instrumentality thereof in comparably located space of comparable size;

          14.2.4 In the case of (i) an assignment, or (ii) a sublease of greater
than 82,500 rentable square feet, or a sublease which causes the total of all
then-current subleases (excluding “Pre-Approved Subleases,” as that term is
defined in Section 14.9 of this Lease, below) to exceed 82,500 rentable square
feet of space (which 82,500 rentable square foot threshold shall be
proportionally increased or decreased to the extent Tenant then leases more or
less, as applicable, than 364,538 rentable square feet of space in the Project;
provided, however, to the extent Tenant leases all four (4) Buildings in the
Project from Landlord, then notwithstanding the actual

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-61-



--------------------------------------------------------------------------------



 



proportional adjustment to the threshold, such threshold shall be increased to
equal the total number of rentable square feet contained in Building 4), the
Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the Transfer on the date consent is requested;

          14.2.5 The proposed Transfer would cause a violation of another lease
for space in the Project, or would give an occupant of the Project a right to
cancel its lease; or

          14.2.6 The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant.

     If Landlord consents to any Transfer pursuant to the terms of this
Section 14.2 (and does not exercise any recapture rights Landlord may have under
Section 14.4 of this Lease), Tenant may within six (6) months after Landlord’s
consent, but not later than the expiration of said six-month period, enter into
such Transfer of the Premises or portion thereof, upon substantially the same
terms and conditions as are set forth in the Transfer Notice furnished by Tenant
to Landlord pursuant to Section 14.1 of this Lease, provided that if there are
any changes in the terms and conditions from those specified in the Transfer
Notice such that Landlord would initially have been entitled to refuse its
consent to such Transfer under this Section 14.2 (except that the financial
condition of any proposed subtenant shall continue to be measured from the time
Tenant originally delivered the particular Transfer Notice to Landlord), Tenant
shall again submit the Transfer to Landlord for its approval and other action
under this Article 14 (including Landlord’s right of recapture, if any, under
Section 14.4 of this Lease). Notwithstanding anything to the contrary in this
Lease, if Tenant claims that Landlord has unreasonably withheld or delayed its
consent under Section 14.2 or otherwise has breached or acted unreasonably under
this Article 14, Tenant’s remedies shall be a declaratory judgment and an
injunction for the relief sought or an action for monetary damages (including
attorney’s fees and costs as set forth in Section 29.21), and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.

     14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord * of any “Transfer Premium,” as that term is defined in this
Section 14.3, received by Tenant from such Transferee; provided, however, with
respect to any sublease of thirty-six (36) months or less, Tenant shall only be
required to pay Landlord * of any such Transfer Premium. “Transfer Premium”
shall mean all rent, additional rent or other consideration if and when received
by Tenant in connection with the Transfer in excess of the Rent and Additional
Rent and Additional TI Amortization payable by Tenant under this Lease during
the term of the Transfer on a per rentable square foot basis if less than all of
the Premises is transferred, after deducting the reasonable expenses incurred by
Tenant for (i) any changes, alterations and improvements to the Premises in
connection with the Transfer, (ii) any space planning, architectural or design
fees or other expenses incurred in marketing such space or in connection with
such Transfer, (iii) any improvement allowance, rent abatement or other monetary
concessions provided by Tenant to the Transferee, (iv) any brokerage commissions
incurred by Tenant in connection with the Transfer, (v) any attorneys’ fees
incurred by Tenant in connection with the Transfer, (vi) any lease takeover
costs incurred by Tenant in connection with the Transfer, (vii) any costs of

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-62-



--------------------------------------------------------------------------------



 



advertising the space which is the subject of the Transfer, (viii) any review
and processing fees paid to Landlord in connection with such Transfer, and
(ix) the amortization of the fair market value of any new furniture which is
included as part of the Transfer (collectively, "Subleasing Costs”). Other
consideration to be included in the calculation of any Transfer Premium shall
include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred or leased by Tenant to Transferee in connection with such Transfer.
In addition, in the calculations of the Rent (as it relates to the Transfer
Premium calculated under this Section 14.3), the Rent paid for the Subject Space
by Tenant, and the Rent paid by the Transferee, shall be computed after
adjusting such rent to the actual effective rent to be paid, taking into
consideration any and all leasehold concessions granted in connection therewith,
including, but not limited to, any rent credit and tenant improvement allowance;
provided, however, under no circumstances shall Landlord be paid any Transfer
Premium until Tenant has recovered all Subleasing Costs allocable to the Subject
Space.

     14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that Tenant contemplates a
Transfer (“Contemplated Transfer”), Tenant shall give Landlord notice (the
“Intention to Transfer Notice”) of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined); provided, however, that Landlord hereby acknowledges and agrees
that Tenant shall have no obligation to deliver an Intention to Transfer Notice
hereunder, and Landlord shall have no right to recapture space with respect to,
(A) a sublease of less than the entire Premises for less than the remainder of
the Lease Term (provided that a sublease with a scheduled expiration date that
is within sixty (60) days of the Lease Expiration Date shall be deemed to be a
sublease for the remainder of the Lease Term), or (B) an assignment or sublease
pursuant to the terms of Section 14.8 or 14.9, below. The Intention to Transfer
Notice shall specify the contemplated date of commencement of the Contemplated
Transfer (the "Contemplated Effective Date”), and the contemplated length of the
term of such contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 14.4 in order
to allow Landlord to elect to recapture the Premises for the remainder of the
Lease Term. Thereafter, Landlord shall have the option, by giving written notice
to Tenant (the “Recapture Notice”) within thirty (30) days after receipt of any
Intention to Transfer Notice, to recapture all of the Contemplated Transfer
Space. Any recapture under this Section 14.4 shall cancel and terminate this
Lease as of the Contemplated Effective Date. If Landlord declines, or fails to
elect in a timely manner, to recapture the Premises under this Section 14.4,
then, subject to the other terms of this Article 14, for a period of nine
(9) months (the “Nine Month Period”) commencing on the last day of such thirty
(30) day period, Landlord shall not have any right to recapture the Premises
during the Nine Month Period; provided however, that any such Transfer shall be
subject to the remaining terms of this Article 14. If such a Transfer is not so
consummated within the Nine Month Period, Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect any
contemplated Transfer, as provided above in this Section 14.4.

     14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs
of this Lease shall in no way be deemed to have been waived or modified,
(ii) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (iii) Tenant shall

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-63-



--------------------------------------------------------------------------------



 



deliver to Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish within thirty (30) days following Landlord’s
request a complete statement, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer, and (v)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant of the
Lease from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If, following any such audit by Landlord, Landlord and Tenant
dispute the amount of any Transfer Premium, then Landlord and Tenant shall
mutually and reasonably select an independent third-party certified public
accountant to audit the books, records and papers of Tenant relating to any
Transfer and to make a final determination of any Transfer Premium amount. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than three percent (3%), Tenant shall reimburse Landlord’s
costs of such audit; provided, however, Tenant shall not be required to
reimburse any portion of Landlord’s costs of such audit (and the cost of any
independent third-party accountant) to the extent the same exceed the dollar
amount of such deficiency (i.e., if the deficiency is equal to $1,000, and such
deficiency represents an understatement of the Transfer Premium of more than
three percent (3%), then Tenant’s reimbursement obligation shall be limited to
$1,000 for the cost of such audit plus $1,000 for the actual deficiency, for a
total of $2,000).

     14.6 Additional Transfers. The terms of this Section 14.6 shall not be
applicable to the Original Tenant. For purposes of this Lease, the term
“Transfer” shall also include (i) if Tenant is a partnership, the withdrawal or
change, voluntary, involuntary or by operation of law, of fifty percent (50%) or
more of the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

     14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-64-



--------------------------------------------------------------------------------



 



performed or observed under this Lease. No collection or acceptance of rent by
Landlord from any Transferee, in and of itself, shall be deemed a waiver of any
provision of this Article 14 or the approval of any Transferee or a release of
Tenant from any obligation under this Lease, whether theretofore or thereafter
accruing. In no event shall Landlord’s enforcement of any provision of this
Lease against any Transferee be deemed a waiver of Landlord’s right to enforce
any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

     14.8 Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, (i) an assignment or subletting of all or a portion of the
Premises to an "Affiliate” of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant), (ii) an assignment of the
Premises to an entity which acquires all or substantially all of the assets or
interests (partnership, stock or other) of Tenant, or (iii) an assignment of the
Premises to an entity which is the resulting entity of a merger or consolidation
of Tenant, shall not be deemed a Transfer under this Article 14, provided that
Tenant notifies Landlord of any such assignment or sublease within thirty
(30) following such assignment or subletting and promptly supplies Landlord with
any documents or information requested by Landlord regarding such assignment or
sublease or such transferee, and further provided that such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease. The transferee under a transfer specified in items (i), (ii) or
(iii) above shall be referred to as a “Permitted Transferee.” “Control,” as used
in this Section 14.8, shall mean the ownership, directly or indirectly, of
(A) at least fifty-one percent (51%) of the voting securities of, or possession
of the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity, or
(B) of the power to direct or cause the direction of the management or policies
of such entity.

     14.9 Pre-Approved Subleases. Notwithstanding anything to the contrary
contained in this Article 14, Tenant may sublease up to a total of twenty
percent (20%) of the initial Premises (provided that the total amount of the
Premises subject to the terms of this Section 14.9 at any one time shall not
exceed twenty percent (20%) without such sublease being a Transfer, provided
that Tenant notifies Landlord of any such sublease and promptly supplies
Landlord with a copy of all applicable sublease documents, to the extent such
sublease (the “Pre-Approved Subleases”) (i) is for the use of individual offices
and other spaces within the Premises on an undemised basis by Affiliates, or by
Tenant’s clients or other person or entity that has a business relationship with
Tenant, or (ii) has a term (including any renewal rights) of thirty-six (36)
months or less; provided, however, that any subtenant pursuant to the terms of
this Section 14.9 must nevertheless be of a character and reputation consistent
with the quality of the Project. The rights set forth in this Section 14.9 are
personal to the Original Tenant and its Affiliates, and may only be exercised to
the extent the Original Tenant or its Affiliate, as the case may be, (A) is not
then in Economic Default under this Lease (beyond any applicable notice and cure
period), and (B) is then in occupancy of at least fifty percent (50%) of the
space then leased by Tenant in the Project.

We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-65-



--------------------------------------------------------------------------------



 



ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

     15.1 Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

     15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the express provisions of this Lease, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its reasonable discretion, require to be
removed, and Tenant shall repair at its own expense all damage to the Premises
and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

     If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable at a monthly rate equal to the product of (i) the Base Rent
applicable during the last rental period of the Lease Term under this Lease, and
(ii) a percentage equal to (A) one hundred twenty percent (120%) during the
first three (3) months immediately following the expiration or earlier
termination of the Lease Term, (B) one hundred thirty percent (130%) during the
fourth (4th) month immediately following the expiration or earlier termination
of the Lease Term, and (C) one hundred forty percent (140%) thereafter. Such
month-to-month tenancy shall be subject to every other applicable term, covenant
and agreement contained herein. Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-66-



--------------------------------------------------------------------------------



 



Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises after the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom; provided, however, upon entering
into a third-party lease which affects all or any portion of the Premises,
Landlord shall deliver written notice (the "New Lease Notice”) of such lease to
Tenant and the terms of the foregoing indemnity shall not be effective until the
later of (i) the date that occurs thirty (30) days following the date Landlord
delivers such New Lease Notice to Tenant, and (ii) the date which occurs thirty
(30) days after the termination or expiration of this Lease. Landlord hereby
agrees that it will not pursue legal action to remove Tenant from the Premises
unless Tenant fails to surrender the Premises within thirty (30) days after the
termination or expiration of this Lease.

ARTICLE 17

ESTOPPEL CERTIFICATES

     Within ten (10) business days following a request in writing by Landlord,
Tenant shall execute, acknowledge and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit E, attached hereto (or such other commercially reasonable form as may
be required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee. Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project. At any time during the Lease Term, Landlord may require
Tenant to provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement year.
Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. Failure of Tenant to
timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception. Notwithstanding the foregoing, in the event that
(i) stock in the entity which constitutes Tenant under this Lease (as opposed to
an entity that “controls” Tenant, as that term is defined in Section 14.8 of
this Lease, or is under common control with Tenant) is publicly traded on a
national stock exchange, and (ii) Tenant has it own, separate and distinct 10K
and 10Q filing requirements (as opposed to joint filings with an entity that
controls Tenant or is under common control with Tenant), then Tenant’s
obligation to provide Landlord with a copy of its most recent current financial
statement shall be deemed satisfied.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.
 
-67-



--------------------------------------------------------------------------------



 



ARTICLE 18

SUBORDINATION

     This Lease shall be subject and subordinate to all present and future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases
(collectively referred to as “Landlord’s Mortgagee”), require in writing that
this Lease be superior thereto. Landlord’s delivery to Tenant of a commercially
reasonable, recordable, non-disturbance agreement(s) (the “Nondisturbance
Agreement”), which Nondisturbance Agreement shall provide, without limitation,
that Landlord’s Mortgagee recognize Tenant’s express expansion and renewal
options under this Lease, any express rental offset rights set forth in this
Lease, and the payment by Landlord of any improvement or other allowances and
commissions in favor of Tenant, from any ground lessor, mortgage holders or lien
holders of Landlord who later come into existence at any time prior to the
expiration of the Lease Term shall be in consideration of, and a condition
precedent to, Tenant’s agreement to subordinate this Lease to Landlord’s
Mortgagee. Landlord shall secure and deliver to Tenant a Non-Disturbance
Agreements from, and executed by, all current Landlord’s Mortgagees for the
benefit of Tenant within thirty (30) days following the full execution and
delivery of this Lease. Subject to Tenant’s receipt of such Nondisturbance
Agreement, Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such mortgage or deed in lieu thereof (or if any
ground lease is terminated), to attorn to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant is not in default under the terms of this Lease (beyond any
applicable notice and cure period). Landlord’s interest herein may be assigned
as security at any time to any lienholder. Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases in accordance with the TCCs of this Article 18. Tenant waives
the provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.

ARTICLE 19

DEFAULTS; REMEDIES

     19.1 Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.
 
-68-

 



--------------------------------------------------------------------------------



 



          19.1.1 Any failure by Tenant to pay any Rent or any other amount owing
to Landlord under this Lease, or any part thereof, when due unless such failure
is cured within ten (10) business days after notice; or

          19.1.2 Any failure by Tenant to observe or perform any other
provision, covenant or condition of this Lease to be observed or performed by
Tenant where such failure continues for thirty (30) days after written notice
thereof from Landlord to Tenant; provided that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30) day period,
Tenant shall not be deemed to be in default if it diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure such
default; or

          19.1.3 The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than ten (10) business days after notice from Landlord.

     The notice periods provided herein are in lieu of, and not in addition to,
any notice periods provided by law.

     19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

          19.2.1 Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

          (a) The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

          (b) The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

          (c) The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

          (d) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-69-



--------------------------------------------------------------------------------



 



               (e) At Landlord’s election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by applicable
law.

     The term “rent” as used in this Section 19.2 shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. As used in
Sections 19.2.1(a) and (b), above, the “worth at the time of award” shall be
computed by allowing interest at the Interest Rate. As used in Section
19.2.1(c), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

          19.2.2 Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

          19.2.3 Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

     19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

     19.4 Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier’s or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

     19.5 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-70-



--------------------------------------------------------------------------------



 



obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

     19.6 Landlord Default. Notwithstanding anything to the contrary set forth
in this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity. Any non-appealable award from a court or arbitrator in favor
of Tenant requiring payment by Landlord which is not paid by Landlord within the
time period directed by such award, may be offset by Tenant from Rent next due
and payable under this Lease. However, Tenant may not deduct the amount of the
award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) ; provided,
however, the foregoing limitation may not prevent such amount from being fully
deducted during the remaining term of the Lease.

     19.7 Landlord Bankruptcy Proceeding. In the event that the obligations of
Landlord under this Lease are not performed (within the applicable notice and
cure periods) during the pendency of a bankruptcy or insolvency proceeding
involving Landlord as the debtor, or following the rejection of this Lease on
behalf of Landlord in accordance with Section 365 of the United Sates Bankruptcy
Code, then notwithstanding any provision of this Lease to the contrary, Tenant
shall have the right to set off against the Rent next due and owing under this
Lease (a) any and all actual damages caused by such non-performance of
Landlord’s obligations under this lease by Landlord, debtor-in-possession, or
the bankruptcy trustee, and (b) any and all actual damages caused by the
non-performance of Landlord’s obligations under this lease following any
rejection of this Lease in accordance with Section 365 of the United States
Bankruptcy Code.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

     Landlord covenants that Tenant, on paying the Rent, charges for services
and other payments herein reserved and on keeping, observing and performing all
the other TCCs, provisions and agreements herein contained on the part of Tenant
to be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied, except for those covenants expressly set forth in this
Lease.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-71-



--------------------------------------------------------------------------------



 



ARTICLE 21

TELECOMMUNICATIONS EQUIPMENT

     At any time during the Lease Term, subject to the TCCs of this Article 21
and Article 8 of this Lease, Tenant may install, at Tenant’s sole cost and
expense, but without the payment of any Rent or a license or similar fee or
charge, a satellite or microwave dish (which dish or dishes shall, in Tenant’s
sole discretion, have a diameter of up to ten feet and a base of up to fifteen
feet square) or other communications, HVAC or other equipment servicing the
business conducted by Tenant from within the Premises (all such equipment,
including non-telecommunication equipment is, for the sake of convenience,
defined collectively as the “Telecommunications Equipment”) upon the roof of the
Building; provided, however, Tenant may not use more than its pro-rata share
(based on the rentable square footage that Tenant leases with the applicable
Building vis-à-vis the total rentable square footage of such Building) of the
available roof space of any particular Building. The physical appearance and the
size of the Telecommunications Equipment shall be subject to Landlord’s
reasonable approval, the location of any such installation of the
Telecommunications Equipment shall be designated by Tenant subject to Landlord’s
reasonable approval and Landlord may require Tenant to install screening around
such Telecommunications Equipment, at Tenant’s sole cost and expense, as
reasonably designated by Landlord. Tenant shall maintain such Telecommunications
Equipment, at Tenant’s sole cost and expense. In the event Tenant elects to
exercise its right to install the Telecommunication Equipment, then Tenant shall
give Landlord prior notice thereof. Tenant shall remove such Telecommunications
Equipment upon the expiration or earlier termination of this Lease and shall
restore such area to the condition the same existed prior to the installation of
such Telecommunications Equipment. Such Telecommunications Equipment shall be
installed pursuant to plans and specifications approved by Landlord, which
approval will not be unreasonably withheld. Such Telecommunications Equipment
shall, in all instances, comply with the CC&R’s and all applicable governmental
laws, codes, rules and regulations. The rights contained in this Article 21
shall be personal to the Original Tenant and its Affiliates and may only be
exercised by the Original Tenant or an Affiliate (and not any assignee,
sublessee or other transferee of the Original Tenant’s interest in this Lease).
Landlord shall reserve the concurrent right to use the roof for its own use and
for third-party use for installation of satellite dish and antenna devices
similar to Tenant’s Telecommunications Equipment (collectively, the “Landlord
TCE”), provided such Landlord TCE shall not interfere with Tenant’s operations
on the roof of the Building, and provided Landlord maintains, restores and
repairs the Building rooftop space associated with such Landlord TCE. To the
extent Landlord elects to install Landlord TCE on the Building rooftop, Landlord
shall be responsible for the maintenance, repair and restoration of such
Landlord TCE. Landlord shall be responsible for (and shall make all necessary
repairs and replacements for) any damage to Tenant’s Telecommunications
Equipment due to the actions or omissions of Landlord or Landlord Parties (or
any third party to whom Landlord has granted roof access rights. Following
reasonable prior notice from Tenant, Landlord shall remove and/or relocate any
Landlord TCE in order to reasonably accommodate the installation and/or
expansion of Tenant’s Telecommunications Equipment. Tenant shall be responsible
for (and shall make all necessary repairs and replacements for) any damage to
the Landlord TCE due to the negligence or willful misconduct of Tenant.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-72-



--------------------------------------------------------------------------------



 



ARTICLE 22

EMERGENCY GENERATOR AND TRENCHING

     Subject to Landlord’s approval, which shall not be unreasonably withheld or
delayed, and subject to the TCCs of this Article 22 and Article 8 of this Lease,
Tenant may install, for Tenant’s own use, subject to the TCCs of the Tenant Work
Letter, without the payment of any Rent or a license or similar fee or charge,
communications systems, back-up generators, and other equipment related thereto
(all such equipment defined collectively as the “Additional Equipment”) in a
location to be mutual and reasonably determined by Landlord and Tenant. The
physical appearance and the size of the location housing the Additional
Equipment shall be subject to Landlord’s reasonable approval, and Landlord may
require Tenant to install screening around such Additional Equipment area, at
Tenant’s sole cost and expense, as reasonably designated by Landlord; provided,
however, that to the extent such Additional Equipment area is located on Project
parking areas, the number of spaces so used shall commensurately reduce
Landlord’s obligation to provide a particular number of spaces to Tenant as
otherwise set forth in Article 28 of this Lease. Tenant shall maintain such
Additional Equipment, at Tenant’s sole cost and expense. In the event Tenant
elects to exercise its right to install such Additional Equipment, then Tenant
shall give Landlord no less than forty-five (45) days prior written notice
thereof. Tenant shall reimburse to Landlord the Actual Costs reasonably incurred
by Landlord in reviewing and approving (or disapproving) such Additional
Equipment. Tenant shall remove such Additional Equipment upon the expiration or
earlier termination of this Lease and shall repair any damage to the Building or
the Project caused by such removal and return the affected portion of the
Building and Project to the condition existing prior to the installation of such
Additional Equipment, reasonable wear and tear excepted. Such Additional
Equipment shall be installed pursuant to plans and specifications approved by
Landlord, which approval will not be unreasonably withheld. Such Additional
Equipment shall, in all instances, comply with the CC&R’s and all applicable
governmental laws, codes, rules and regulations. In addition, Tenant shall have
the right to trench (subject to Landlords prior approval, which shall not be
unreasonably withheld, conditioned or delayed) between the Buildings which are
included in the definition of Premises in order to install reasonable conduit
through which to “hard wire” voice and data transmissions. Such trenching and
installation shall be completed pursuant to specifications mutually and
reasonably developed by Landlord and Tenant. Notwithstanding the terms of
Section 8.5 of this Lease, Tenant shall not be required to remove any
underground conduit (and any cable or other equipment located therein) and
restore the affected area to its original condition at the expiration or earlier
termination Lease Term.

ARTICLE 23

SIGNS

     23.1 Full Floors. Subject to Landlord’s prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, if the Premises comprise
an entire floor of the Building, at its sole cost (provided that up to
$50,000.00 of such cost may, at Tenant’s option, be a “Tenant Improvement
Allowance Item” pursuant to Section 23.4.4, below) and expense, may install
identification

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-73-



--------------------------------------------------------------------------------



 



signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

     23.2 Multi-Tenant Floors. If other tenants occupy space on the floor on
which the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s Building standard signage program.

     23.3 Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant. Except as set forth in Section 23.4, below, Tenant may
not install any signs on the exterior or roof of the Project or the Common
Areas. Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building, shall be subject to the
prior approval of Landlord, in its reasonable discretion.

     23.4 Tenant’s Signage. Tenant shall be entitled to install the following
signage in connection with Tenant’s lease of the Premises (collectively, the
“Tenant’s Signage”):



  (i)   To the extent Tenant leases an entire Building, exclusive building-top
signage on such Building consisting of up to two (2) building-top signs
identifying Tenant’s name or logo located at the top of the Building; and    
(ii)   To the extent Tenant leases at least two (2) full floors within a
Building, non-exclusive building-top signage on such Building consisting of one
(1) building-top signs identifying Tenant’s name or logo located at the top of
the Building; and     (iii)   Tenant’s pro-rata share (based on the rentable
square footage of the Premises vis-à-vis the rentable square footage of the
Project) of the Project monument sign (the “Project Monument Sign”); provided,
however, Landlord shall be able to locate its standard identification signage on
the Project Monument Sign at Landlord’s sole expense; provided, however, in the
event Landlord constructs more than one Project monument sign, then Tenant shall
have exclusive signage rights on one Project monument sign (to be selected by
Tenant), and Tenant’s pro-rata share (based on the rentable square footage of
the Premises vis-à-vis the rentable square footage of the Project) of the
remaining Project monument signs; and     (iv)   To the extent Tenant leases an
entire Building, exclusive building entrance signage located adjacent to the
main entrances of such Building.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-74-



--------------------------------------------------------------------------------



 



          23.4.1 Specifications and Permits. Tenant’s Signage shall set forth
Tenant’s name and logo as determined by Tenant in its sole discretion; provided,
however, in no event shall Tenant’s Signage include an “Objectionable Name,” as
that term is defined in Section 23.4.2, of this Lease. The graphics, materials,
color, design, lettering, lighting, size, illumination, specifications and exact
location of Tenant’s Signage (collectively, the “Sign Specifications”) shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and shall be consistent and
compatible with the quality and nature of the Project and the Building Standard
Signage Locations, attached hereto as Exhibit H. For purposes of this
Section 23.4.1, the reference to “name” shall mean name and/or logo. In
addition, Tenant’s Signage shall be subject to Tenant’s receipt of all required
governmental permits and approvals and shall be subject to all Applicable Law
and to any covenants, conditions and restrictions affecting the Project.
Landlord shall use commercially reasonable efforts to assist Tenant in obtaining
all necessary governmental permits and approvals for Tenant’s Signage. Tenant
hereby acknowledges that, notwithstanding Landlord’s approval of Tenant’s
Signage, Landlord has made no representation or warranty to Tenant with respect
to the probability of obtaining all necessary governmental approvals and permits
for Tenant’s Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant’s Signage, Tenant’s and Landlord’s
rights and obligations under the remaining TCCs of this Lease shall be
unaffected.

          23.4.2 Objectionable Name. To the extent Original Tenant or its
Affiliate or Permitted Assignee or a subtenant desires to change the name and/or
logo set forth on Tenant’s Signage, such name and/or logo shall not have a name
which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings (an “Objectionable Name”). The parties
hereby agree that the names “Intuit,” “Intuit Inc.” or any reasonable derivation
thereof, shall not be deemed an Objectionable Name.

          23.4.3 Termination of Right to Tenant’s Signage. The rights contained
in this Section 23.4 shall be personal to the Original Tenant, its Affiliates
and any Permitted Assignee, and may only be exercised by the Original Tenant,
its Affiliates and/or a Permitted Assignee (and not any other assignee,
sublessee or other transferee of the Original Tenant’s interest in this Lease)
if the Original Tenant, its Affiliates or Permitted Assignee is not in Economic
Default under this Lease (beyond any applicable notice and cure period).
Notwithstanding the foregoing, Tenant may assign its building top signage rights
as to a particular Building set forth in Section 23.4(i) and (ii), above, to a
subtenant which subleases at least one (1) full floor of the applicable
Building, provided that such sublease is for term longer than three (3) years.
In addition, Tenant may assign its eyebrow signage rights as to a particular
Building set forth in Section 23.4(iv), above, to a subtenant which subleases at
least one (1) full floor of the applicable Building. To the extent Tenant
assigns any of Tenant’s signage rights to a subtenant pursuant to the terms and
conditions of this Section 23.4.3, any such subtenant signage must not conflict
with any signage restrictions granted by Landlord in a lease with another tenant
of the Project.

          23.4.4 Cost and Maintenance. The costs of the actual signs comprising
Tenant’s Signage and the installation, design, construction, and any and all
other costs associated

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-75-



--------------------------------------------------------------------------------



 



with Tenant’s Signage, including, without limitation, utility charges and
hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant; provided that up to $50,000.00 of the costs and fees
associated with the initial installation, design, and construction of such
Tenant’s Signage may, at Tenant’s option, be deemed a “Tenant Improvement
Allowance Item,” as that term is set forth in Section 2.2 of the Tenant Work
Letter. Should Tenant’s Signage require repairs and/or maintenance, as
determined in Landlord’s reasonable judgment, Landlord shall have the right to
provide notice thereof to Tenant and Tenant shall cause such repairs and/or
maintenance to be performed within thirty (30) days after receipt of such notice
from Landlord, at Tenant’s sole cost and expense; provided, however, if such
repairs and/or maintenance are reasonably expected to require longer than thirty
(30) days to perform, Tenant shall commence such repairs and/or maintenance
within such thirty (30) day period and shall diligently prosecute such repairs
and maintenance to completion. Should Tenant fail to perform such repairs and/or
maintenance within the periods described in the immediately preceding sentence,
Landlord shall have the right to cause such work to be performed and to charge
Tenant as Additional Rent for the Actual Cost of such work. Upon the expiration
or earlier termination of this Lease, Tenant shall, at Tenant’s sole cost and
expense, cause Tenant’s Signage to be removed and shall cause the areas in which
such Tenant’s Signage was located to be restored to the condition existing
immediately prior to the placement of such Tenant’s Signage (excepting normal
wear and tear caused by the sun, rain and other elements to which such Tenant’s
Signage is exposed). If Tenant fails to timely remove such Tenant’s Signage or
to restore the areas in which such Tenant’s Signage was located, as provided in
the immediately preceding sentence, then Landlord may perform such work, and all
Actual Costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of an invoice
therefor. The TCCs of this Section 23.4.4 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 24

COMPLIANCE WITH LAW

     Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable Laws”).
At its sole cost and expense, Tenant shall promptly comply with all such
Applicable Laws which relate to (i) Tenant’s use of the Premises for non-general
office use, (ii) the Alterations or Tenant Improvements in the Premises, or
(iii) the Base Building, but, as to the Base Building, only to the extent such
obligations are triggered by Tenant’s Alterations, the Tenant Improvements, or
use of the Premises for non-general office use; provided, however, in connection
with the foregoing, Landlord shall not initiate an action to formally and
legally change the scope and application of an Applicable Law, so that such
Applicable Law then applies to Tenant pursuant to item (i), (ii) or (iii),
above. The final, non-appealable judgment of any court of competent jurisdiction
or the admission of Tenant in any judicial action, regardless of whether
Landlord is a party thereto, that Tenant has violated any of said governmental
measures, shall be conclusive of that fact as between Landlord and Tenant.
Landlord shall comply with all Applicable Laws relating to the Base Building,
and the Project Common Areas, provided that compliance with such Applicable Laws
is not the responsibility of Tenant under this Lease, and provided further that
Landlord’s failure to comply therewith would

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-76-



--------------------------------------------------------------------------------



 



prohibit Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and materially affect the safety of Tenant’s
employees or create a significant health hazard for Tenant’s employees or create
material liability for Tenant or impose material costs on Tenant. In addition,
Landlord shall comply with all changes in Applicable Laws to the extent Landlord
initiated an action to formally and legally change the scope and application of
such Applicable Law, unless either (A) Tenant approved such change in Applicable
Law, or (B) compliance with such Applicable Law is cost neutral to Tenant.
Landlord shall be permitted to include in Operating Expenses any costs or
expenses incurred by Landlord under this Article 24 to the extent consistent
with the terms of Section 4.2.4, above.

ARTICLE 25

LATE CHARGES

     If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within ten (10) business days after
written notice (a “Late Payment Notice”) from Landlord that said amount was not
paid when due, then Tenant shall pay to Landlord a late charge equal to two
percent (2%) of the overdue amount plus any attorneys’ fees incurred by Landlord
by reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder; provided, however, if Landlord shall have delivered to Tenant a Late
Payment Notice one or more times during the preceding twelve (12) month period,
then Tenant shall pay to Landlord a late charge equal to five percent (5%) of
the overdue amount, plus any attorneys’ fees incurred by Landlord, if Tenant
fails to pay Rent and/or other charges within five (5) business days after
notice from Landlord that said amount was not paid when due. The late charge
shall be deemed Additional Rent and the right to require it shall be in addition
to all of Landlord’s other rights and remedies hereunder or at law and shall not
be construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within said ten (10) business days
after notice from Landlord that said amount was not paid when due, shall bear
interest from the date when due until paid at the “Interest Rate.” For purposes
of this Lease, the “Interest Rate” shall be an annual rate equal to the lesser
of (i) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published), plus four
(4) percentage points, and (ii) the highest rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     26.1 Landlord’s Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, then upon three (3) additional days Notice from
Landlord, Landlord may, but shall not be obligated to, make any such payment or
perform any such act on Tenant’s part

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-77-



--------------------------------------------------------------------------------



 



without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

     26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor, sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant’s defaults pursuant to the provisions of Section 26.1. Tenant’s
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

     Landlord reserves the right at all reasonable times (during Building Hours
with respect to items (i) and (ii) below) and upon at least forty-eight
(48) hours prior notice to Tenant (except in the case of an emergency) to enter
the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers, or during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment,
to the extent required or expressly permitted pursuant to the TCCs of this
Lease. Notwithstanding anything to the contrary contained in this Article 27,
Landlord may enter the Premises at any time to (A) perform services required of
Landlord, including janitorial service; (B) take possession due to any breach of
this Lease in the manner provided herein; and (C) perform any covenants of
Tenant which Tenant fails to perform pursuant to the terms of Section 26.1,
above. Landlord may make any such entries without the abatement of Rent, except
as otherwise provided in this Lease, and may take such reasonable steps as
required to accomplish the stated purposes; provided, however, except for
(i) emergencies, (ii) repairs, alterations, improvements or additions required
by governmental or quasi-governmental authorities or court order or decree, or
(iii) repairs which are the obligation of Tenant hereunder, any such entry shall
be performed in a manner so as not to unreasonably interfere with Tenant’s use
of the Premises and shall be performed after normal business hours if reasonably
practical. With respect to items (ii) and (iii) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant’s use
of, or access to, the Premises. Except as otherwise set forth in Sections 3.3
and 19.6 of this Lease, above, Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby, provided that the foregoing shall not limit
Landlord’s liability, if any, pursuant to Applicable Law for personal injury and
property damage to the extent caused by the negligence or willful misconduct of
Landlord, its agents, employees or contractors. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Notwithstanding anything to the contrary set forth in this Article 27, Tenant
may designate certain limited areas of the Premises as “Secured Areas” should
Tenant require such areas for the purpose of securing certain valuable

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-78-



--------------------------------------------------------------------------------



 



property or confidential information. In connection with the foregoing, Landlord
shall not enter such Secured Areas except in the event of an emergency. Landlord
need not clean any area designated by Tenant as a Secured Area and shall only
maintain or repair such Secured Areas to the extent (i) such repair or
maintenance is required in order to maintain and repair the Building Structure
and/or the Building Systems; (ii) as required by Applicable Law, or (iii) in
response to specific requests by Tenant and in accordance with a schedule
reasonably designated by Tenant, subject to Landlord’s reasonable approval. Any
entry into the Premises by Landlord in the manner hereinbefore described shall
not be deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an actual or constructive eviction of Tenant from any portion of
the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.

ARTICLE 28

TENANT PARKING; PROJECT FENCING

     28.1 Tenant Parking. Landlord shall provide to Tenant, commencing on the
Lease Commencement Date, the amount of parking spaces set forth in Section 9 of
the Summary, throughout the Lease Term, which parking spaces shall pertain to
the Project parking facility. Tenant shall pay to Landlord for automobile
parking spaces actually used by Tenant the prevailing rate charged from time to
time at the location of such parking spaces, as the case may be; provided,
however, except as set forth in the immediately following sentence, such parking
spaces shall be provided to Tenant free of charge during the initial Lease Term
and first Option Term, if applicable. In addition, Tenant shall be responsible
for the full amount of any taxes imposed by any governmental authority on
Landlord in connection with the renting of such parking spaces by Tenant or the
use of the parking facility by Tenant. Tenant’s continued right to use the
parking spaces is conditioned upon Tenant abiding by all reasonable rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking spaces are located, including any
sticker or other identification system established by Landlord, Tenant’s
cooperation in seeing that Tenant’s employees and visitors also comply with such
rules and regulations and Tenant not being in default under this Lease; provided
that Landlord shall not enforce such rules and regulations in a discriminatory
manner. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease (except as set forth in Section 3.3 of this Lease, above), from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements; provided that (I) Landlord shall be required, at all times
throughout the Lease Term, to provide Tenant with the number of parking spaces
to which Tenant is entitled under the terms of this Lease; and (II) in the event
Landlord changes the location of any of Tenant’s parking spaces, then to the
extent such changes are not made in order to comply with Applicable Laws
(provided that Landlord shall not initiate an action to formally and legally
change the scope and application of an Applicable Law for the purpose of
allowing Landlord to change the location of any of Tenant’s parking spaces),
Landlord shall be required to equitably and reasonably determine the location of
such relocated spaces to ensure that Tenant maintains the same general parking
rights vis-à-vis the other tenants of the Projects as are

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-79-



--------------------------------------------------------------------------------



 



provided to Tenant under the terms of this Lease. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking spaces rented by Tenant pursuant to this Article 28 are provided to
Tenant solely for use by Tenant’s own personnel and such passes and spaces may
not be transferred, assigned, subleased or otherwise alienated by Tenant, except
on a pro-rata basis in connection with an assignment or subletting of the
Premises permitted or approved in accordance with the TCCs of Article 14.

     28.2 Reserved and Visitor Spaces. Out of the number of parking spaces
granted to Tenant pursuant to this Lease, Tenant shall have the right to use
that number for reserved and visitor parking spaces (the “Reserved Spaces”) as
set forth in Section 9 of the Summary. The Reserved Spaces shall be located
within a general area for Tenant’s reserved parking (the “Reserved Parking
Area”) as reasonably designated by Landlord, provided that Tenant’s visitor
space shall be located as close as reasonably practicable to the Buildings
containing the Premises. Except to the extent required by Applicable Laws
(unless Landlord initiated a change to Applicable Laws), required for repairs
and maintenance, or in connection with physical modifications to the parking
facilities or areas, Landlord (i) shall not relocate the Reserved Spaces, and
(ii) shall not otherwise modify the Reserved Spaces without Tenant’s consent,
which consent will not be unreasonably withheld or delayed.

     28.3 Project Fencing. Provided that (i) Tenant is not in Economic Default
under this Lease (beyond any applicable notice and cure periods), (ii) Original
Tenant and/or its Affiliates occupy Building 1 and Building 2 in their entirety,
(iii) Tenant receives Landlord’s prior written approval (which shall not be
unreasonably withheld, conditioned or delayed), Original Tenant and its
Affiliates shall have the right to secure with fencing, access gates and/or
walls, the Exclusive Tenant Areas (as applicable, the “Project Fencing”);
provided, however, such Project Fencing shall be subject to (A) an approved
design, materials, finishes, and construction schedule reasonably and mutually
approved by Landlord and Tenant, (B) any covenants, conditions, and restrictions
relating to the Project, and Applicable Laws, (C) Tenant’s obligation to
install, operate, maintain, repair, remove and restore the Project Fencing, at
Tenant’s sole cost and expense, on or before the expiration or earlier
termination of this Lease.

ARTICLE 29

MISCELLANEOUS PROVISIONS

     29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

     29.2 Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-80-



--------------------------------------------------------------------------------



 



respective heirs, personal representatives, successors or assigns, provided this
clause shall not permit any assignment by Tenant contrary to the provisions of
Article 14 of this Lease.

     29.3 No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

     29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within twenty (20) days following a
request therefor.

     29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease not accrued as of the date of the transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord’s obligations
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord on and after the date of such transfer, and Tenant shall attorn to such
transferee. Tenant further acknowledges that Landlord may assign its interest in
this Lease to a mortgage lender as additional security and agrees that such an
assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.

     29.6 Recording. At any time following the execution and delivery of this
Lease, Landlord and Tenant shall each have the right to require the other party
to execute, acknowledge and deliver a commercially reasonable memorandum of
lease. Landlord and Tenant shall each have the right to record such memorandum
in the official Records of San Diego County, California.

     29.7 Landlord’s Title. Except to the extent provided to the contrary in
this Lease, Landlord’s title is and always shall be paramount to the title of
Tenant. Nothing herein contained shall empower Tenant to do any act which can,
shall or may encumber the title of Landlord.

     29.8 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

     29.9 Application of Payments. Unless Tenant, by Notice to Landlord,
specifically restricts how such payment is to be applied, Landlord shall have
the right to apply payments received from Tenant pursuant to this Lease,
regardless of Tenant’s designation of such

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-81-



--------------------------------------------------------------------------------



 



payments, to satisfy any obligations of Tenant hereunder, in such order and
amounts as Landlord, in its sole discretion, may elect. Provided, however, while
Landlord must accept payments made under protest, Landlord is not obligated to
accept a payment made with other restrictions, and such payment, if not accepted
by Landlord, shall be returned to Tenant within five (5) business days of demand
by Tenant.

     29.10 Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

     29.11 Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

     29.12 No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord, which is not set forth herein or in
one or more of the exhibits attached hereto.

     29.13 Landlord Exculpation. From and after the Lease Commencement Date, the
liability of Landlord or the Landlord Parties to Tenant for any default by
Landlord under this Lease shall be limited solely and exclusively to an amount
which is equal to the interest of Landlord in the Project, including any
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project. Neither Landlord, nor any of the Landlord Parties shall have
any personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns, except to the extent such party becomes the Landlord under the terms of
this Lease. Under no circumstances shall any present or future partner of
Landlord (if Landlord is a partnership), or trustee or beneficiary (if Landlord
or any partner of Landlord is a trust), have any liability for the performance
of Landlord’s obligations under this Lease. Notwithstanding any contrary
provision herein, except as provided in Article 16 with respect to Tenant
holding over after the expiration of the Lease Term, and except as to Tenant’s
actions under Section 7.2 of this Lease, neither Landlord nor the Landlord
Parties or Tenant nor the Tenant Parties shall be liable under any circumstances
for injury or damage to, or interference with, Tenant’s or Landlord’s business,
as applicable, including but not limited to, loss of profits, loss of rents or
other revenues, loss of business opportunity, loss of goodwill or loss of use,
in each case, however occurring.

     29.14 Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-82-



--------------------------------------------------------------------------------



 



all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between the parties hereto or displayed by Landlord to
Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

     29.15 Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Project as a
first-class office project. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Project.

     29.16 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant’s obligations under Articles 5
and 24 of this Lease (collectively, a “Force Majeure”), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

     29.17 Intentionally Omitted.

     29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made or attempted to be made. If
Tenant is notified of the identity and address of Landlord’s mortgagee or ground
or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant’s exercising any remedy available to Tenant. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-83-



--------------------------------------------------------------------------------



 



Kilroy Realty Corporation
12200 West Olympic Boulevard
Suite 200
Los Angeles, California 90064
Attention: Legal Department

with copies to:

Kilroy Realty Corporation
13500 Evening Creeks Drive, North, Suite 130
San Diego, California 92128
Attention: Mr. Michael Nelson

and

Allen Matkins Leck Gamble & Mallory LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.

     29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

     29.20 Authority. Each individual executing this Lease on behalf of Landlord
and Tenant hereby represent and warrant that Landlord, or Tenant, as applicable,
is a duly formed and existing entity qualified to do business in California and
that each person signing on behalf of Landlord and Tenant is authorized to do
so.

     29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

     29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-84-



--------------------------------------------------------------------------------



 



     29.23 Submission of Lease. Submission of this instrument for examination or
signature by either party does not constitute a reservation of, option for or
option to lease, and it is not effective as a lease or otherwise until execution
and delivery by both Landlord and Tenant.

     29.24 Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. Landlord and Broker have executed a commission
agreement, a copy of which is attached to this Lease as Exhibit J. Landlord
shall pay any commission due and owing to Brokers pursuant to the TCCs of
Exhibit J, and shall indemnify and defend Tenant against and hold Tenant
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with Brokers.

     29.25 Independent Covenants. Subject to the TCCs of Sections 3.3 and 7.2 of
this Lease, above, this Lease shall be construed as though the covenants herein
between Landlord and Tenant are independent and not dependent and Tenant hereby
expressly waives the benefit of any statute to the contrary and agrees that if
Landlord fails to perform its obligations set forth herein, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord’s expense
or to any setoff of the Rent or other amounts owing hereunder against Landlord.

     29.26 Project or Building Name and Signage. Landlord shall have the right
at any time to change the name of the Project and to install, affix and maintain
any and all signs on the exterior and on the interior of the Project or
Buildings as Landlord may, in Landlord’s sole discretion, desire; provided,
however, if (i) Tenant continues to lease and occupy not less than fifty percent
(50%) of the Project, and (ii) Landlord desires to change the name of the
Project to something other than “Santa Fe Summit” or a name identifying
Landlord, such as “Kilroy Santa Fe Summit,” then such Project name shall be
subject to Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, without the
prior written consent of Landlord.

     29.27 Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

     29.28 Intentionally Omitted.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-85-



--------------------------------------------------------------------------------



 



     29.29 Transportation Management. Tenant shall fully comply with all
governmentally mandated programs intended to manage parking, transportation or
traffic in and around the Building, and in connection therewith, Tenant shall
take responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.

     29.30 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Tenant Work
Letter. However, Tenant hereby acknowledges that Landlord may during the Lease
Term renovate, improve, alter, or modify (collectively, the “Renovations”) the
Project, the Building and/or the Premises including without limitation the
parking structure, common areas, systems and equipment, roof, and structural
portions of the same, which Renovations may include, without limitation,
(i) installing sprinklers in the Building common areas and tenant spaces,
(ii) modifying the common areas and tenant spaces to comply with Applicable Laws
(provided that Landlord shall not initiate an action to formally and legally
change the scope and application of an Applicable Law for the purpose of
allowing Landlord to modify the common areas or tenant spaces) and regulations,
including regulations relating to the physically disabled, seismic conditions,
and building safety and security, and (iii) installing new floor covering,
lighting, and wall coverings in the Building common areas, and in connection
with any Renovations, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the common areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent, except as
specifically provided in this Lease. Landlord shall have no responsibility or
for any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations or Landlord’s actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions. Landlord shall perform such Renovations in
compliance with the terms of this Lease, including, without limitation, the
terms of Sections 1.1.1 and 1.1.3, above, and shall use commercially reasonable
efforts to have all such work performed on a continuous basis, and once started,
to be completed reasonably expeditiously, with such work being organized and
conducted in a manner which will minimize any interference to Tenant’s business
operations in the Premises. Notwithstanding anything set forth in this
Section 29.30 to the contrary, any Renovation performed by Landlord in a
Building which is one hundred percent (100%) leased by Tenant (except for a
Renovation required by Applicable Law, provided that Landlord shall not initiate
an action to formally and legally change the scope and application of an
Applicable Law for the purpose of allowing Landlord to perform such Renovation
without requiring Tenant’s prior approval), shall require Tenant’s prior written
consent, which consent shall not be unreasonably withheld.

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-86-



--------------------------------------------------------------------------------



 



     29.31 No Violation. Tenant and Landlord hereby respectively warrant and
represent to the other that neither the execution of nor performance under this
Lease shall cause Tenant or Landlord, as applicable, to be in violation of any
agreement, instrument, contract, law, rule or regulation by which Tenant or
Landlord, as applicable, is bound, and Tenant and Landlord shall each protect,
defend, indemnify and hold the other harmless against any claims, demands,
losses, damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from Tenant’s or Landlord’s, as
applicable, breach of this warranty and representation. Tenant hereby covenants
that Tenant’s Board of Directors have approved this Lease.

     29.32 Communications and Computer Lines. The construction of the Tenant
Improvements shall be governed by the terms of the Tenant Work Letter and not
the terms of this Section 29.32. Tenant may install, maintain, replace, remove
or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of Articles 7 and 8 of
this Lease, (ii) the Lines therefor (including riser cables) shall be
(x) appropriately insulated to prevent excessive electromagnetic fields or
radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the “Identification
Requirements,” as that term is set forth hereinbelow, (iii) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, and (iv) Tenant shall pay all costs in connection therewith.
All Lines shall be clearly marked with adhesive plastic labels (or plastic tags
attached to such Lines with wire) to show Tenant’s name and the name of the
person to contact in the case of an emergency (A) every four feet (4’) outside
the Premises (specifically including, but not limited to, the electrical room
risers and other Common Areas), and (B) at the Lines’ termination point(s)
(collectively, the “Identification Requirements”). Landlord reserves the right
to require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time (1) are
in violation of any Applicable Laws (unless Landlord initiated a change to
Applicable Laws), (2) are inconsistent with then-existing industry standards
(such as the standards promulgated by the National Fire Protection Association
(e.g., such organization’s “2002 National Electrical Code”)), or (3) otherwise
represent a dangerous or potentially dangerous condition.

     29.33 Hazardous Substances.

          29.33.1 Definitions. For purposes of this Lease, the following
definitions shall apply: “Hazardous Material(s)” shall mean any solid, liquid or
gaseous substance or material that is described or characterized as a toxic or
hazardous substance, waste, material, pollutant, contaminant or infectious
waste, or any matter that in certain specified quantities would be injurious to
the public health or welfare, or words of similar import, in any of the
“Environmental Laws,” as that term is defined below, or any other words which
are intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity or reproductive toxicity and includes, without limitation, asbestos,
petroleum (including crude oil or any fraction thereof, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, nuclear or radioactive matter, medical waste, soot, vapors, fumes,
acids, alkalis, chemicals, microbial

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-87-



--------------------------------------------------------------------------------



 



matters (such as molds, fungi or other bacterial matters), biological agents and
chemicals which may cause adverse health effects, including but not limited to,
cancers and /or toxicity. “Environmental Laws” shall mean any and all federal,
state, local or quasi-governmental laws (whether under common law, statute or
otherwise), ordinances, decrees, codes, rulings, awards, rules, regulations or
guidance or policy documents now or hereafter enacted or promulgated and as
amended from time to time, in any way relating to (i) the protection of the
environment, the health and safety of persons (including employees), property or
the public welfare from actual or potential release, discharge, escape or
emission (whether past or present) of any Hazardous Materials or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Materials.

          29.33.2 Compliance with Environmental Laws. Neither Landlord nor
Tenant shall, at any time, use or permit the use of any portion of the Premises,
the Building or Project parking facilities in violation (“Violation”) of
Environmental Laws, including but not limited to asbestos, soil and ground water
conditions and Hazardous Materials. Landlord hereby covenants that there are no
Hazardous Materials on or below the initial Premises, Building and Project, as
of the date of this Lease. unless brought onto the Premises, Building, or
Project by Tenant or a Tenant Party. To the extent Landlord breaches the
foregoing covenant, Landlord shall indemnify, defend and protect Tenant and the
Tenant Parties. Tenant shall indemnify, defend and protect Landlord and the
Landlord Parties harmless from and against any and all losses, costs (including
reasonable attorneys’ fees), liabilities and claims whether joint or several, of
any kind arising from Tenant or Tenant Party’s use of any Hazardous Materials
and shall use such materials in compliance with all insurance requirements,
permits, and Environmental Laws. Landlord and Tenant acknowledge that Tenant may
produce hazardous waste, in the normal course of Tenant’s operation of its
business from within the Premises, that are of the types and in the amounts that
are considered normal for tenants in comparable buildings. Neither Landlord nor
Tenant shall at any time use, or permit or allow any party to do use, generate,
store or dispose of on, under or about the Premises, the Building or the Project
parking facilities, or transport to or from the Premises, the Building or the
Project parking facilities, any Hazardous Materials, unless such use or
transportation is performed in full compliance with all Environmental Laws.

     29.34 Development of the Project.

          29.34.1 Subdivision. Landlord reserves the right to further subdivide
all or a portion of the Project. Tenant agrees to execute and deliver, upon
demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from such
subdivision, provided that in no event shall any such actions by Landlord result
in any increased Rent, or any costs or charges upon Tenant, and provided that
Tenant’s rights are not materially reduced, and Tenant’s obligations are not
materially increased.

          29.34.2 The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by
Landlord, an affiliate of Landlord, or an entity other than Landlord or an
affiliate of Landlord, Landlord, at its option, may enter into an agreement
relating to the Other Improvements to provide (i) for reciprocal rights of
access and/or use of the Project and the Other Improvements, (ii) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-88-



--------------------------------------------------------------------------------



 



of the Project and the Other Improvements, (iii) for the allocation of a portion
of the Direct Expenses to the Other Improvements and the operating expenses and
taxes for the Other Improvements to the Project, and (iv) for the use or
improvement of the Other Improvements and/or the Project in connection with the
improvement, construction, and/or excavation of the Other Improvements and/or
the Project, provided that in no event shall any such actions by Landlord result
in any increased Rent, or any costs or charges upon Tenant. Landlord may
exercise the foregoing rights only to the extent that as a result thereof
Tenant’s rights are not materially reduced, and Tenant’s obligations are not
materially increased as a result thereof. Nothing contained herein shall be
deemed or construed to limit or otherwise affect Landlord’s right to convey all
or any portion of the Project or any other of Landlord’s rights described in
this Lease.

          29.34.3 Construction of Project and Other Improvements. Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Subject to
the TCCs of Sections 3.3 and 7.2 of this Lease, above, and provided that
Landlord employs commercially reasonable efforts to minimize interference with
the conduct of Tenant’s business, Tenant hereby waives any and all rent offsets
or claims of constructive eviction which may arise in connection with such
construction.

     29.35 Arbitration.

          29.35.1 General Submittals to Arbitration. The submittal of all
matters to arbitration in accordance with the provisions of this Section 29.35
is the sole and exclusive method, means and procedure to resolve any and all
claims, disputes or disagreements arising under this Lease, except for (i) all
claims by either party which (A) seek anything other than enforcement of rights
under this Lease, (B) are primarily founded upon matters of fraud, willful
misconduct, bad faith or any other allegations of tortious action, and seek the
award of punitive or exemplary damages, or (C) seek a declaratory judgment,
(ii) all claims by either party arising from the determination of Market Rent,
(iii) claims relating to Landlord’s exercise of any unlawful detainer rights
pursuant to California law or rights or remedies used by Landlord to gain
possession of the Premises or terminate Tenant’s right of possession to the
Premises, which disputes shall be resolved by suit filed in the Superior Court
of San Diego County, California, the decision of which court shall be subject to
appeal pursuant to Applicable Laws, and (iv) all claims by either party arising
from the determination of the rentable square footage of the Premises or any
expansion thereof. The parties hereby irrevocably waive any and all rights to
the contrary and shall at all times conduct themselves in strict, full, complete
and timely accordance with the provisions of this Section 29.35 and all attempts
to circumvent the terms and conditions of this Section 29.35 shall be absolutely
null and void and of no force or effect whatsoever. As to any matter submitted
to arbitration (except with respect to the payment of money) to determine
whether a matter would, with the passage of time, constitute a default, such
passage of time shall not commence to run until any such affirmative arbitrated
determination, as long as it is simultaneously determined in such arbitration
that the challenge of such matter as a potential Tenant default or Landlord
default was made in good faith. As to any matter submitted to arbitration with
respect to the payment of money, to determine whether a matter would, with the
passage of time, constitute a default, such passage of time shall not commence
to run in the

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-89-



--------------------------------------------------------------------------------



 



event that the party which is obligated to make the payment does in fact make
the payment to the other party. Such payment can be made “under protest,” which
shall occur when such payment is accompanied by a good faith Notice stating the
reasons that the party has elected to make a payment under protest. Such protest
will be deemed waived unless the subject matter identified in the protest is
submitted to arbitration as set forth in this Section 29.35.

          29.35.2 JAMS. Any dispute to be arbitrated pursuant to the provisions
of this Section 29.35 shall be determined by binding arbitration before a
retired judge of the Superior Court of the State of California (the
“Arbitrator”) under the auspices of Judicial Arbitration & Mediation Services,
Inc. (“JAMS”). Such arbitration shall be initiated by the parties, or either of
them, within ten (10) days after either party sends Notice (the “Arbitration
Notice”) of a demand to arbitrate to the other party and to JAMS. The
Arbitration Notice shall contain a description of the subject matter of the
arbitration, the dispute with respect thereto, the amount involved, if any, and
the remedy or determination sought. The parties may agree on a retired judge
from the JAMS panel. If they are unable to promptly agree, JAMS will provide a
list of three available judges who, to the extent available, have had extensive
experience in handling real estate commercial lease transactions as
practitioners and each party may strike one. The remaining judge (or if there
are two, the one selected by JAMS) will serve as the Arbitrator. In the event
that JAMS shall no longer exist or if JAMS fails or refuses to accept submission
of such dispute, then the dispute shall be resolved by binding arbitration
before the American Arbitration Association (“AAA”) under the AAA’s commercial
arbitration rules then in effect.

          29.35.3 Arbitration Procedure.

               29.35.3.1 Pre-Decision Actions. The Arbitrator shall schedule a
pre-hearing conference to resolve procedural matters, arrange for the exchange
of information, obtain stipulations, and narrow the issues. The parties will
submit proposed discovery schedules to the Arbitrator at the pre-hearing
conference. The scope and duration of discovery will be within the sole
discretion of the Arbitrator. The Arbitrator shall have the discretion to order
a pre-hearing exchange of information by the parties, including, without
limitation, production of requested documents, exchange of summaries of
testimony of proposed witnesses, and examination by deposition of parties and
third-party witnesses. This discretion shall be exercised in favor of discovery
reasonable under the circumstances.

          29.35.4 The Decision. The arbitration shall be conducted in San Diego,
California. Any party may be represented by counsel or other authorized
representative. In rendering a decision(s), the Arbitrator shall determine the
rights and obligations of the parties according to the substantive and
procedural laws of the State of California and the provisions of this Lease. The
Arbitrator’s decision shall be based on the evidence introduced at the hearing,
including all logical and reasonable inferences therefrom. The Arbitrator may
make any determination, and/or grant any remedy or relief (an “Arbitration
Award”) that is just and equitable. The decision must be based on, and
accompanied by, a written statement of decision explaining the factual and legal
basis for the decision as to each of the principal controverted issues. The
decision shall be conclusive and binding, and it may thereafter be confirmed as
a judgment by the Superior Court of the State of California, subject only to
challenge on the grounds set forth in the California Code of Civil Procedure
Section 1286.2. The validity and enforceability of the Arbitrator’s decision is
to be determined exclusively by the California courts

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-90-



--------------------------------------------------------------------------------



 



pursuant to the terms and conditions of this Lease. The Arbitrator shall award
costs, including without limitation attorneys’ fees, and expert and witness
costs, to the prevailing party as defined in California Code of Civil Procedure
Section 1032 (“Prevailing Party”), if any, as determined by the Arbitrator in
his discretion. The Arbitrator’s fees and costs shall be paid by the
non-prevailing party as determined by the Arbitrator in his discretion. A party
shall be determined by the Arbitrator to be the prevailing party if its proposal
for the resolution of dispute is the closer to that adopted by the Arbitrator.

     29.36 Landlord Reimbursement of Holdover Premium. In the event (i) the Rent
Commencement Date applicable to Building 2 fails to occur on or before
September 1, 2007, (ii) as a result of such failure Tenant is unable to move
into Building 2, (iii) Tenant is forced to holdover (i.e., Tenant must occupy
space after the later of (a) the date the term of the lease of such space has
expired, and (b) September 1, 2007) in the space under Tenant’s existing
sublease with Franklin Templeton Corporate Services Inc., dated March 31, 2000,
with respect to approximately 47,000 rentable square feet of space located at
4760 Eastgate Mall, Eastgate Technology Park, San Diego, California (the “4760
Eastgate Lease”), or the space under Tenant’s existing sublease with Packetvideo
Corporation, dated June 4, 2002, with respect to approximately 63,532 rentable
square feet of space located at 4820 Eastgate Mall, Eastgate Technology Park,
San Diego, California (the “4820 Eastgate Lease”), and (iv) provided that Tenant
reasonably cooperates with Landlord and, in good faith, diligently pursues all
commercially reasonable actions required of Tenant in order to avoid any such
holdover, then Landlord shall pay to Tenant the sum of the amounts set forth in
Sections 29.36.1 and 29.36.2, below (the “Eastgate Holdover Premium”).

          29.36.1 4760 Eastgate Lease. The total amount of any increase in base
rent actually incurred by Tenant due to Tenant’s holdover under the 4760
Eastgate Lease; provided, however, if Landlord delivers written notice to Tenant
on or before July 31, 2006 informing Tenant (i) that the Rent Commencement Date
applicable to Building 2 shall not occur on or before September 1, 2007, and
(ii) Landlord reasonable estimate of the date upon which the Rent Commencement
Date applicable to Building 2 shall occur (the “Revised B2 Rent Commencement
Date”), then Landlord shall not be liable to Tenant for any holdover premium
incurred by Tenant prior to the Revised B2 Rent Commencement Date.

          29.36.2 4820 Eastgate Lease. The total amount of any increase in base
rent actually incurred by Tenant due to Tenant’s holdover under the 4820
Eastgate Lease, provided that if Landlord delivers written notice to Tenant on
or before July 31, 2006 informing Tenant that the Rent Commencement Date
applicable to Building 2 shall not occur on or before September 1, 2007, and
informs Tenant of Landlord’s reasonable estimate of the date upon which the Rent
Commencement Date applicable to Building 2 shall occur (the period between
September 1, 2007 and the reasonably estimated Rent Commencement Date to be
known as the “Holdover Period”), then Tenant shall use its best efforts to
negotiate an extension of the term of the 4820 Eastgate Lease and shall use its
good faith efforts to minimize the amount of any increase in base rent paid be
Tenant during any such Holdover Period.

     29.37 Good Faith; Reasonableness. Except (i) for matters for which there is
a standard of consent or discretion specifically set forth in this Lease;
(ii) matters which could have a material and adverse effect on the Building
Structure or the Building Systems, or which could affect the exterior

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-91-



--------------------------------------------------------------------------------



 



appearance of the Building, or (iii) matters covered by Article 4 (Additional
Rent), Article 10 (Insurance), or Article 19 (Defaults; Remedies) of this Lease
(collectively, the “Excepted Matters”), any time the consent of Landlord or
Tenant is required under this Lease, such consent shall not be unreasonably
withheld or delayed, and, except with regard to the Excepted Matters, whenever
this Lease grants Landlord or Tenant the right to take action, exercise
discretion, establish Rules and Regulations or make an allocation or other
determination, Landlord and Tenant shall act reasonably and in good faith.

     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written.

              “LANDLORD”:           KILROY REALTY, L.P.,     a Delaware limited
partnership      

  By:   Kilroy Realty Corporation,

      a Maryland corporation,

      General Partner

             
 
  By: /s/ JEFFREY C. HAWKEN    

           
 
           

  Its: Executive Vice President    
 
           

    Chief Operating Officer    
 
           

  By:   /s/ NADINE K. KIRK    

           
 
           

  Its:   Vice President Legal Administration    
 
                “TENANT”:    
 
                INTUIT INC.,         a Delaware corporation    
 
           

  By:   /s/ ROBERT B. HENSKE    

           
 
           

  Its:        

           
 
           

  By:   /s/ SCOTT BETH    

           
 
           

  Its:        

           

 
We have requested confidential treatment for certain portions of this document
pursuant to an application for confidential treatment sent to the Securities and
Exchange Commission (SEC). We omitted such portions from this filing and filed
them separately with the SEC.

-92-



--------------------------------------------------------------------------------



 



EXHIBIT A

SANTA FE SUMMIT

OUTLINE OF PREMISES

(FLOOR PLAN) [f08658f0865800.gif]

EXHIBIT A

-1-



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f08658f0865801.gif]

-2-



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f08658f0865802.gif]

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A-1

SANTA FE SUMMIT

PROJECT SITE PLAN

(PROJECT SITE PLAN) [f08658f0865803.gif]

EXHIBIT A-1

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B

SANTA FE SUMMIT

TENANT WORK LETTER

     This Tenant Work Letter shall set forth the terms and conditions relating
to the construction of the Project and the tenant improvements in the Premises.
As to the construction of the tenant improvements, this Tenant Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portion of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portion of Sections 0 through 6 of this Tenant Work
Letter. Capitalized terms used in this Tenant Work Letter shall have the same
meaning as those terms are used and defined in the Lease, unless such terms are
otherwise defined in this Tenant Work Letter.

SECTION 0

COOPERATION AND JOINT EFFORTS

     Landlord and Tenant hereby acknowledge that, given the expedited design and
construction schedule related to the “Base Buildings,” “Project Sitework” and
“Tenant Improvements,” as those terms are set forth in Sections 1.1.1 and 2.1 of
this Tenant Work Letter, the design and construction of such Base Buildings,
Project Sitework and the Tenant Improvements will require both of Landlord and
Tenant to mutually cooperate in good faith, using diligent and commercially
reasonable efforts to reach agreement or otherwise cooperate in connection with
a significant amount of design and construction milestones and action items,
only the most significant of which milestones and items are specifically
addressed in this Tenant Work Letter. Landlord and Tenant each hereby commit to
so cooperate in good faith, and to use such diligent and commercially reasonable
efforts. Such cooperative efforts shall include the parties’ prompt sharing of
information with regard to municipal or local planning group meetings which may
affect the construction of the Base Buildings, Project Sitework and Tenant
Improvements so as to provide all relevant parties an opportunity to attend the
same.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION

     1.1 Base, Shell and Core of Premises Buildings.

          1.1.1 Design and Construction of Base, Shell and Core of Premises
Buildings by Landlord. Landlord shall construct the base, shell, and core
(individually, a “Base Building,” and collectively, the “Base Buildings”) of
Building 1, Building 2 and Building 3 (collectively, the "Premises Buildings”)
and the on and off-site improvements related to the

Page 1



--------------------------------------------------------------------------------



 



Project (alternatively, the “Project Improvements,” or the “Project Sitework”).
As set forth in this Tenant Work Letter, the final construction drawings and
specifications for the Base Building portions of the Premises Buildings and
Project Sitework shall be completed by Landlord (the “Final Base Building
Construction Documents”) based upon (i) those certain “Base Building, Shell,
Sitework & Core Requirements and Specifications” prepared by Landlord and
approved by Tenant (the “BB Specifications”), a copy of which are attached
hereto as Schedule 1, (ii) to the extent the same are not eliminated by Tenant
as a “Change in Scope” pursuant to the TCCs of Section 1.2.4 of this Tenant Work
Letter, the specifications set forth on that certain “Addendum to Base Building,
Shell, Sitework & Core Based Upon Tenant’s 1/28/05 Basis of Design” jointly
prepared by Tenant and Landlord (the “Addendum Specifications”), a copy of which
are attached hereto as Schedule 1-A attached hereto; provided, however, Landlord
and Tenant hereby acknowledged and agree that (A) to the extent the Project
components identified on such Schedule 1-A are not eliminated by a Change in
Scope, any material conflict existing between the Addendum Specifications
relating to such remaining Project components and the corresponding
specifications contained in the BB Specifications shall be controlled by the
Addendum Specifications, and (B) to the extent such Project components are
eliminated by Tenant as a Change in Scope, the applicable BB Specifications
shall thereafter control as the “default” for purposes of the completion of the
Final Base Building Construction Documents, and (iii) those certain site plan
renderings which identify the then-existing, conceptual basis for the Project
Sitework underlying Landlord’s cost proposal of February 14, 2005 (the “Project
Sitework 2/14 Plans”), a copy of which is attached hereto as Schedule 2, and
those certain specifications set forth on Schedule 2-A (the BB Specifications,
the Addendum Specifications, the Project Sitework 2/14 Plans and the
specifications on Schedule 2-A are, collectively, the “Current Base Building
Documents”). In connection with the Final Base Building Construction Documents
and Tenant’s “Construction Drawings,” as that term is set forth in Section 3.1,
below, Landlord’s and Tenant’s consulting structural engineer shall be Hope
Engineers. With regard to the Final Base Building Construction Documents and
Tenant’s Construction Drawings, Landlord’s and Tenant’s MEP Engineering
Consultants shall be mutually and reasonably designated by Landlord and Tenant
from the following list: (1) TKG Consulting Engineers, (2) Michael Wall &
Associates, (3) McParlane & Associates, (4) MPE Engineers, (5) ILA Zammit, and
(6) MA Engineers.

          1.1.2 Changes to Current Base Building Documents. Landlord shall cause
its Base Building architect and engineers to prepare the Final Base Building
Construction Documents based upon the Current Base Building Documents; provided,
however, that the parties acknowledge that during the course of development of
the Final Base Building Construction Documents, there may be changes made to the
drawings and specifications set forth in the Current Base Building Plans (any
such change, a “Change”); provided further, however, that Tenant shall have the
right to approve or disapprove a Change which is a “Material Change,” as more
particularly set forth below in this Section 1.1.2 of this Tenant Work Letter. A
Change which (i) is not “Consistent With” the Current Base Building Documents,
and (ii) is not required in order to comply with Applicable Laws, shall be
referred to herein as a “Material Change”; provided, however, in connection with
the foregoing, Landlord shall not initiate an action to formally and legally
change the scope and application of an Applicable Law, so that such Applicable
Law then applies to the Final Base Building Construction Documents and result in
a Material Change. Any plan or plans or specification, or portion, aspect or
detail of a plan or plans or specification, which (1) construction and design
professionals experienced in the

Page 2



--------------------------------------------------------------------------------



 



construction and design of first-class office building projects in Southern
California of the size, design and construction cost and scope of the Project,
would reasonably conclude to be materially consistent with a specified other
plan or specification, or aspect or detail thereof, (2) is not inconsistent with
the first-class corporate headquarters campus nature of the Project, and
(3) would not result in material operational inefficiencies in the Project,
shall be referred to herein as being “Consistent With” such other plan,
specification, aspect or detail. Notwithstanding anything to the contrary set
forth in this Tenant Work Letter, the parties hereby acknowledge and agree that,
with regard to the Project Sitework, (i) Landlord may make Changes to such
Project Sitework to the extent such Changes are immaterial, and (ii) the Changes
to the Project Sitework which are set forth on Schedule 2-B, attached hereto
(collectively, the "Pre-Approved Sitework Changes”), shall also be deemed
Consistent With the Current Base Building Documents; provided, however, with
regard to such Pre-Approved Sitework Changes, (A) in no event shall Building 4
be shifted other than toward the Eastern property line of the Project and in no
event by more than ten feet (10’), (B) in no event shall the secondary roadway
be shifted, in either direction, from the location specified on the Project Site
Plan attached as Exhibit A-1 to the Lease by more than fifteen feet (15’), and
then only the portion of such secondary roadway located to the East of Building
4, (C) the location of the North driveway and Parking Structure “connection
points” between the Project and the adjacent project shall, in any event,
Consistent With the location(s) identified therefor on such Schedule 2-B, and
(D) in no event shall the addition of subterranean levels to the Parking
Structure (w) increase the height of such Parking Structure (i.e., above the
current plans for a tiered Parking Structure containing only two (2) levels of
on and/or above-grade parking on the side of the Parking Structure immediately
adjacent to Building 2 and Building 3, which height increases to three
(3) levels of on and/or above-grade parking from roughly the mid-point of the
Parking Structure toward the Eastern edge immediately adjacent to the property
line of the Project), (x) cause the Project Costs to be increased (i.e., in no
event shall any increased costs resulting from the addition of such subterranean
levels be included in Project Costs), (y) cause Direct Expenses to be increased,
or (z) modify Tenant’s parking rights as set forth in Article 28 of the Lease
(including any modification of the designated locations therefor) and/or allow
for the co-mingling of parking usage between the Project and the adjacent
project (i.e., those on and above-grade portions of the Parking Structure to
which Tenant is entitled to use pursuant to the TCCs of Article 28 of the Lease
shall be segregated from any added subterranean levels).

     1.2 Approval Process During Preparation of Final Base Building Construction
Drawings (Design Review Period).

          1.2.1 Interim Drawings and Specifications. During the course of
development of the Final Base Building Construction Drawings, Landlord will
develop and submit to Tenant, and Tenant shall review and approve, on a
sequential basis, interim drawings and specifications relating to the ultimate
preparation of the Final Base Building Construction Drawings (each, an “Interim
Submission”). Landlord and Tenant have together developed a detailed schedule
(the "Pre-Construction Milestone Schedule”) attached hereto as Schedule 3, which
Pre-Construction Milestone Schedule provides, with reasonably specificity, (i) a
description of each major Interim Submission (each, a “Pre-Construction
Milestone Item”), it being hereby acknowledged that certain of such
Pre-Construction Milestone Items shall include corresponding pricing
information, as indicated on Schedule 3, (ii) the corresponding date for which
each such Pre-Construction Milestone Item is to be submitted by Landlord to
Tenant

Page 3



--------------------------------------------------------------------------------



 



(each, a “Pre-Construction Milestone Date”), (iii) the time period or date
(also, a Pre-Construction Milestone Date) for Tenant to complete its review of
such Interim Submission, and notify Landlord of its consent, approval, or
disapproval; provided, however, that Tenant may only withhold such approval to
the extent of a Material Change, and (iv) the time period or date (again, a
Pre-Construction Milestone Date) during which Landlord and Tenant shall employ
their respective efforts pursuant to Article 0 of this Tenant Work Letter, to
collaborate to complete any revisions to, and approve, a corresponding
Pre-Construction Milestone Item; provided, however, to the extent additional
Interim Submissions are made (i.e., Interim Submissions not set forth on the
Pre-Construction Milestone Schedule), Tenant shall, within five (5) business
days after receipt of such Interim Submission either approve the same or
disapprove the same as a Material Change. To the extent either party fails to
respond to the other as required by the Pre-Construction Milestone Schedule (or
otherwise within the default five (5) business day review and approval period),
such non-responding party shall be deemed to have approved the most recently
submitted portions of the corresponding Pre-Construction Milestone Item or
Interim Submission, as the case may be. In accordance with the collaborative
efforts committed to by the parties and identified in Article 0 of this Tenant
Work Letter, above, to the extent that during the course of development and
finalization of the Final Base Building Construction Drawings it becomes clear
that certain Pre-Construction Milestones Items will not be achieved by the
applicable Pre-Construction Milestone Dates, the parties agree to use
commercially reasonable efforts to expedite the design drawing process by
providing additional resources as required to minimize or avoid such delay;
provided, however, such efforts will not be deemed commercially reasonable to
the extent the same would require a material increase in cost to the cooperating
party; provided further, however, in no event shall such efforts extend the
applicable dates for Landlord’s performance of particular Construction
Milestones as set forth in this Tenant Work Letter.

          1.2.2 Final Set of Documents. Promptly upon Landlord’s completion of
the proposed Final Base Building Construction Documents, Landlord shall deliver
a full set of such proposed Final Base Building Construction Documents to
Tenant. Following Tenant’s receipt of the proposed Final Base Building
Construction Drawings, Tenant shall review the same to identify Material
Changes, and to approve or disapprove any Material Changes as to which Tenant
has an approval right (i.e., as to which Tenant has not previously given or
deemed to have given its approval as set forth in Section 1.2.1, above).
Tenant’s review of the proposed Final Base Building Construction Documents shall
be for the purpose of identifying and approving or disapproving Material Changes
only, and Tenant shall not be deemed to have reviewed or be obligated to review
the same with respect to quality, design, compliance with Applicable Laws or
other like matters. Accordingly, notwithstanding that any documents are reviewed
by Tenant or its space planner, architect, engineers and consultants, Tenant
shall have no liability whatsoever in connection therewith. With respect to
Tenant’s review and approval of such Final Base Building Construction Documents,
Tenant shall give or withhold its approval to any Material Changes shown on the
proposed Final Base Building Construction Documents as to which Tenant has an
approval right within fifteen (15) days after Landlord’s delivery thereof to
Tenant (the “Design Review Period”), it being hereby acknowledged that the Final
Base Building Construction Documents for each of Building 1, Building 2 and
Building 3 will be delivered sequentially, and such Design Review Period shall
apply to each set of documents independently. If Tenant timely disapproves a
Material Change as to which it has an approval right, Tenant shall notify
Landlord of such disapproval, along with the specific and detailed

Page 4



--------------------------------------------------------------------------------



 



reasons for the same. If Tenant timely disapproves any Material Change as to
which Tenant has an approval right, Landlord shall promptly revise the
applicable portions of the proposed Final Base Building Construction Documents
to correct such disapproved matter, and shall resubmit the proposed Final Base
Building Construction Documents to Tenant, and Tenant shall approve or
disapprove the resubmitted portions of the Final Base Building Construction
Documents within five (5) business days after such resubmittal. Such procedure
shall be repeated until the Final Base Building Construction Documents are
approved. Landlord and Tenant shall mutually cooperate in good faith, using all
due diligence and commercially reasonable efforts to reach agreement on any
Material Changes. To the extent Tenant fails to respond to Landlord within the
applicable time periods provided for such review (as expressly set forth in this
Section 1.2.2, above), Tenant shall be deemed to have approved the corresponding
Final Base Building Construction Drawings.

          1.2.3 Tenant Requested Changes to Current Base Building Documents
and/or Changes to Final Base Building Construction Drawings. In addition to its
review and approval procedure set forth in Section 1.2 of this Tenant Work
Letter, above, Tenant shall have the right to propose changes to the Current
Base Building Documents either prior to, or during, review and approval process
relating to any corresponding Pre-Construction Milestone Items (the
"Modifications”), which Modifications shall be subject to the prior approval by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, it shall be deemed unreasonable for Landlord to
withhold such approval to the extent such Modifications are Consistent With the
Current Base Building Documents; provided further, however, that it shall be
deemed reasonable for Landlord to disapprove the applicable request or action by
Tenant if, in Landlord’s reasonable determination, such Modification (i) would
delay the date of delivery of the Base Building portions of of any Premises
Building in a “Ready for T/Is” condition, as that term is set forth in
Section 1.4.2 of this Tenant Work Letter, or would delay the “Substantial
Completion,” as that term is set forth in Section 1.4.3 of this Tenant Work
Letter, of the Base Building components of the Premises Buildings and Project
Sitework, or would otherwise create a “Tenant Delay,” as that term is set forth
in Section 5.1, below, or (ii) is, excepting the pre-approved Change in Scope
items which may only be implemented pursuant to the TCCs identified in
Section 1.2.4, below, intended solely to result in a reduction in Project Costs
(collectively, the “Delay Rules”). With regard to any such requested
Modification, Landlord shall notify Tenant of (A) its approval or disapproval of
such Modifications (setting forth, with reasonable specificity, in what respect
such Modification is unsatisfactory (based upon a commercially reasonable
standard); provided, however, Landlord acknowledges that, to the extent timely
elected, the Pre-Approved Sitework Modifications are hereby deemed approved),
and (B) the estimated “net” increase in the cost of design and construction of
the Base Building components of the Premises Buildings, including the “HBBC
Costs,” as that term is set forth in Section 1.3 of this Tenant Work Letter,
with regard to implementing such Modifications, which estimate shall be
determined (with reasonable supporting evidence/documentation therefore) by the
“BB Contractor,” as that term is set forth in Section 1.3.1.1 of this Tenant
Work Letter. The “net” amount of the increased cost of design and construction
of the Modifications (collectively, the “Modification Cost Increases”) shall
(x) first be funded from the “Modification Cost Allowance,” as that term is set
forth in Section 1.2.3.1, below, and (y) thereafter (i.e., following the full
application of such Modification Cost Allowance) be directly paid by Tenant
concurrently with its written confirmation that it wishes to proceed with such
Modifications; provided, however, (a) to the extent any particular Modification
results in a

Page 5



--------------------------------------------------------------------------------



 



“net” decrease, such savings shall be incorporated into the “GMAX Amount,” as
that term is set forth in Section 1.3.1.4 of this Tenant Work Letter, and
(b) for purposes of calculating such Modification Cost Increases, the same shall
be determined on a cumulative, aggregate basis, taking into consideration not
only cost increases relating to those Tenant elected Modifications which
increase costs, but also any savings resulting from any other Tenant elected
Modifications or Changes in Scope which achieve cost reductions. For purposes of
example, to the extent there were five (5) Modifications, one (1) of which
resulted in increased costs of $25,000.00, but four (4) of which provided total
cost reductions of $5,000.00, and there was a Change in Scope which effectuated
a $10,000.00 savings, then the Modification Cost Increases would be $10,000.00
(i.e., $25,000 — $5,000.00 — $10,000 = $10,000). Landlord shall notify Tenant of
the estimated Modification Cost Increases related to such Modifications prior to
Landlord’s implementation thereof. In the event that Tenant disputes such
calculation of the Modification Cost Increases, Tenant shall have the right to
require Landlord, the BB Contractor and Tenant to meet and reasonably discuss
the calculation of the same. In the event that despite such meetings, Landlord
and Tenant are unable to agree upon the Modification Cost Increases, Tenant may
nevertheless deliver the positive election notice set forth in the last sentence
of this Section 1.2.3; provided, however, Tenant may submit a dispute over the
final, actual “net” cost increase to arbitration in accordance with the terms of
Section 29.35 of the Lease. Tenant shall deliver to Landlord written
confirmation of its election to proceed with any such Modifications, or cancel
the same, within five (5) business days after Tenant’s receipt of the estimated
cost and estimated Tenant Delay thereof; provided, however, Tenant’s failure to
deliver any such notice shall be deemed to be a cancellation of its prior
request for such Modifications.

               1.2.3.1 Modification Cost Allowance. As identified in
Section 1.2.3 of this Tenant Work Letter, to the extent the Modification Cost
Increases do not exceed an amount (the "Modification Cost Allowance Cap”) equal
to the product of (i) $5.00, and (ii) the number of rentable square feet of the
initial Premises (i.e., an amount anticipated to equal $1,822,6900 based upon
364,538 rentable square feet, which square footage is subject to confirmation
pursuant to the TCCs of Section 1.2 of the Lease), such Modification Cost
Increases shall be funded from an allowance (the “Modification Cost Allowance”).
The actual amount of such Modification Cost Allowance (which in no event shall
exceed the Modification Cost Allowance Cap) shall be fully amortized with
interest over the initial Lease Term using an amortization rate of eight and
one-half percent (81/2%) per annum. Accordingly, the monthly amortization
payment related to such Modification Cost Allowance (1) shall be an amount equal
to the product of (x) $0.0124 per month, and (y) the even number of United
States Dollars of such Modification Cost Allowance utilized by Tenant, and
(2) shall be payable by Tenant throughout the initial Lease Term as Additional
Rent in accordance with the TCCs of Section 4.1 of the Lease. The parties hereby
acknowledge and agree that, pursuant to the TCCs of Section 1.2.3 of this Tenant
Work Letter, to the extent the Modification Cost Increases exceed the
Modification Cost Allowance Cap, Tenant shall directly pay any such excess to
Landlord, as such excess costs are incurred by Landlord and expended, within ten
(10) business days following Tenant’s receipt of an invoice therefor.

          1.2.4 Change in Scope. In order to reduce the GMAX Amount and the
Project Cost Cap, Tenant may elect, at any time prior the end of the Design
Review Period, to make a Modification to the Final Base Building Construction
Drawings by eliminating any items identified on Schedule 1-A (any elimination of
such an item being a “Change in Scope”).

Page 6



--------------------------------------------------------------------------------



 



     1.3 HBBC Costs. As more particularly set forth in Section 3.1.2.1 of the
Lease, the total “Project Costs” consist of multiple components, one significant
component of which shall be the “HBBC Costs.” Without modifying such
Section 3.1.2.1 of the Lease, this Section 1.3 shall serve to define such “HBBC
Cost” component. The finalization of such HBBC Costs component will be dependent
upon (i) the architectural, engineering and permitting costs associated with the
Final Base Building Construction Documents and the construction of the Base
Building portions of the Premises Buildings and Project Sitework, (ii) the
bidding and budget approval process which will culminate in the “BB GMAX
Contract,” as that term is set forth in Section 1.3.1.4, below, in accordance
with the TCCs of this Section 1.3, (iii) the BB Contractor’s overhead/profit,
insurance and general conditions fees specified in Section 1.3.1.4, below, to be
set forth in such BB GMAX Contract, (iv) intentionally omitted, (v) any
“Exception Increase,” as that term is set forth in Section 3.1.2.3.1 of the
Lease, (vi) any savings resulting from any Tenant elected Modifications or
Change in Scope, pursuant to the TCCs of Sections 1.2.3 or 1.2.4 of this Tenant
Work Letter, respectively, and (vii) any Modification Costs. The “HBBC Costs”
will equal the sum of (A) the “GMAX Amount,” as that term is set forth in
Section 1.3.1.4 of this Tenant Work Letter, below, less (B) any Modification
Cost Increases, whether the same are funded through the Modification Cost
Allowance or directly paid by Tenant pursuant to the TCCs of Section 1.2.3 of
this Tenant Work Letter, less (C) the cost relating to the design, permitting
and construction of any off-site improvements to the extent the same do not
constitute “Permitted Offsite Work,” as that term is set forth in
Section 3.1.2.1(i)(y) of the Lease. The “Estimated Project Budget” is attached
hereto as Schedule 4 for illustrative purposes only, it being hereby
acknowledged and agreed that the amounts set forth thereon relating to the HBBC
Costs are based upon the then-current estimates (i.e., as of the date of this
Lease) anticipated by the parties with regard to the identified components.

               1.3.1 Bidding Process; Completion of Bid Packages; BB GMAX
Contract. The Interim Submissions, Pre-Construction Milestone Items and,
ultimately, the Final Base Building Construction Drawings, shall be prepared,
finalized and approved pursuant to the TCCs of Section 1.2 of this Tenant Work
Letter, above. To the extent such Interim Submissions and Pre-Construction
Milestone Items are so finalized, the same shall be used to create “Bid
Packages” to be sequentially submitted to the BB Contractor for bidding to the
corresponding subcontractors, thereby achieving the incrementalization of the
bidding and budgeting process required for the timely completion of the Project.

               1.3.1.1 Bidding to Subcontractors. Landlord’s Base Building and
Project Sitework general contractor (the “BB Contractor”); shall bid out the Bid
Packages to three (3) subcontractors for each trade (or a lesser number with
regard to those specialized trades for which Landlord and Tenant reasonably
agree the pool of qualified subcontractors is limited; e.g., steel, grading and
parking structure subcontractors); provided, however, prior to any such bidding
to the “major trades,” Landlord shall notify Tenant in writing as to the
identity of the three (3) subcontractors and Tenant may, within five
(5) business days, identify a fourth (4th) subcontractor; provided further,
however, to the extent such a fourth (4th) subcontractor is identified by Tenant
and is reasonably determined by the BB Contractor and Landlord to be “qualified”
(based upon reasonable factors, including but not limited to, such
subcontractor’s (i) ability to satisfy the timing requirements for the
corresponding work as identified in the “Construction Schedule,” as that term is
set forth in Section 1.4.1, below, (ii) satisfactory

Page 7



--------------------------------------------------------------------------------



 



financial condition, (iii) availability, and (iv) reputation), the BB Contractor
shall bid out the applicable work to all four (4) such subcontractors.

               1.3.1.2 Subcontractor Selection. The BB Contractor shall
thereafter select each qualified subcontractor (i) with the lowest conforming
and qualified priced bid, (ii) whose bid conforms (as reasonably and mutually
determined by Landlord and Tenant) with the timing requirements set forth in the
Construction Schedule, and (iii) whose bid adopts Landlord’s assumptions and
qualifications (collectively, the “Approved Bid Package”). Prior to the
commencement of construction of any component of the Base Building portions of
the Premises Buildings, Landlord shall have delivered to Tenant, and Tenant
shall have approved, the corresponding Approved Bid Package.

               1.3.1.3 BB Component Cost. Each Approved Bid Package shall be
known as a “BB Component Cost”.

               1.3.1.4 BB GMAX Contract; GMAX Amount. The parties hereby
acknowledging that Reno Contracting, Inc. is the BB Contractor. Landlord shall
retain the BB Contractor to construct the Base Building portions of the Premises
Buildings and the Project Sitework. The parties hereby acknowledge that the BB
Contractor’s contract shall be what is known as a “Cost of the Work plus a Fee
with a negotiated Guaranteed Maximum Price” (the “BB GMAX Contract”), which
shall provide such BB Contractor with the following overhead, insurance and
general conditions: (i) overhead/profit in the amount of three and
75/100 percent (3.75%) of “cost”, (ii) insurance cost equal to one and
22/100 percent (1.22%) of “cost”, and (iii) a general conditions fee equal to
$108,948.00 per full month during the Construction Schedule (with any partial
months pro-rated accordingly). The “cost” referred to in the immediately
preceding sentence, shall equal the aggregate of all the BB Component Costs
determined in accordance with the TCCs of this Section 1.3.1. The amount stated
as the “Guaranteed Maximum Price” in the BB GMAX Contract, as determined
pursuant to the aggregate of the BB Component Costs and the foregoing
identified, stipulated overhead, profit, insurance and general conditions
components, shall be the “GMAX Amount”; provided, however, Landlord and Tenant
hereby acknowledge and agree that such GMAX Amount shall include all
Modification Cost Increases, the cost of constructing any Permitted Offsite
Work, and any Exception Increase. Notwithstanding anything to the contrary set
forth in this Tenant Work Letter or the Lease. Landlord and Tenant agree that as
part of Project Costs, there shall be a “contingency” in an amount equal to the
product of (i) $8.38144, and (ii) the number of rentable square feet of the
initial Premises (i.e., an amount anticipated to equal $3,055,352 based upon
364,538 rentable square feet, which square footage is subject to confirmation
pursuant to the TCCs of Section 1.2 of the Lease), and that the “contingency”
may be included in the GMAX Amount or otherwise become added to various
components of the HBBC Costs or other Project Cost components. For purposes of
clarifying the intent of the parties, and the operation of the relevant
provisions of Section 3.1.2.1 of the Lease, no portion of such contingency shall
be used for any of the following: (A) the Base Land Costs; (B) the Tenant
Improvement Allowance; (C) the Landlord’s G&A overhead allowance identified
Section 3.1.2.1(vi) of the Lease; (D) any “FBA Increase,” as that term is set
forth in Section 3.1.2.1(ix) of the Lease, in excess of $500,000.00 in total;
and (E) any leasing commissions identified in Section 3.1.2.1(viii) or
Section 29.24 of the Lease, or otherwise due and owing in connection with this
Lease.

Page 8



--------------------------------------------------------------------------------



 



     1.4 Delivery of Premises to Tenant.

          1.4.1 Construction/Delivery Schedule. Attached hereto as Schedule 5 is
a detailed bar-graph schedule (the “Construction Schedule”) setting forth
generally the key time periods and dates (the “Construction Milestones”) with
regard to the construction and delivery of the Base Building portions of the
Premises Buildings, the Project Sitework, and the Tenant Improvements, which
Construction Schedule is provided for general, illustrative purposes only,
except that the following dates shall be as set forth on the Construction
Schedule: (i) the delivery dates of November 1, 2006 for Building 1,
November 24, 2006 for Building 2 and December 21, 2006 for Building 3, each in
the “Ready for T/Is” condition (as that term is identified in Section 1.4.2,
below), and (ii) Landlord’s “Substantial Completion” of the remaining Base
Building portions of the Premises Buildings and Project Sitework on or before
May 15, 2007.

          1.4.2 Ready for T/I Condition. The delivery of a particular Premises
Building shall occur at such time as Landlord delivers the Base Building portion
of such Premises Building to Tenant in the Ready for T/Is condition. A Premises
Building shall be “Ready for T/Is” when the Base Building portions of such
Premises Building are in a construction-ready condition with regard to the
commencement of Tenant’s interior construction work (“Interior Construction”),
which condition shall include: (i) the main interior fire protection, main
mechanical and main electrical core improvements being substantially complete,
(ii) the applicable Premises Building being in a watertight condition, and
(iii) the elevators (or a functionally equivalent hoist) having been installed
and available for construction use (provided, however, any operator required for
the use of the same shall be at Tenant’s cost). The schedule for delivery of
each such portion of the Premises is more particularly set forth on the
Construction Schedule. On or before October 1, 2006, Landlord shall provide
Tenant with an delivery date notice (the “Delivery Date Notice”) setting forth
the then-anticipated dates of delivery of the Premises Buildings; provided,
however, whatever the then-anticipated dates of delivery are, the same shall in
no event extend the applicable dates for Landlord’s performance of its delivery
obligation as set forth in this Tenant Work Letter.

          1.4.3 BB Substantial Completion. The term “Substantially Completed” or
“Substantial Completion” with regard to the Base Building portions of the
Premises Buildings and the Project Sitework, shall mean Landlord providing
Tenant with the following: (i) all required permanent parking facilities
necessary to satisfy Tenant’s parking entitlements under the Lease, with all
landscaping relating thereto (both hardscape and softscape) being materially
complete (subject to the completion of finishing work following Tenant’s
completion of construction of its Tenant Improvements), (ii) ingress and egress
to the applicable Premises Building and corresponding parking areas being
provided, (iii) continuous and uninterrupted access to the Premises, (iv)
continuous and uninterrupted power available to the Premises, and (v) the Base
Building portions of the Premises Buildings and the Project Sitework complete
such that Tenant, upon completion of its Tenant Improvements, would not be
delayed in receipt of its temporary certificate of occupancy due solely to the
condition of such Base Building portions of the Premises Buildings and Project
Sitework.

     1.5 BB Construction Warranties. Landlord agrees that the BB GMAX Contract
shall contain a commercially reasonable warranty and warranty period, and
commercially

Page 9



--------------------------------------------------------------------------------



 



reasonable builder’s risk/course of construction insurance coverage with respect
to the construction of the Base Building portions of the Premises Buildings and
Project Sitework; provided, however, the parties agree that the warranty given
by the BB Contractor or applicable subcontractor applicable to the roof of the
Premises Buildings shall be for no less than fifteen (15) years. In addition,
Landlord shall use commercially reasonable efforts to enforce such warranties,
and to collect on such insurance, as required to make any repairs to the Base
Building portions of the Premises Buildings and Project Sitework. Regardless of
the foregoing, Landlord’s obligations thereunder shall not be reduced, and
Landlord’s shall continue to have its maintenance and repair and compliance with
Applicable Laws obligations set forth in Articles 7 and 24 of the Lease, the
cost of which shall remain expressly subject to the exclusions from Direct
Expenses set forth in Section 4.2.4(A)-(KK) of the Lease.

     1.6 Tenant Oversight of Base Building Construction. Throughout the
construction of the Base Building portions of the Premises Buildings, Tenant
shall have the right, on no less than two (2) business days advance notice, and
when accompanied by a representative of Landlord, to inspect the construction of
the Base Building portions of the Premises Buildings. Tenant shall be informed
of, and shall be allowed to attend reasonable portions of, at least one Base
Building/Project Sitework construction meeting per month until the date which is
two (2) months in advance of the estimated delivery of the Premises, and,
thereafter, at least one Base Building/Project Sitework construction meeting per
week. At each construction meeting attended by Tenant, Landlord shall inform
Tenant of the estimated construction schedule, and any updates thereto. At least
one (1) time per month during the course of construction of the Base Building
portions of the Premises Buildings, Landlord shall distribute to Tenant an
updated critical path construction schedule for the Base Building portions of
the Premises Buildings.

     1.7 Punch List. Tenant shall have the right to provide Landlord, within
sixty (60) days after the date the Base Building portions of each of the
Premises Buildings are Substantially Complete (as applicable, on a
building-by-building basis, the “Final Punch List Date”), a “punch list” of any
defects or items to be completed in accordance with the required condition of
the Base Building portions of the Premises Buildings as set forth in the Final
Base Building Construction Drawings (the “Final Punch List”). Landlord shall
commence to remedy the items on the Final Punch List within sixty (60) days
after receipt thereof, and shall thereafter use due diligence to complete such
remedy to completion. Any defects or problems discovered after the Final Punch
List Date shall be subject to the respective repair and maintenance obligations
of the parties as set forth in the Lease, including Article 7 of the Lease.

     1.8 Tenant Election to Delay Construction of Building 4. Pursuant to the
provisions of this Section 1.8, Tenant shall have a right (the “B4 Delay Right”)
to delay Landlord’s construction of Building 4, which construction Landlord
currently anticipates will occur concurrently with the construction of the
Premises Buildings.

          1.8.1 Exercise of B4 Delay Right. At any time prior to June 15, 2005,
Tenant may deliver a written election notice to Landlord (the “B4 Delay
Notice”), which B4 Delay Notice shall set forth (i) Tenant’s election to
exercise its right to delay the commencement of construction of such Building 4,
and (ii) the requested amount of such delay (the “B4 Holding Period”); provided,
however, (x) in no event shall such B4 Holding Period exceed twelve (12) months,
(y) the parties hereby acknowledge that, unless Tenant (subsequent to its
delivery of the

Page 10



--------------------------------------------------------------------------------



 



B4 Delay Notice) timely exercises its expansion right with regard to the “B4
Expansion Space” pursuant to the TCCs of Section 1.4 of the Lease, Landlord may
elect to delay the commencement of construction of such Building 4 for a period
longer than such B4 Holding Period, and (z) notwithstanding its receipt of such
B4 Delay Notice, Landlord may nevertheless commence construction of such
Building 4 during the B4 Holding Period. Notwithstanding the foregoing content
of item (z) of this Section 1.8.1, Tenant may still exercise its right to lease
Building 4 Expansion Space pursuant to Section 1.4(B) of the Lease during the B4
Holding Period even though Landlord has elected to start construction during
such B4 Holding Period.

          1.8.2 B4 Carry Amount. To the extent Tenant elects to exercise the
foregoing B4 Delay Right, and as consideration therefore, Tenant shall pay to
Landlord on a monthly basis during the B4 Holding Period (in equal monthly
installments), a total amount (the “B4 Carry Amount”) equal to the sum of
(i) the “B4 Carry Costs”, and (ii) and the following costs to the extent
incurred during the B4 Holding Period: (x) Building 4’s pro-rata share of the
Tax Expenses attributable to the Project land and Project Sitework (as opposed
to the Premises Buildings’ pro-rata share of such Tax Expenses), (y) Building
4’s pro-rata share of the liability insurance attributable to the Project and
then-existing Project Sitework, and (z) Building 4’s pro-rata share of other
Common Area expenses (to the extent the same would otherwise be permitted as
Operating Expenses pursuant to Section 4 of the Lease); provided, however, for
purposes of this Section 1.8 of the Tenant Work Letter, the “pro-rata share”
attributable to Building 4 shall be calculated as a fraction, the numerator of
which shall be the 101,062 rentable square feet attributable to such Project
Building 4, and the denominator of which shall be the 465,600 rentable square
feet in the entire Project; provided further, however, that following the
expiration of the B4 Holding Period, the B4 Carry Amount shall be confirmed by
Landlord to Tenant, followed promptly with a reconciliation of any over or under
payment of the same.

          1.8.3 Definitions. As used in this Section 1.8, the term “B4 Carry
Costs” shall mean the sum of (A) the product of (i) the “B4 Holding Rate,” and
(ii) the sum of the following costs (whether already incurred as of the
commencement of the B4 Holding Period, or expended during such B4 Holding
Period; provided, however, to the extent expended during such B4 Holding Period,
then the same shall be calculated only from the month during the B4 Holding
Period so incurred until the end of such B4 Holding Period): (w) the “B4 Land
Cost,” as that term is set forth in Section 1.4.2 of the Lease, (x) the design
costs (e.g., architectural and engineering fees) related to Building 4, (y) the
permitting costs related to Building 4, and (z) Building 4’s pro-rata share of
the cost of the Project Sitework, and (B) the cost, during such B4 Holding
Period, incurred in connection with (t) real estate taxes and assessments
attributable to such Building 4, and (u) the cost of liability insurance
relating to the land which is attributable to such Building 4, and (v) site
maintenance and security costs, together with association and district fees/dues
(e.g., Landscape Maintenance District costs, Lot D Slope Planting and
Maintenance costs), and similar site specific expenditures, to the extent
incurred with respect to Building 4 during the B4 Holding Period; provided,
however, that to the extent such costs are incurred for the entire Project, the
parties hereby acknowledge that Building 4 constitutes a fraction of the Project
equal to 0.21706 (i.e., calculated based upon the anticipated rentable square
footage of Building 4 (101,062), and the total rentable square footage for the
Project of 465,600). As used herein, the term “B4 Holding Rate” shall mean an
annual interest rate equal to the greater of (A) LIBOR plus 180 basis points,
and (B) one-half (1/2) of the sum of (1) LIBOR plus 180 basis points, and
(2) ten percent (10%). In the event the rent attributable to Tenant’s

Page 11



--------------------------------------------------------------------------------



 



lease of space in Building 4 is determined pursuant to the TCCs of Section 1.4.2
of the Lease, the applicable “B4 Project Costs,” as that term is defined in such
Section 1.4.2 of the Lease, shall exclude any B4 Carry Amount paid by Tenant.

SECTION 2

TENANT IMPROVEMENTS

     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
equal to the product of (i) $55.00, and (ii) the number of rentable square feet
of the initial Premises (i.e., an amount anticipated to equal $20,049,590.00
based upon 364,538 rentable square feet, which square footage is subject to
confirmation pursuant to the TCCs of Section 1.2 of the Lease) for the costs
relating to the initial design and construction of Tenant’s improvements which
are permanently affixed to the initial Premises or as otherwise allowed pursuant
to the express terms of the Lease or this Tenant Work Letter (the “Tenant
Improvements”). Subject to the “TIA Increase,” as that term is set forth in
Section 2.3, below, and except as otherwise expressly set forth herein, in no
event shall Landlord be obligated to make disbursements pursuant to this Tenant
Work Letter in a total amount which exceeds the Tenant Improvement Allowance.
All Tenant Improvements for which the Tenant Improvement Allowance has been made
available shall be deemed Landlord’s property under the terms of the Lease.

     2.2 Disbursement of the Tenant Improvement Allowance.

          2.2.1 Tenant Improvement Allowance Items. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord only for the following items and costs (collectively the
“Tenant Improvement Allowance Items”):

               2.2.1.1 Payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, which fees (the “TAE Costs”), shall not exceed an aggregate amount equal
to the product of (i) $5.00, and (ii) the number of rentable square feet of the
initial Premises (i.e., an amount anticipated to equal $1,822,690.00 based upon
364,538 rentable square feet); and the payment of the actual, reasonable fees
incurred by, and the actual, reasonable cost of documents and materials supplied
by, Landlord’s third-party consultants reasonably retained in connection with
the preparation and review of those components of the “Construction Drawings,”
as that term is defined in Section 3.1 of this Tenant Work Letter, which
reasonably require the expertise of such third-party consultants;

               2.2.1.2 The payment of plan check, permit and license fees
relating to construction of the Tenant Improvements;

               2.2.1.3 The cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, hoisting and trash
removal costs, and contractors’ fees and general conditions;

               2.2.1.4 The cost of any changes in the Base Building portions of
the Premises Buildings (including, but not limited to, lobby reconfiguration,
core drilling, riser

Page 12



--------------------------------------------------------------------------------



 



expansion, and upgrades to the meter, electrical transformer and switch gear)
when such changes are required by the Construction Drawings (including if such
changes are due to the fact that such work is prepared on an unoccupied basis),
such cost to include all direct architectural and/or engineering fees and
expenses incurred in connection therewith, together with Base Building component
costs which are expressly identified as being “included in TI Allowance” in the
BB Specifications attached hereto as Schedule 1;

               2.2.1.5 The cost of any changes to the Construction Drawings or
Tenant Improvements required by Applicable Laws;

               2.2.1.6 The cost of Tenant’s voice and data cabling and signage
costs (collectively, the "Soft Costs”) (which Soft Costs shall expressly exclude
the cost of any back-up generator, Tenant’s furniture and similar moveable
personal property, or the cost of moving or move-security); provided, however,
in no event shall such Soft Costs exceed an aggregate amount equal to the
product of (i) $5.00, and (ii) the number of rentable square feet of the initial
Premises (i.e., an amount anticipated to equal $1,822,690.00 based upon 364,538
rentable square feet).

               2.2.1.7 The cost of the “Coordination Fee,” as that term is
defined in Section 4.2.2 of this Tenant Work Letter;

               2.2.1.8 Sales and use taxes.

          2.2.2 Disbursement of Tenant Improvement Allowance. During the
construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.

               2.2.2.1 Monthly Disbursements. On or before the last day of each
calendar month during the construction of the Tenant Improvements(or such other
date as Landlord and Tenant may reasonably agree upon), Tenant shall deliver to
Landlord: (i) a request for payment of the “Contractor,” as that term is defined
in Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a form to be
provided by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements in the Premises, detailing the portion of
the work completed and the portion not completed; (ii) invoices from all of
“Tenant’s Agents,” as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials delivered to the Premises;
(iii) executed mechanic’s lien releases from all of Tenant’s Agents which shall
comply with the reasonably appropriate provisions of California Civil Code
Section 3262(d); and (iv) all other information reasonably requested by Landlord
in connection with such draw request, or the work underlying the same. Tenant’s
request for payment shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment
request. By the end of the following month, Landlord shall deliver a check to
Tenant made jointly payable to Contractor and Tenant in payment of the lesser
of: (A) the amounts so requested by Tenant, as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”; provided, however, such
Final Retention shall not include any retention on the Contractor’s general
conditions), and (B) the balance of any

Page 13



--------------------------------------------------------------------------------



 



remaining available portion of the Tenant Improvement Allowance (not including
the Final Retention), provided that Landlord does not dispute any request for
payment based on non-compliance of any work with the “Approved Working
Drawings,” as that term is defined in Section 3.4 below, or due to any
substandard work. Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s payment request.

               2.2.2.2 Final Retention. Subject to the provisions of this Tenant
Work Letter, a check for the Final Retention payable jointly to Tenant and
Contractor shall be delivered by Landlord to Tenant within thirty (30) days
following the completion of construction of the Premises, provided that
(i) Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 3262(d)(2) and either
Section 3262(d)(3) or Section 3262(d)(4), (ii) Landlord has determined that no
substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building; provided, however, Landlord shall use
commercially reasonable efforts to make such determination promptly following
its receipt of notification from Tenant (or the Architect’s certification) that
the construction of the Tenant Improvements in the Premises has been
substantially completed, and (iii) Architect delivers to Landlord a certificate,
in a form reasonably acceptable to Landlord, certifying that the construction of
the Tenant Improvements in the Premises has been substantially completed,
together with the other “close out” materials/documents required pursuant to the
TCCs of Section 4.3 of this Tenant Work Letter, below.

               2.2.2.3 Other Terms. Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items. All Tenant
Improvement Allowance Items for which the Tenant Improvement Allowance has been
made available shall be deemed Landlord’s property under the terms of this
Lease.

     2.3 Additional Tenant Improvement Allowance. Tenant may, upon written
notice to Landlord given no later than thirty (30) prior to the scheduled
completion of construction of the Tenant Improvements, elect to cause the Tenant
Improvement Allowance for the initial Premises to be increased by an amount (the
“TIA Increase”) set forth in such notice; provided, however, that the amount of
such TIA Increase shall (i) be an amount equal to an even number of United
States Dollars (as opposed to fractions of United States Dollars), and (ii) in
no event exceed the product of (A) $15.00, and (B) the number of rentable square
feet of the initial Premises (i.e., an amount anticipated to equal $5,468,070.00
based upon 364,538 rentable square feet, which square footage is subject to
confirmation pursuant to the TCCs of Section 1.2 of the Lease). To the extent
Tenant elects to increase the amount of the Tenant Improvement Allowance
pursuant to this Section 2.3, such TIA Increase shall be fully amortized with
interest over the initial Lease Term using an amortization rate of eight and
one-half percent (81/2%) per annum. Accordingly, the monthly amortization
payment related to such TIA Increase (1) shall be an amount equal to the product
of (x) $0.0124 per month, and (y) the even number of United States Dollars of
such TIA Increase utilized by Tenant, and (2) shall be payable by Tenant on the

Page 14



--------------------------------------------------------------------------------



 



first day of each month throughout the initial Lease Term as Additional Rent in
accordance with the TCCs of Section 4.1 of the Lease.

     2.4 Reimbursement of Certain Pre-Lease Execution TAE Costs. Landlord and
Tenant hereby acknowledge that Tenant previously incurred certain TAE Costs
prior to the date of this Lease (some of which have been paid prior to the date
of this Lease, while others remain unpaid). In accordance with Landlord’s
disbursement procedure for the Tenant Improvement Allowance pursuant to
Section 2.2.2, above, Landlord shall, within thirty (30) days following its
receipt of a invoice (otherwise satisfying the requirements of Section 2.2.2.1,
above) therefor, directly pay (or to the extent previously paid by Tenant,
reimburse Tenant for) such previously incurred TAE Costs.

     2.5 Standard Tenant Improvement Package. Landlord and Tenant have
established minimum specifications (the “Building Standard Tenant Improvements”)
for the Building standard components to be used in the construction of the
Tenant Improvements in the Premises, which Building Standard Tenant Improvements
are set forth on Schedule 6 attached hereto. Except for Building-standard doors,
door hardware and lock sets, as well as all other items expressly identified on
Schedule 6 as “not changeable,” Landlord and Tenant hereby acknowledge and agree
that Tenant is not required to use any of the specific items set forth in
Schedule 6 in the construction of the Tenant Improvements, but that such
Schedule 6 establishes the minimum quality and quantity of items listed thereon
that are required with regard to the construction of the Tenant Improvements.

     2.6 Intentionally Omitted.

     2.7 Failure to Disburse Tenant Improvement Allowance. If Landlord fails to
timely fulfill its obligation to fund any portion of the Tenant Improvement
Allowance, Tenant shall be entitled to deliver notice (“Payment Notice”) thereof
to Landlord and to any mortgage or trust deed holder of the Building whose
identity and address have been previously provided to Tenant. If Landlord still
fails to fulfill any such obligation within twenty (20) business days after
Landlord’s receipt of the Payment Notice from Tenant and if Landlord fails to
deliver notice to Tenant within such twenty (20) business day period explaining
Landlord’s reasons that Landlord believes that the amounts described in Tenant’s
Payment Notice are not due and payable by Landlord (“Refusal Notice”), Tenant
shall be entitled to fund such portion of the Tenant Improvement Allowance and
to offset the amount so funded against Tenant’s next obligations to pay Base
Rent, together with interest on such amounts at the Interest Rate, from the date
the same should initially have been paid, until the date so offset; provided,
however, to the extent the amount which Landlord failed to disburse exceeds
twenty-five percent (25%) of the Tenant Improvement Allowance, Tenant shall be
entitled (at Tenant’s election) to collect such excess from Landlord (as opposed
to any lender or mortgagee) in a single, cash payment.

SECTION 3

CONSTRUCTION DRAWINGS

     3.1 Selection of Architect/Construction Drawings. Subject to Landlord’s
approval, which approval shall not be unreasonably withheld, delayed, or
conditioned, Tenant shall select

Page 15



--------------------------------------------------------------------------------



 



and retain an architect/space planner (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1; provided,
however, Landlord hereby pre-approves Carrier Johnson Architects. Tenant shall
retain (A) the structural, mechanical and electrical engineering consultants as
designated/agreed upon pursuant to the TCCs of Section 1.1.1 of this Tenant Work
Letter, above, and (B) subject to Landlord’s approval (which approval shall not
be unreasonably withheld, delayed, or conditioned), all other engineering
consultants designated by Tenant (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Premises, which work is
not part of the Base Building portions of the Premises Buildings. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord’s approval; provided, however,
Landlord shall only disapprove any such Construction Drawing to the extent of a
“Design Problem,” as that term is defined below. Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the Final Base Building Construction Drawings, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, compliance with Applicable Laws or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in this Lease shall
specifically apply to the Construction Drawings. A “Design Problem” is defined
as, and shall be deemed to exist if there could be (i) an affect on the exterior
appearance of the Building, (ii) a material, adverse affect on the Base Building
portions of the Premises Buildings (including without limitation the Building
Structure), (iii) a material adverse affect on the Building Systems or the
operation and maintenance thereof, or (iv) any failure to comply with Applicable
Laws. Notwithstanding anything to the contrary contained herein, Landlord
acknowledges that Tenant’s security systems are fundamental to its business
operations in the Premises, and Landlord shall reasonably cooperate with Tenant,
at no material extra cost to Landlord, to permit such security systems to be
installed in the Premises in accordance with Tenant’s reasonable security
requirements. Landlord further acknowledges that the Tenant Improvements may
include data center, cafeteria and exercise facilities, and that Landlord shall
reasonably cooperate with Tenant, at no material extra cost to Landlord, in
Tenant’s design of such facilities.

     3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord’s receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect; provided, however, Landlord

Page 16



--------------------------------------------------------------------------------



 



shall only disapprove such Final Space Plans to the extent of a Design Problem.
Landlord shall advise Tenant within five (5) business days after Landlord’s
receipt of the Final Space Plan for the Premises if the same is unsatisfactory
or incomplete in any respect. Landlord shall set forth with reasonable
specificity in what respect the Final Space Plan is unsatisfactory or incomplete
(based upon a commercially reasonable standard). If Tenant is so advised, Tenant
shall promptly direct the Architect to cause the Final Space Plan to be revised
to correct any deficiencies or other matters Landlord may reasonably require,
and immediately thereafter Architect shall promptly re-submit the Final Space
Plan to Landlord for its approval. Such procedure shall continue until the Final
Space Plan is approved by Landlord. The foregoing Final Space Plan procedure,
and the submissions/approvals related thereto, may, at Tenant’s election, be
conducted on a building-by-building or floor-by-floor basis.

     3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the “Final Working Drawings” (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the "Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings. Landlord shall,
within five (5) business days after Landlord’s receipt of all of the Final
Working Drawings, either (i) approve the Final Working Drawings, (ii) approve
the Final Working Drawings subject to specified conditions, which conditions
must be stated in a reasonably clear and complete manner, and shall only be
conditions reasonably intended to address a potential Design Problem, or
(iii) disapprove and return the Construction Drawings to Tenant with requested
revisions; provided, however, Landlord shall only disapprove such Final Working
Drawings to the extent of a Design Problem. If Landlord disapproves the Final
Working Drawings, Tenant may resubmit the Final Working Drawings to Landlord at
any time, and Landlord shall approve or disapprove the resubmitted Final Working
Drawings, based upon the criteria set forth in this Section 3.3, within three
(3) business days after Landlord receives such resubmitted Final Working
Drawings. Such procedure shall be repeated until the Final Working Drawings are
approved. The foregoing Final Working Drawings procedure, and the
submissions/approvals related thereto, may, at Tenant’s election, be conducted
on a building-by-building or floor-by-floor basis.

     3.4 Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the same shall be Tenant’s responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably

Page 17



--------------------------------------------------------------------------------



 



necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, provided,
however, that Landlord may only disapprove of any such change to the extent the
necessary to eliminate a Design Problem. The foregoing Approved Working Drawings
procedure, and the submissions/approvals related thereto, may, at Tenant’s
election, be conducted on a building-by-building or floor-by-floor basis.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

     4.1 Tenant’s Selection of Contractors.

          4.1.1 The Contractor. A general contractor shall be retained by Tenant
to construct the Tenant Improvements. Such general contractor (“Contractor”)
shall be selected by Tenant; subject to Landlord’s reasonable approval, and
Tenant shall deliver to Landlord notice of its selection of the Contractor upon
such selection; provided, however, to the extent Tenant retains Reno
Contracting, Inc. (i.e., Landlord’s BB Contractor) to be the Contractor,
Landlord shall cause such BB Contractor to provide Tenant (as part of the
“Contract,” as that term is set forth in Section 4.2.1, below), a maximum (or,
to the extent applicable, proportional) fee structure for overhead/profit,
insurance and general conditions, as those contained in the BB GMAX Contract.

          4.1.2 Tenant’s Agents. All subcontractors (such subcontractors to be
known collectively as “Tenant’s Agents”) must be approved in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. If Landlord does not approve any of Tenant’s proposed subcontractors,
Tenant shall submit other proposed subcontractors for Landlord’s written
approval.

     4.2 Construction of Tenant Improvements by Tenant’s Agents.

          4.2.1 Construction Contract; Cost Budget. Prior to (i) Tenant’s
execution of the construction contract and general conditions with Contractor
(the “Contract”) (it being hereby acknowledged by Landlord and Tenant that the
various components of construction of the Tenant Improvements may be conducted
on an incrementalized building-by-building or floor-by-floor basis), and
(ii) the commencement of the construction of the Tenant Improvements by
Contractor, but after Tenant has accepted all bids for the Tenant Improvements,
Landlord shall reasonably approve such Contract; provided, however, it shall be
deemed reasonable for Landlord to withhold such consent to the extent the
Contract does not contain AIA A-201 General Conditions to the Contract for
Construction (1997 Version) with commercially reasonable modifications thereto;
provided further, however, in no event shall Landlord disclose the confidential
information contained within such Contract to the BB Contractor. Tenant shall
provide Landlord with a detailed breakdown (the “Final Cost Budget”), by trade,
of the final costs to be incurred (which may be based upon estimates) or which
have been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.9, above, in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the “Final Costs”).

Page 18



--------------------------------------------------------------------------------



 



Prior to the commencement of construction of the Tenant Improvements, Tenant and
Landlord shall identify the amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Final Costs or projected Final Costs,
and (ii) the amount of the Tenant Improvement Allowance, as the same may be
increased pursuant to Section 2.3, above. With regard to such Over-Allowance
Amount, following Landlord’s distribution of the Tenant Improvement Allowance
and any TIA Increase (but prior to Landlord’s disbursement of the Final
Retention relating to such Tenant Improvement Allowance and TIA Increase),
Tenant shall make payments related to such Over-Allowance Amount out of its own
funds, but Tenant shall, promptly thereafter, deliver to Landlord copies of
executed mechanic’s lien releases from all of Tenant’s Agents which shall comply
with the reasonably appropriate provisions of California Civil Code
Section 3262(d). In the event that, after the Final Costs have been delivered by
Tenant to Landlord, the costs relating to the design and construction of the
Tenant Improvements shall change, any additional costs that arise in connection
with the construction of the Tenant Improvements (above the cumulative amount of
the Tenant Improvement Allowance, the applicable TIA Increase and the
then-existing Over-Allowance Amount), Tenant shall, promptly thereafter, deliver
to Landlord copies of executed mechanic’s lien releases from all of Tenant’s
Agents which shall comply with the reasonably appropriate provisions of
California Civil Code Section 3262(d).

          4.2.2 Tenant’s Agents.

               4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and
Tenant Improvement Work. Tenant’s and Tenant’s Agent’s construction of the
Tenant Improvements shall comply with the following: (i) the Tenant Improvements
shall be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Landlord and Landlord shall, within five (5) business days of
receipt thereof, inform Tenant’s Agents of any scheduling changes which are
reasonably necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (iii) Tenant shall abide by all commercially reasonable rules made
by Landlord with respect to the use of freight, loading dock and service
elevators, storage of materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements.
Tenant shall pay a logistical coordination fee (the “Coordination Fee”) to
Landlord in an amount equal to the product of (A) one percent (1%) and (B) an
amount equal to the hard construction costs incurred for the actual construction
of the Tenant Improvements (i.e., excluding costs relating to the design (e.g.,
architectural and engineering fees), permitting and construction insurance
related to such Tenant Improvements), which Coordination Fee shall be for
services relating to the coordination of the construction of the Tenant
Improvements in accordance with the requirements of this Tenant Work Letter.

               4.2.2.2 Indemnity. Tenant’s and Landlord’s indemnifications of
each other, as well as their mutual waivers of consequential damages, both
pursuant to the TCCs of this Lease, shall also apply to Landlord’s construction
of the Base Building portions of the Premises Buildings and Project Sitework and
Tenant’s construction of the Tenant Improvements. With regard to Tenant’s
indemnity, the same shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Tenant or Tenant’s Agents, or anyone directly or indirectly employed by any of
them, or in connection with

Page 19



--------------------------------------------------------------------------------



 



Tenant’s non-payment of any amount arising out of the Tenant Improvements and/or
Tenant’s disapproval of all or any portion of any request for payment, except to
the extent caused by the negligence of willful misconduct of the Landlord
Parties. Such indemnity by Tenant, as set forth in this Lease, shall also apply
with respect to any and all costs, losses, damages, injuries and liabilities
related in any way to Landlord’s performance of any ministerial acts reasonably
necessary (i) to permit Tenant to complete the Tenant Improvements, and (ii) to
enable Tenant to obtain any building permit or certificate of occupancy for the
Premises, again except to the extent caused by the negligence of willful
misconduct of the Landlord Parties.

               4.2.2.3 Requirements of Tenant’s Agents. Each of Tenant’s Agents
shall guarantee to Tenant and for the benefit of Landlord that the portion of
the Tenant Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. Each of Tenant’s Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the completion of the work performed by such
contractor or subcontractors. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.

               4.2.2.4 Insurance Requirements.

                    4.2.2.4.1 General Coverages. All of Tenant’s Agents shall
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

                    4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s
All Risk” insurance in an amount approved by Landlord covering the construction
of the Tenant Improvements, and such other customary insurance as Landlord may
reasonably require, it being understood and agreed that the Tenant Improvements
shall be continuously be insured by Tenant pursuant to this Tenant Work Letter
and/or Lease following the commencement of construction of such Tenant
Improvements; provided, however, to the extent such insurance is not available
on a commercially reasonable basis, then Tenant shall not be required to carry
such insurance. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord, and in
form and with companies as are required to be carried by Tenant as set forth in
this Lease.

                    4.2.2.4.3 General Terms. Certificates for all insurance
carried pursuant to this Section 4.2.2.4 shall be delivered to Landlord before
the commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto

Page 20



--------------------------------------------------------------------------------



 



the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Tenant Improvements are
damaged by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense (applying the
insurance proceeds to which Tenant would be entitled following the maintenance
of the insurance required hereunder); provided, however, to the extent such
insurance proceeds are unavailable due to Landlord’s willful misconduct, the
same shall be at Landlord’s sole cost and expense. Tenant’s Agents shall
maintain all of the foregoing insurance coverage in force until the Tenant
Improvements are fully completed and accepted by Landlord. All policies carried
under this Section 4.2.2.4 shall insure Landlord and Tenant, as their interests
may appear, as well as Contractor and Tenant’s Agents. Such insurance shall
provide that it is primary insurance as respects the owner and that any other
insurance maintained by owner is excess and noncontributing with the insurance
required hereunder. The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.2 of this Tenant Work Letter.

          4.2.3 Commencement of Construction. As more particularly set forth in
Section 1.6 of this Tenant Work Letter and the Construction Schedule attached
hereto, Landlord shall deliver the Base Building portions of the Premises
Buildings in a Ready for T/Is condition. Notwithstanding any provision to the
contrary set forth in the Lease or this Tenant Work Letter, Tenant’s
construction of the Tenant Improvements shall thereafter be permitted to
commence notwithstanding the continued need for (i) the Permits to be obtained
by Tenant, and (ii) the Cost Proposal to be approved; provided, however, that
(A) the necessary Permits shall be obtained prior to the first inspection by
applicable governmental authority, and (B) the Cost Proposal shall have been
approved before final selection of the subcontractors performing any structural,
mechanical, electrical, plumbing, HVAC, lifesafety, or sprinkler work of the
Tenant Improvements.

          4.2.4 Governmental Compliance. The Tenant Improvements shall comply in
all respects with Applicable Laws and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person.

          4.2.5 Inspection by Landlord. Landlord shall have the right to inspect
the Tenant Improvements at all times, provided however, that Landlord’s failure
to inspect the Tenant Improvements shall in no event constitute a waiver of any
of Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove (due to defects in the construction of the same, or material
deviation from the specifications and requirements therefore set forth in the
Construction Documents) any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval, shall specify the items
disapproved, and shall identify with reasonable specificity the grounds for such
disapproval. Any defects or deviations in, and/or disapproval by Landlord of,
the Tenant Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists or properly disapproves of any matter in connection with any
portion of the Tenant Improvements and such defect, deviation or matter could
reasonably be determined to adversely affect the

Page 21



--------------------------------------------------------------------------------



 



mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant’s use of such other tenant’s leased premises,
Landlord may (but shall not be obligated to), take such reasonable action as
Landlord deems reasonably necessary, at Tenant’s expense and without incurring
any liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s reasonable satisfaction.

          4.2.6 Meetings. Tenant and Landlord shall hold regular meetings at
reasonable times (but in no event to be required more often than weekly), with
the Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at a location and at times mutually and reasonably agreed
upon by Landlord and Tenant, and Landlord and/or its agents shall receive prior
notice of, and shall have the right to attend, all such meetings, and, upon
Landlord’s request, certain of Tenant’s Agents shall attend such meetings. In
addition, minutes shall be taken at all such meetings, a copy of which minutes
shall be promptly delivered to Landlord. One such meeting each month shall
include the review of Contractor’s current request for payment.

     4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (C) to deliver to Landlord two (2) sets of copies of such record
set of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

SECTION 5

DELAYS OF RENT COMMENCEMENT DATE

     5.1 Rent Commencement Date Delays. The Rent Commencement Date for each
Premises Building shall occur on September 1, 2007; provided, however, that the
Rent Commencement Date with regard to any particular Premises Building shall be
extended by the number of days of delay of Tenant’s construction of the Tenant
Improvements and initial move into and occupancy of the corresponding Premises
Building, to the extent caused by a “Landlord Caused Delay,” as that term is
defined hereinbelow. As used in this Tenant Work Letter, a “Landlord Caused
Delay” shall mean actual delays (1) which cause Tenant’s time period to

Page 22



--------------------------------------------------------------------------------



 



construct the Tenant Improvements in a Premises Building and move into and
occupy such Premises Building, after such Premises Building is delivered by
Landlord in the Ready for T/Is condition, to be less than eight (8) months,
(2) which causes Tenant’s occupancy of such Premises Building to occur after
September 1, 2007, and (3) which result from: (i) acts or failures to act,
whether willful, negligent or otherwise, of Landlord, its agents or contractors;
(ii) failure by Landlord, its agents or the Landlord Parties (except as
otherwise allowed under this Tenant Work Letter) to provide Tenant with
continuous, substantially uninterrupted access to the Premises, and reasonable
access to the Building or Project, during hours permitted by Applicable Law and
Landlord’s agreements with third-parties regarding construction activities at
the Project for construction or installation of Tenant Improvements or for the
installation of furniture, fixtures or equipment, or for Tenant’s move-in to the
Premises; (iii) the acts or failures to act of Landlord or the Landlord Parties
in accordance with the terms of this Tenant Work Letter with respect to payment
of the Tenant Improvement Allowance; (iv) Landlord’s failure to provide Tenant
reasonable access to the Building and the Premises; (v) Landlord’s failure to
deliver the Base Building portions of the Premises Buildings to Tenant in the
Ready for T/Is condition on or before (x) November 1, 2006, (y) November 24,
2006, and (z) December 21, 2006, with regard to the Base Building portions of
Building 1, Building 2 and Building 3, respectively (regardless of whether such
failure occurs due to delays resulting from a Force Majeure Delay);
(vi) Landlord’s failure to cause the Base Building portions of the Premises
Buildings and the Project Sitework to be Substantially Complete on or before
May 15, 2007 (regardless of whether such failure occurs due to delays resulting
from a Force Majeure Delay); or (viii) any other matter expressly identified as
a Landlord Caused Delay under this Work Letter or this Lease; provided, however,
with regard to Landlord’s obligation to deliver the Base Building portions of
the Premises Buildings to Tenant in the Ready for T/Is condition pursuant to the
Construction Schedule and Landlord’s obligation to cause the Base Building
portions of the Premises Buildings and the Project Sitework to be Substantially
Complete on or before May 15, 2007, Landlord’s date of satisfaction of such
obligations shall be deemed to be the date(s) such satisfaction would have
occurred but for the existence of any “Tenant Delays.” As used herein, the term
“Tenant Delay” shall mean any delay which is due to any act or omission of
Tenant (wrongful, negligent or otherwise), its employees, agents or contractors,
which results in Landlord’s failure to satisfy either of its obligations
specified in items (v) and (vi), above, by the date specified therefore;
provided, however, to the extent Landlord contends that a Tenant Delay has
occurred or is occurring, Landlord shall notify Tenant in writing of (A) the
event which constitutes such Tenant Delay, and (B) if reasonably determinable,
the date upon which such Tenant Delay is anticipated to end. As used herein, the
term “Force Majeure Delay” shall mean an actual delay in the construction or
installation of the Base Building portions of the Premises Buildings or Project
Sitework resulting from: (a) fire, wind, storm, explosion, casualty, flood,
hurricane, tornado, lightning, the elements, acts of God or a public enemy,
terrorist acts, sabotage, war, invasion, insurrection, rebellion, civil unrest,
riots, or earthquakes; or (b) actual, industry-wide delay affecting all similar
works of construction in the vicinity of the Premises Buildings or in the
Premises Buildings or Building 4, attributable to any strike, lockout or other
labor or industrial disturbance, civil disturbance, blockade, embargo, or
inability to secure customary materials or reasonable substitutes, supplies or
labor through ordinary sources by reason of regulation or order of any
governmental agency.

     5.2 Determination of Landlord Caused Delay. If Tenant contends that a
Landlord Caused Delay has occurred, Tenant shall notify Landlord in writing of
(i) the event which

Page 23



--------------------------------------------------------------------------------



 



constitutes such Landlord Caused Delay, and (ii) if reasonably determinable, the
date upon which such Landlord Caused Delay is anticipated to end. If such
actions, inaction or circumstance described in the Notice set forth in (i) above
of this Section 5.2 of this Tenant Work Letter (the “Delay Notice”) is not
either (A) disputed by Landlord in writing, which notice shall set forth, with
reasonable specificity, the grounds for such dispute (which grounds may include
actions of Tenant and the Tenant’s parties relating to the circumstance
described in the Delay Notice), or (B) cured by Landlord within one (1) business
day of Landlord’s receipt of the Delay Notice and if such action, inaction or
circumstance otherwise qualifies as a Landlord Caused Delay, then a Landlord
Caused Delay shall be deemed to have occurred commencing as of the date of
Tenant’s delivery of the Delay Notice, and ending as of the date such delay
ends.

     5.3 Additional Landlord Construction Post Delivery. Tenant acknowledges
that, following the initial delivery (in the Ready for T/Is condition), Landlord
will have certain remaining construction obligations within the Premises with
regard to the completion of the other Base Building portions of the Premises
Buildings not previously required to be completed as a part of the Ready for
T/Is Condition (the “Continuing Construction Items”). Landlord and Tenant shall
reasonably cooperate with one another to schedule their respective work in such
areas, and to minimize interference with each parties respective construction
activities. Reasonable and customary scheduling conflicts and interruptions
caused by Landlord’s completion of the Continuing Construction Items shall not
constitute a Landlord Caused Delay; provided, however, Landlord’s failure to
comply with any mutually agreed-upon re-scheduling with regard to Landlord’s
performance of such Continuing Construction Items may nevertheless constitute a
Landlord Caused Delay as and to the extent provided pursuant to the TCCs of
Section 5.1, above.

     5.4 Base Building Testing. Tenant acknowledges that, following the delivery
of the Base Building portions of the Premises Buildings in a Ready for T/Is
condition and the corresponding date of Substantial Completion, Landlord will be
required by Applicable Law to conduct certain tests and inspections of the
Premises Buildings and Building Systems in order to receive the TCO and final
certificate of occupancy for the Premises Buildings. Tenant agrees that any
delays or schedule interruptions caused by any such testing or inspection shall
not be a Landlord Caused Delay, provided that: (i) such delays or interruptions
are due to testing or inspections; (ii) such testing and inspection is required
by Applicable Law in connection with obtaining the TCO or final certificate of
occupancy for the Building; (iii) Landlord uses commercially reasonable efforts
to cause the test or inspection to be scheduled to minimize interference with
Tenant’s construction of the Tenant Improvements and move-in, and (iv) Landlord
provides prompt (i.e., within five (5) business days) written notice to Tenant
of such tests and inspections following the BB Contractor’s receipt from the
applicable governmental entities of notification therefore.

SECTION 6

MISCELLANEOUS

     6.1 Tenant’s Representative. Tenant has designated Mr. Mike Gion of Tenant
and Mr. Ron Sutliff of The Staubach Company as its sole representatives with
respect to the matters

Page 24



--------------------------------------------------------------------------------



 



set forth in this Tenant Work Letter, who shall each have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

     6.2 Landlord’s Representative. Landlord has designated Mr. Jim Edwards and
Mr. Justin Smart as its sole representatives with respect to the matters set
forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.

     6.3 Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

     6.4 Hazardous Materials Costs/Notification of Unsafe Condition. Landlord
agrees to bear any increased costs in the design or construction of the Base
Building portions of the Premises Buildings or Tenant Improvements directly
resulting from any Hazardous Materials in the Project (provided such Hazardous
Materials are not introduced by Tenant) and shall reimburse to Tenant, in
addition to and separate and apart from the Tenant Improvement Allowance, any
additional costs incurred by Tenant as a result of the presence of Hazardous
Materials in the Project (provided such Hazardous Materials are not introduced
by Tenant) prior to the date Tenant constructs the Tenant Improvements. Subject
to the terms of Section 5, above, any delay caused as a result of the presence
of Hazardous Materials in the Project shall be a Landlord Caused Delay. In
addition, Landlord hereby agrees that, to the extent Landlord’s construction
representative (see Section 6.2, above) becomes aware of (prior to or during
Tenant’s construction of the Tenant Improvements) any unsafe, adverse or
defective conditions within the Project, Landlord shall notify Tenant’s
construction representatives (see Section 6.1, above) of the same.

     6.5 Staging Area. During the period following the delivery of the Base
Building portions of the Premises Buildings in the Ready for T/Is condition, and
prior to the Lease Commencement Date, Tenant shall have the right, without the
obligation to pay Rent, to use a reasonably sufficient staging area within the
Project or upon any immediately adjacent property owned by Landlord, as
reasonably designated by Landlord, for the purposes of storing and staging
construction materials and equipment. Tenant shall be responsible for providing
all insurance and for providing any necessary fencing or other protective
facilities with regard to such exclusive staging area. Tenant shall hold
Landlord harmless and shall indemnify Landlord from and against any and all
loss, liability or cost arising out of Tenant’s use of such exclusive staging
area by Tenant. Tenant shall be obligated to remove all of the stored materials
and its fencing and other facilities within ten (10) business days after
Tenant’s receipt of written notice from Landlord that such staging area is
needed by Landlord for construction, in which event comparable space shall be
made available to Tenant as a substitute staging area.

     6.6 Schedules. The following Schedules are attached to, and by reference
are hereby incorporated into, this Tenant Work Letter. To the extent there are
any conflicts between the TCCs of this Tenant Work Letter and the Schedules, the
TCCs of this Tenant Work Letter shall control.

Page 25



--------------------------------------------------------------------------------



 



      Schedule Number   Schedule Title
1
  BB Specifications
1-A
  Addendum Specifications
2
  Project Sitework 2/14 Plans
2-A
  Updated Project Sitework Specifications
2-B
  Updated Project Sitework Plan B (Pre-Approved Sitework Changes)
3
  Pre-Construction Milestones
4
  Estimated Project Budget
5
  Construction Schedule
6
  Building Standard Tenant Improvements

Page 26



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO EXHIBIT B

BB SPECIFICATIONS

SCHEDULE 1 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 1-A TO EXHIBIT B

ADDENDUM SPECIFICATIONS

SCHEDULE 1-A TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO EXHIBIT B

PROJECT SITEWORK 2/14 PLANS

SCHEDULE 2 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 2-A TO EXHIBIT B

UPDATED PROJECT SITEWORK SPECIFICATIONS

SCHEDULE 2-A TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 2-B TO EXHIBIT B

UPDATED PROJECT SITEWORK PLAN B
(PRE-APPROVED SITEWORK CHANGES)

SCHEDULE 2-B TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO EXHIBIT B

PRE-CONSTRUCTION MILESTONES

                                            Responsible           Task No.    
Date1     Party     Milestone Description                            
1
    03/31/05     Tenant     Tenant to complete providing input to Landlord with
regard to Base Building and Project Sitework preferences/ requirements          
                 
 
                     
2
    04/15/05     Landlord     Landlord to deliver updated Design Development
Document                            
 
                     
3
    04/25/05     Tenant     Tenant to complete Design Development Document
review and provide comment to Landlord                            
 
                     
4
    04/29/05     Landlord     Landlord to respond to Tenant’s comments received
pursuant to item No. 3, above                            
 
                     
5
    04/29/05     Landlord     Landlord to deliver updated pricing regarding the
Design Development Document                            
 
                     
6
    05/06/05     Tenant     Tenant to complete review of updated pricing
pursuant to item No. 5, above                            
 
                     
7
    05/12/05     Tenant     Tenant to have completed final review of Design
Development Document and related pricing                            
 
                     
8
    07/11/05     Tenant     Tenant to have completed progress review on
Construction Documents                            
 
                     
9
    08/19/05     Landlord     Landlord to deliver to Tenant, together with
corresponding pricing information and concurrently with its submission of the
same to the City of San Diego for plan check, a completed set of Construction
Documents for Building 1                          



--------------------------------------------------------------------------------

1   To the extent items on this schedule are tied sequentially to one another
(e.g., items 2 through 4; items 5 through 7), the dates set forth for the
subsequent items are “floating” dates, to be extended on a day-for-day basis to
the extent the preceding item is not completed when scheduled (e.g., if item 5
were completed on 04/30/05, then the dates for items 6 and 7 would be 05/07/05
and 05/13/05, respectively).

SCHEDULE 3 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



                                            Responsible           Task No.    
Date1     Party     Milestone Description                            
 
                     
10
    09/03/05     Tenant     Tenant to have completed final review of such
Construction Documents for Building 1 (and related pricing) submitted pursuant
to item No. 9, above                            
 
                     
11
    09/23/05     Landlord     Landlord to deliver to Tenant, together with
corresponding pricing information and concurrently with its submission of the
same to the City of San Diego for plan check, a completed set of Construction
Documents for Building 2 and Building 3                            
 
                     
12
    10/08/05     Tenant     Tenant to have completed final review of such
Construction Documents for Building 2 and Building 3 (and related pricing)
submitted pursuant to item No. 11, above                            
 
                     
13
    Five (5) business days     Landlord/Tenant     Review of all other Interim
Submissions, and other incrementalized approval items.                          

SCHEDULE 3 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 4 TO EXHIBIT B

PROJECT BUDGET ESTIMATE

SCHEDULE 4 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 5 TO EXHIBIT B

CONSTRUCTION SCHEDULE
(MILESTONE DATES)

SCHEDULE 5 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



SCHEDULE 6 TO EXHIBIT B

BUILDING STANDARD TENANT IMPROVEMENTS

SCHEDULE 6 TO
EXHIBIT B

-1-

 



--------------------------------------------------------------------------------



 



EXHIBIT C

SANTA FE SUMMIT

NOTICE OF LEASE TERM DATES



To:  
________________________
________________________
________________________
________________________



  Re:   Office Lease dated                                         ,
200                     between                                         , a
                                         (“Landlord”), and
                                        , a
                                                             (“Tenant”)
concerning Suite                      on floor(s)                      of the
office building located at
                                                            ,
                                        , California.

Gentlemen:

        In accordance with the Office Lease (the “Lease”), we wish to advise you
and/or confirm as follows:



  1.   The Lease Term shall commence on or has commenced on
                                         for a term of
                                                             ending on
                                         .     2.   The Rent Commencement Dates
commenced to accrue on                                         , and Base Rent
was payable on such date or dates in the amount of
                                        .     3.   If the Lease Commencement
Date is other than the first day of the month, the first billing will contain a
pro rata adjustment. Each billing thereafter, with the exception of the final
billing, shall be for the full amount of the monthly installment as provided for
in the Lease.     4.   Your rent checks should be made payable to
                                         at
                                                            .     5.   The exact
number of rentable square feet within the Premises is
                                         square feet.

EXHIBIT C

-1-



--------------------------------------------------------------------------------



 



  6.   Tenant’s Share as adjusted based upon the exact number of rentable square
feet within the Premises is                     %.

         

  “Landlord”:    
 
       

                                                              ,    

  a                                                              
 
       

  By:                                                          

             Its:                                                
 
       
Agreed to and Accepted as of                                         ,
200                    .
       
 
       
“Tenant”:
       
 
       
                                                                                ,
a                                                                               
       
 
       
By:
                                                                                
       
           Its:
                                                                     
       

EXHIBIT C

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C-1

SANTA FE SUMMIT

BASE RENT MEMORANDUM



To:                                                                 
                                                            
                                                            
                                                            



  Re:     Office Lease dated                                         ,
200                     between
                                                            , a
                                                             (“Landlord”), and
                                                            , a
                                                             (“Tenant”)
concerning Suite                      on floor(s)
                                         of the office building located at
                                                                                ,
                                        , California.

Gentlemen:

         In accordance with the Office Lease (the “Lease”), we wish to advise
you and/or confirm as follows:



  1.   Project Costs. The “Project Costs,” as that term is defined in
Section 3.1.2.1 of the Lease, have been determined by Landlord to equal
$                                                            .     2.   Base
Rent. Based on the Project Costs set forth in paragraph 1, above, the annual
Base Rent for the initial Premises shall be
$                                        , which Base Rent shall be payable in
monthly installments of $                                        .     3.   TIA
Increase. Tenant elected to receive a “TIA Increase,” as that term is defined in
Section 2.3 of the Tenant Work Letter, in an amount equal to
$                                        . Accordingly, the monthly amortization
payment of such TIA Increase shall be equal to
$                                        .     4.   Modification Cost Allowance.
Tenant elected to receive a “Modification Cost Allowance,” as that term is
defined in Section 1.2.3.1 of the Tenant Work Letter, in an amount equal to
$                                        . Accordingly, the monthly amortization
payment of such Modification Cost Allowance shall be equal to
$                                                            .

EXHIBIT C-1

-1-



--------------------------------------------------------------------------------



 



         

  “Landlord”:    
 
       

                                                              ,    

  a                                                              
 
       

  By:                                                                 

            Its:                                                 
 
       
Agreed to and Accepted
as of                                , 200               .
       
 
       
“Tenant”:
       
 
       
                                                              
       
a                                                            
       
 
       
By:                                                                      
       
          Its:                                                             
       

EXHIBIT C-1

-2-



--------------------------------------------------------------------------------



 



EXHIBIT D

SANTA FE SUMMIT

RULES AND REGULATIONS: MULTI-TENANT BUILDINGS

This Exhibit D shall be subject to the terms and conditions of the Lease.

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

     1. Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior written consent which shall not be unreasonably withheld. Tenant shall
bear the cost of any lock changes or repairs required by Tenant. Two keys will
be furnished by Landlord for the Premises, and any additional keys required by
Tenant must be obtained from Landlord at a reasonable cost to be established by
Landlord. Upon the termination of this Lease, Tenant shall restore to Landlord
all keys of stores, offices, and toilet rooms, either furnished to, or otherwise
procured by, Tenant and in the event of the loss of keys so furnished, Tenant
shall pay to Landlord the cost of replacing same or of changing the lock or
locks opened by such lost key if Landlord shall deem it necessary to make such
changes.

     2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

     3. Provided the same does not unreasonably impede Tenant’s ingress and
egress to and from Building, Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building during such hours as are
customary for comparable buildings in the Carmel Valley/Del Mar, California
area. Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building. Any tenant, its employees, agents
or any other persons entering or leaving the Building at any time when it is so
locked, or any time when it is considered to be after normal business hours for
the Building, may be required to sign the Building register. Access to the
Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access to the Building.
Landlord will furnish passes to persons for whom Tenant requests same in
writing. Tenant shall be responsible for all persons for whom Tenant requests
passes and shall be liable to Landlord for all acts of such persons. The
Landlord and his agents shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

EXHIBIT D

-1-



--------------------------------------------------------------------------------



 



     4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

     5. No furniture, equipment or other large merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.

     6. The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

     7. No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

     8. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

     9. Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent, which shall not be unreasonably withheld. Tenant shall not purchase
spring water, ice, towel, linen, maintenance or other like services from any
person or persons not approved by Landlord.

     10. Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.

     11. Tenant shall not use or keep in or on the Premises, the Building, or
the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material. Tenant shall provide material safety
data sheets for any Hazardous Material used or kept on the Premises.

EXHIBIT D

-2-



--------------------------------------------------------------------------------



 



     12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

     13. Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.

     14. Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

     15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

     16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

     17. Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

     18. Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.

     19. Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.

     20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it

EXHIBIT D

-3-



--------------------------------------------------------------------------------



 



may not be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in San Diego, California without violation of any
law or ordinance governing such disposal. All trash, garbage and refuse disposal
shall be made only through entry-ways and elevators provided for such purposes
at such times as Landlord shall designate. If the Premises is or becomes
infested with vermin as a result of the use or any misuse or neglect of the
Premises by Tenant, its agents, servants, employees, contractors, visitors or
licensees, Tenant shall forthwith, at Tenant’s expense, cause the Premises to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such licensed exterminators as shall be approved in writing in advance by
Landlord.

     21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

     22. Any persons employed by Tenant to do janitorial work shall be subject
to the prior written approval of Landlord, and while in the Building and outside
of the Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

     23. No awnings or other projection shall be attached to the outside walls
of the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard drapes.
All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall keep its
window coverings closed during any period of the day when the sun is shining
directly on the windows of the Premises. Prior to leaving the Premises for the
day, Tenant shall draw or lower window coverings and extinguish all lights.
Tenant shall abide by Landlord’s regulations concerning the opening and closing
of window coverings which are attached to the windows in the Premises, if any,
which have a view of any interior portion of the Building or Building Common
Areas.

     24. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

     25. Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

     26. Tenant must comply with any applicable “NO-SMOKING” Ordinances.

     27. Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not

EXHIBIT D

-4-



--------------------------------------------------------------------------------



 



Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

     28. All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.

     29. Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.

     30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.

     31. No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.

     32. Tenant shall install and maintain, at Tenant’s sole cost and expense,
an adequate, visibly marked and properly operational fire extinguisher next to
any duplicating or photocopying machines or similar heat producing equipment,
which may or may not contain combustible material, in the Premises.

     Landlord reserves the right at any time to change or rescind any one or
more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein; provided, however, Landlord shall not make any new Rules and
Regulations, or change any Rule and Regulation, which would materially and
adversely affect Tenant’s use, occupancy or access to the Premises, the
Buildings, the Exclusive Tenant Areas or the Project parking areas. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

EXHIBIT D

-5-



--------------------------------------------------------------------------------



 



EXHIBIT D-1

SANTA FE SUMMIT

RULES AND REGULATIONS: SINGLE-TENANT BUILDINGS
AND EXCLUSIVE TENANT AREAS

This Exhibit D shall be subject to the terms and conditions of the Lease.

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
in no event shall Landlord enforce such Rules and Regulations in a
discriminatory manner to the detriment of Tenant. In the event of any conflict
between the Rules and Regulations and the other provisions of this Lease, the
latter shall control.

     1. Safes and other heavy objects shall, if reasonably considered necessary
by Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

     2. The requirements of Tenant will be attended to only upon application at
Landlord’s management office or at such office location designated by Landlord.
Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

     3. No advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of Santa Fe Summit without the prior
written consent of the Landlord. Tenant shall not disturb, solicit, peddle, or
canvass any occupant of Santa Fe Summit and shall cooperate with Landlord and
its agents of Landlord to prevent same.

     4. Tenant shall not exceed the load requirements of any floor of the
Premises.

     5. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material, except in compliance with applicable law.
Tenant shall maintain material safety data sheets for any Hazardous Material
used or kept on the Premises.

     6. Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises to the extent the same is
noticeable in the Common Areas of Santa Fe Summit or which affects other tenants
of Santa Fe Summit. Tenant shall not throw anything out of doors, windows or
skylights.

EXHIBIT D-1

-1-



--------------------------------------------------------------------------------



 



     7. No cooking shall be done or permitted on the Premises (unless Tenant
receives Landlord’s prior written approval to install a cafeteria for its
employees in the Premises), nor shall the Premises be used for lodging.
Notwithstanding the foregoing, Underwriters’ laboratory-approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea, hot chocolate and similar beverages for employees and visitors, provided
that such use is in accordance with all applicable federal, state, county and
city laws, codes, ordinances, rules and regulations.

     8. Tenant shall store all its trash and garbage within the interior of the
Premises or in the appropriate external trash area(s) for the Building. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in San Diego, California
without violation of any law or ordinance governing such disposal; provided,
however, Tenant may maintain separate trash enclosures for the storage of
non-conforming disposal items to the extent Tenant satisfies and complies with
any applicable laws or other governmental regulations relating to the storage
and disposal thereof. If the Premises is or becomes infested with vermin as a
result of the use or any misuse or neglect of the Premises by Tenant, its
agents, servants, employees, contractors, visitors or licensees, Tenant shall
forthwith, at Tenant’s expense, cause the Premises to be exterminated from time
to time to the satisfaction of Landlord and shall employ such licensed
exterminators as shall be approved in writing in advance by Landlord.

     9. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by any governmental agency with
jurisdiction over the Project.

     10. Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the prior written consent of Landlord.

     11. Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of reasonable importance to the Landlord
vis-à-vis the operation of the Project and Santa Fe Summit which are not
inconsistent with the TCCs of the Lease.

     12. Tenant must comply with any applicable “NO-SMOKING” Ordinances. If
Tenant is required under the ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building.

     13. Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant

EXHIBIT D-1

-2-



--------------------------------------------------------------------------------



 



desires protection against losses related to such occurrences. Tenant shall
cooperate in any reasonable safety or security program developed by Landlord or
required by law.

     14. No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.

     15. No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.

Landlord reserves the right, at any time following Tenant’s consent thereto
(which shall not be unreasonably withheld, conditioned or delayed), to change or
rescind any one or more of these Rules and Regulations, or to make such other
and further reasonable, non-discriminatory Rules and Regulations as in
Landlord’s judgment may from time to time be necessary (relative to a building
occupied solely by one tenant) for the management, safety, care and cleanliness
of the Premises, Building, the Common Areas and the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein; provided, however, Landlord shall not make any
new Rules and Regulations, or change any Rule and Regulation, which would
materially and adversely affect Tenant’s use, occupancy or access to the
Premises, the Buildings, the Exclusive Tenant Areas or the Project parking
areas. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the Project; provided, however, in no
event shall Landlord enforce such Rules and Regulations in a discriminatory
manner to the detriment of Tenant. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

EXHIBIT D-1

-3-



--------------------------------------------------------------------------------



 



EXHIBIT E

SANTA FE SUMMIT

FORM OF TENANT’S ESTOPPEL CERTIFICATE

     The undersigned as Tenant under that certain Office Lease (the “Lease”)
made and entered into as of                                         , 200 by and
between                                          as Landlord, and the
undersigned as Tenant, for Premises on the
                                         floor(s) of the office building located
at                                         ,
                                        , California                     ,
certifies as follows:

     1. Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

     2. The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

     3. Base Rent, and any other scheduled monetary payments, became payable on
                                        .

     4. The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

     5. Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

     6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

     7. All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through                     . The current monthly installment of Base Rent is
$                                        , and other scheduled monthly payments
are due in monthly installments of $                                         and
$                                        .

     8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In

EXHIBIT E

-1-



--------------------------------------------------------------------------------



 



addition, the undersigned has not delivered any notice to Landlord regarding a
default by Landlord thereunder.

     9. No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.

     10. As of the date hereof, there are no existing defenses or offsets, or,
to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.

     11. If Tenant is a corporation or partnership, each individual executing
this Estoppel Certificate on behalf of Tenant hereby represents and warrants
that Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

     12. There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

     13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

     14. To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.

     The undersigned acknowledges that this Estoppel Certificate may be
delivered to Landlord or to a prospective mortgagee or prospective purchaser,
and acknowledges that said prospective mortgagee or prospective purchaser will
be relying upon the statements contained herein in making the loan or acquiring
the property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

     Executed at                                          on the
                     day of                                         ,
200                    .

     

  “Tenant”:
 
   

                                                                     ,

  a                                                                 
 
   

  By:                                                             

            Its:                                                   
 
   

  By:                                                             

            Its:                                                   

EXHIBIT E

-2-



--------------------------------------------------------------------------------



 



EXHIBIT F

SANTA FE SUMMIT

RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:

ALLEN MATKINS LECK GAMBLE
   & MALLORY LLP
1901 Avenue of the Stars, 18th Floor
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.

       

RECOGNITION OF COVENANTS,
CONDITIONS, AND RESTRICTIONS

     This Recognition of Covenants, Conditions, and Restrictions (this
“Agreement”) is entered into as of the                      day of
                                        , 200                    , by and
between                                                             
(“Landlord”), and                                                             
(“Tenant”), with reference to the following facts:

     A. Landlord and Tenant entered into that certain Office Lease Agreement
dated                                         , 200                     (the
“Lease”). Pursuant to the Lease, Landlord leased to Tenant and Tenant leased
from Landlord space (the “Premises”) located in an office building on certain
real property described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”).

     B. The Premises are located in an office building located on real property
which is part of an area owned by Landlord containing approximately
                     (                    ) acres of real property located in
the City of                                         , California (the
“Project”), as more particularly described in Exhibit B attached hereto and
incorporated herein by this reference.

     C. Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration”), dated
                                        , 200                    , in connection
with the Project.

     D. Tenant is agreeing to recognize and be bound by the terms of the
Declaration, and the parties hereto desire to set forth their agreements
concerning the same.

     NOW, THEREFORE, in consideration of (a) the foregoing recitals and the
mutual agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

     1. Tenant’s Recognition of Declaration. Notwithstanding that the Lease has
been executed prior to the recordation of the Declaration, Tenant agrees to
recognize and by bound by

EXHIBIT F

-1-



--------------------------------------------------------------------------------



 



all of the terms and conditions of the Declaration, subject to the terms and
provisions of the Lease.

     2. Miscellaneous.

          2.1 This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, estates, personal
representatives, successors, and assigns.

          2.2 This Agreement is made in, and shall be governed, enforced and
construed under the laws of, the State of California.

          2.3 This Agreement constitutes the entire understanding and agreements
of the parties with respect to the subject matter hereof, and shall supersede
and replace all prior understandings and agreements, whether verbal or in
writing. The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.

          2.4 This Agreement is not to be modified, terminated, or amended in
any respect, except pursuant to any instrument in writing duly executed by both
of the parties hereto.

          2.5 In the event that either party hereto shall bring any legal action
or other proceeding with respect to the breach, interpretation, or enforcement
of this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys’ fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.

          2.6 All captions and heading herein are for convenience and ease of
reference only, and shall not be used or referred to in any way in connection
with the interpretation or enforcement of this Agreement.

          2.7 If any provision of this Agreement, as applied to any party or to
any circumstance, shall be adjudged by a court of competent jurisdictions to be
void or unenforceable for any reason, the same shall not affect any other
provision of this Agreement, the application of such provision under
circumstances different form those adjudged by the court, or the validity or
enforceability of this Agreement as a whole.

          2.8 Time is of the essence of this Agreement.

          2.9 The Parties agree to execute any further documents, and take any
further actions, as may be reasonable and appropriate in order to carry out the
purpose and intent of this Agreement.

          2.10 As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

EXHIBIT F

-2-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF RECOGNITION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

              “Landlord”:
 
           
                                                                         ,     a
                                                                      
 
       

  By:                                                               

      Its:                                                       
 
            “Tenant”:
 
           
                                                                         ,     a
                                                                      
 
       

  By:                                                               

      Its:                                                       
 
       

  By:                                                               

      Its:                                                       

EXHIBIT F

-3-



--------------------------------------------------------------------------------



 



EXHIBIT G

SANTA FE SUMMIT

NET EQUIVALENT LEASE RATE



1.   METHODOLOGY FOR COMPARING THE COMPARABLE TRANSACTIONS AND FOR CALCULATING
ECONOMIC TERMS UNDER SECTION 1.3.2 OF THIS LEASE.

     In order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length or term, rental rate, concessions,
etc., the following steps shall be taken into consideration to “normalize” the
objective data from each of the Comparable Transactions. By taking this
approach, a “Net Equivalent Lease Rate” for each of the Comparable Transactions
shall be determined using the following steps to normalize the Comparable
Transactions, which will allow for an “apples to apples” comparison of the
Comparable Transactions. Notwithstanding the foregoing, the following shall also
be used in connection with the calculations under Section 1.6.2 of this Lease,
and in connection therewith, “Comparable Transactions” shall be deemed to
include the Economic Terms (but only items (ii), (iii), (iv), (v), (vi), (vii),
(xi) and (xv), as set forth in Section 1.6.1 of this Lease) set forth in the
First Refusal Notice.



   1.1   The contractual rent payments for each of the Comparable Transactions
should be arrayed annually over the lease term. From this figure, the initial
lease year operating expenses (from gross leases) should be deducted, leaving a
net lease rate over the lease term. This results in the net rent received by
each landlord under the Comparable Transactions.      1.2   Any free rent or
similar inducements which is a Rent Concession received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.      1.3   The resultant net cash flow from the
lease should be then discounted (using an 8.0% discount rate) to the
commencement date of the applicable lease being analyzed, resulting in a net
present value estimate.      1.4   From the net present value, up-front
inducements (tenant improvement allowances and other concessions) which are Rent
Concessions should be deducted. These items should be deducted directly, on a
“dollar for dollar” basis, without discounting, since they are typically
incurred at lease commencement, while rent (which is discounted) is a future
receipt.      1.5   The net present value should then amortized back over the
lease term at the same discount rate of 8.0% used in the present value analysis.
This calculation will result in a hypothetical level or even payment, termed the
“Net Equivalent Lease Rate” (or constant equivalent in general financial terms).

EXHIBIT G

-1-



--------------------------------------------------------------------------------



 



2.   USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS FOR MARKET
RENT ONLY.

     The Net Equivalent Lease Rates for the Comparable Transactions for Market
Rent only shall then be used to arrive at the determination of the Market Rent
which shall be stated as a Net Equivalent Lease Rate applicable to each year of
the Option Term.

EXHIBIT G

-2-



--------------------------------------------------------------------------------



 



EXHIBIT H

BUILDING STANDARD SIGNAGE LOCATIONS

(FLOOR PLAN) [f08658f0865804.gif]

EXHIBIT H

-1-



--------------------------------------------------------------------------------



 



EXHIBIT I

JANITORIAL SPECIFICATION



Lease Exhibit I

Janitorial Maintenance Specifications



1.   SCOPE OF WORK
  A.   Coverage       The Contractor shall perform the following specified
services throughout the entire premises, including but not limited to all office
space, lobbies, corridors, sidewalks, plaza areas, roof areas, stairways,
driveways, loading docks, fire towers, lavatories, passageways, service and
utility areas, and elevator cabs and shall render cleaning of tenants’ lunch
areas, computer rooms and private restrooms, if Landlord is obligated to
maintain such areas. Building mechanical areas are included at the discretion of
the Owner.   B.   Quality       The intent of this specification is that the
Contractor will provide cleaning services of a character customarily provided in
first-class office buildings in San Diego, whether such services are included m
the specifications or are special services requested by the Owner or a tenant of
the Owner. Owner to be sole judge of said quality and required frequency of
services to be provided herewith.   2.   GENERAL   A.   Schedule       All
nightly cleaning services shall be performed five (5) nights per week, Sunday -
Thursday. No nightly services (except makeup work required) need be performed on
Saturdays, Sundays, or legal holidays, unless director by Owner. Nightly
cleaning operations will begin after 7:00 p.m.   B.   Supervision      
Contractor shall employ competent supervisory personnel, and place a qualified
foreman in the building who will be capable of and will provide all reports
required by Owner.   C.   Personnel       Contractor shall employ on the
premises only persons skilled in the work assigned to them. Contractor shall
promptly furnish substitute qualified persons for any employees that, in the
opinion of the Owner, are unsatisfactory. All Contractor personnel shall be
bonded and Contractor shall pay all wages, payroll taxes and insurance, and all
payments

EXHIBIT I

-1-



--------------------------------------------------------------------------------



 



    required by union contracts, if any. The full price is based on the staffing
of the following cleaning personnel. See attached schedule — Exhibit B-l   D.  
Uniforms and Equipment       Contractor shall furnish proper cleaning materials,
implements, machinery and supplies and uniforms for the satisfactory performance
of all services. All Contractor personnel shall be properly uniformed and
display identification of the Contractor at all times. Landlord shall have right
to select and/or approve uniforms worn by personnel in the building. Day
personnel shall have, at least, five uniform changes per week. Night personnel
shall have, at least, three uniform changes per week.   E.   Storage       Owner
shall provide Contractor with space on the premises for storage of cleaning
materials, implements, and machinery.   F.   Rules       Contractor shall at all
times maintain good order among its employees and shall insure compliance with
building rules and regulations, copies of which will be provided by the Owner
from time to time.   G.   Security       While cleaning the tenanted areas.
Contractor’s personnel will not admit anyone into the suite, except authorized
Contractor or Owner personnel, or tenants having keys to the suite. On
completion of nightly chores, all lights will be turned off, doors locked,
draperies closed, and offices left in a neat and orderly condition. All mop
sinks, locker areas and other service areas will be cleaned thoroughly, and all
cleaning equipment neatly stored in a central locations. The Building Manager or
Chief Engineer will be promptly notified of any irregularities.   H.   Office of
the Building       The office of the building will receive at least the same
cleaning schedule as tenant areas, except that carpet shall be steam-cleaned,
upholstered furniture shall be shampooed and furniture shall be polished as
requested by the Owner. Refrigerator shall be defrosted and thoroughly cleaned
at the request of Owner.

EXHIBIT I

-2-



--------------------------------------------------------------------------------



 



3.   EXTERIOR PATIOS AND WALKS   A.   Daily (or Nightly)



  1.   Policing — The Dayporter will police the entire exterior perimeter of the
building picking up cigarette butts, papers, leaves, and any other debris,
sweeping up standing water and leaving the area in a neat, orderly condition.
Any discrepancies or clean-up required beyond normal pricing will be reported to
the Owner immediately.     2.   Wet Sweeping — All exterior walks, loading docks
and patios will be hosed and swept down nightly. After hosing and sweeping, all
standing water will be removed by squeegee and the surfaces left in a clean,
dirt-free condition.     3.   Exterior Miscellaneous — Wipe down all metal
standpipes, columns, glass, etc. to remove any water splashes and stains.



B.   Weekly       Once each week, all exterior walks, loading docks and patio
areas will be machine scrubbed, using an electric rotary scrubber and mild
detergent, or cleaned by any other method, using any other attendant equipment
as Owner may direct from time to time. On completion of cleaning operation, all
surfaces will be hosed down and all standing water removed by squeegee.
Scrubbing must remove all embedded dirt and grit not removed by normal hosing
and sweeping and all surfaces will be left in a clean, dirt-free condition.  
C.   Quarterly       Exterior entryway to be pressure washed once per quarter.  
4.   GROUND FLOOR LOBBY
  A.   Nightly



  1.   Carpeted Floors — All carpeted floors will be vacuumed nightly, vacuuming
in this area includes nightly edging along baseboards and moving of cigarette
urns and small furniture. All furniture and fixtures to be replaced to their
original position when vacuuming is finished. Carpet will be spot-cleaned where
necessary.     2.   Uncarpeted Floors — Hard-surfaced floors are to be
dust-mopped, using a treated mop to remove all loose dirt and grit, and then
wet-mopped with clear water and dried. All mop marks and water splashes will be
removed from walls, baseboards

EXHIBIT I

-3-



--------------------------------------------------------------------------------



 



      and furniture, and all furniture and fixtures replaced to their original
position when mopping is complete.     3.   Walls and Doors — All walls, doors
and jambs will be spot-cleaned to remove all finger marks, smudges and spills.  
  4.     Lobby Glass — All glass windows, doors and directory board glass will
be wiped clean, using an approved glass cleaner, and all glass will be left in a
bright condition, free of streaks and dust.     5.   Miscellaneous Metalwork —
All metalwork, such as mail chutes and boxes, door hardware and frames, metal
lettering, etc., will be wiped clean and polished and left in a bright
condition, free of all dust and streaks, including drinking fountains.     6.  
Elevator Doors and Saddles — Elevator doors will be wiped down and polished and
left in a bright condition free of all dust and streaks. Elevator saddles will
be wiped clean and all dirt and debris removed from door tracks, using vacuum
crevice tool. Escalators, handrails and treads to be wiped clean. Spills and
smudges will be removed so that the saddles and tracks are left in bright, clean
condition.     7.   Cigarette Urns — Clean all cigarette urns, removing all
butts and debris and replace water or sand as necessary.     8.   Dusting — All
horizontal surfaces, including furniture tops and ledges within reach are to be
dusted nightly, using treated dust cloths. No feather dusters or paper towels
will be allowed.



B.   Weekly



  1.   Carpeted Floors — Carpeted floors are to be vacuumed, using a pile lifter
to remove all embedded dirt and grit. This operation will include the same
edging and detailing required for nightly vacuuming.     2.   Uncarpeted Floors
— All hard-surfaced floors will be machine buffed, using an electric rotary
buffing machine to obtain maximum shine. New non-skid or approved floor finish
was will be added as necessary.



C.   Monthly



  1.   Uncarpeted Floors — All hard-surfaced floors are to be completely
stripped down to the bare floor surface, totally free of any wax, sealer or
other finish. After stripping, the floor will be re-waxed and polished. On
completion of re-waxing, all wax, water and other marks will be removed from
walls, baseboards, doors, furniture and adjoining carpeted areas.

EXHIBIT I

-4-



--------------------------------------------------------------------------------



 



  2.   Carpeted Floors — All carpeted floors will be shampooed to remove any
spots, stains or other spills, and be left in an uniformly clean condition. Any
spot not removable by normal shampooing will be reported to the Building
Manager.     3.   High Dusting — Dust all horizontal surfaces and ledges that
are not accessible for normal daily dusting.



D.   Quarterly



  1.   Walls — All walls are to be washed down with clear water and wiped clean
and dry, leaving no streaks, smudges, dust or stains. Walls shall have uniformly
bright and clean appearance when completed. (Such poultice cleaning, as
necessary, will be performed annually.) All wood walls, doors and frames will be
thoroughly washed, as needed, with clear water and wiped clean and dry. All
nicks and scratches beyond routine touch-up will be reported to the Building
Manager for repair. All wood surfaces will then be oiled with approved finish
and wiped dry. When completed, the surfaces shall have a uniformly clean
appearance.     2.   Air Diffusers and Light Fixtures — All air diffusers and
light fixtures will be thoroughly washed and wiped clean. Light fixtures will be
washed as tubes or bulbs are replaced, but not less often than quarterly.



5.   PUBLIC AREAS       Including but not limited to elevator lobbies, corridors
above ground, ladies lounge and all heavy traffic areas.



A.   Nightly



  1.   Carpeted Floors — All carpeted floors are to be vacuumed and edged with a
small broom or edging tool, moving all sand urns, furniture and accessories.
Baseboards will be wiped with a treated dust cloth after vacuuming. Carpets and
baseboards will be spot-cleaned where necessary.     2.   Uncarpeted Floors —
All hard-surfaced floors are to be mopped with a treated dust mop and spray
buffed as needed to maintain a uniformly bright appearance, with particular
attention to edges, corners and behind doors. All spills and stains will be
removed with damp mop or cloth. Baseboards will be wiped down with treated dust
cloth.     3.   Walls — All walls will be spot-cleaned to remove all smudges,
stains and hand marks, using only clean water, or mild cleansing agent where
necessary. When soap or cleaner is used, the wall will be rinsed with clear
water and dried. No abrasive cleaners are to be used.

EXHIBIT I

-5-



--------------------------------------------------------------------------------



 



  4.   Doors and Jambs — All doors and jambs will be spot-cleaned to remove any
hand marks, stains, spills, or smudges. Use only clear water or a mild cleansing
agent where necessary. Rinse with clear water and dry. Door edges and jambs will
be dusted where necessary. When completed, doors and jambs shall have a
uniformly clean appearance.     5.   Glass Doors and Partitions — All glass
doors and partitions, including any directory glass, will be spot-cleaned to
remove any finger marks, smudges or stains and will be left in a uniformly
bright, clean condition.     6.   Miscellaneous Metalwork — All metalwork, such
as mail chutes, door hardware and frames, metal lettering, drinking fountains,
and other metal accessories will be wiped clean and polished, and left in a
uniformly clean and bright condition, free of all dust and streaks.     7.  
Elevator Doors and Saddles — Elevator doors and frames will be wiped down and
polished, removing all dust marks and stains and left in a uniformly clean and
bright condition. Elevator saddles will be wiped clean and all dirt and debris
removed from door tracks, using vacuum crevice and edging tool. Spills and
smudges will be removed so that saddles, tracks and handrails are left in a
bright, clean condition. Escalators are to be cleaned also.     8.   Cigarette
Urns — Clean all cigarette urns, removing all butts and debris and replace water
or sand as necessary. Materials to be furnished by Contractor.     9.   Dusting
— Dust all furniture, accessories, ledges and all other horizontal surfaces
using a treated dust cloth. No feather dusters or paper towels will be allowed.
All surfaces to be left in a clean, dust-free condition. Spot-clean as
necessary.     10.   Furniture and Miscellaneous — All non-fabric furniture
surfaces arc to be wiped using a treated dust cloth, paying particular attention
to legs and surfaces near the floor. Vinyl or leather surfaces to be dusted and
spot-cleaned where necessary, cloth to be vacuumed as necessary.



B.   Weekly



  1.   Uncarpeted Floors — All hard-surfaced floors will be wet-mopped and dried
and spray buffed. All wax and marks will be removed from baseboards. Floors and
baseboards to be left in a uniformly bright and clean condition.     2.  
Carpeted Floors — All carpeted floors will be vacuumed, using a pile lifter to
remove all embedded dirt and grit and restore pile to a uniformly upright
position.     3.   Glass Partitions and Doors — All interior glass (excluding
perimeter windows) will be thoroughly cleaned and left in a uniformly bright and
clean condition.

EXHIBIT I

-6-



--------------------------------------------------------------------------------



 



C.   Monthly



  1.   Uncarpeted Floors — All hard-surfaced floors are to be stripped, removing
all wax or other coatings, down to bare, clean and dry floor surface, removing
any’ marks or stains. Floors will then be refinished and polished, and left in a
uniformly bright and clean condition. All finish spills and splashes will be
completely removed from baseboards, walls, doors and frames.     2.   High
Dusting — All high dusting beyond the reach of the normal day dusting will be
accomplished monthly. This will include but not be limited to all ledges,
charts, picture frames, graphs, air diffusers and other horizontal surfaces. No
feather duster or paper towels will be used.     3.   Doors and Jambs — All
painted doors and jambs will be washed down with clear water, using a mild
cleansing agent where necessary, rinsed with clear water and dried, leaving no
streaks, marks or smudges.



D.   Quarterly



  1.   Carpeted Floors — All carpeted floors will be shampooed or steam cleaned
at Owner’s discretion to remove all dirt and stains. All furniture and
accessories will be moved so that when completed, the carpet will have a
uniformly clean appearance. Destaticize as required by Owner.     2.   Air
Diffusers — All air diffusers will be thoroughly washed and dried and left in a
clean condition as often as necessary, but not less than each three months.



E.   Annually



  1.   Light Lenses — All light lenses will be removed, washed, cleaned, dried
and reinstalled as often as necessary, but not less than once per year.     2.  
Walls — All walls will be washed down with clear water and dried as often as
necessary but not less often than once per year.     3.   Wood Doors — Unpainted
(oiled) doors will be thoroughly cleaned and oiled as often as necessary, but
not less often than once per year.



6.   ESCALATORS (if applicable)

EXHIBIT I

-7-



--------------------------------------------------------------------------------



 



A.   Nightly



  1.   Landings — All escalator landings will be wiped clean, removing all dirt,
stains and debris from joints and crevices, using vacuum crevice and edging
tool. Landings will be left in a uniformly bright and clean condition.     2.  
Handrails — Neoprene handrails will be washed using a mild soap and water
solution, then rinsed with clear water until any and all soap residue is
removed. Handrails will be left in a clean condition free of streaks or smudges.
    3.   Balustrades — Exterior, interior and deck panels of balustrades will be
spot- cleaned as necessary by wiping down with a soft cotton or wool flannel
cloth, dampened with clear water, and left in a clean condition free of all dust
and streaks. No scouring powders or strong cleansers will be used.



B.   Monthly or as directed by Owner



  1.   Treads, Risers — Contractor will furnish all materials, tools, equipment
and labor necessary to provide the following service. Thoroughly clean and
polish the treads, risers, lower skirt guards and entry and exit threshold of
the escalators.



7.   ELEVATORS   A.   Nightly



  1.   Carpets — All elevator carpets will be vacuumed and spot-cleaned nightly,
using particular care to clean in corners and along edges. Glass, rails, and
treads to be cleaned also.     2.   Saddles — All saddles and door tracks will
be wiped clean, removing all dirt and stains and all dirt and debris removed
from door tracks, using vacuum crevice and edging tool. Saddle and tracks will
be left in a uniformly bright and clean condition.     3.   Walls and Metalwork
— All marks, streaks and smudges will be removed and all walls, doors and jambs
will be wiped down and polished to a uniformly clean and bright appearance,
including door jambs, edges and ceiling grills.



B.   Monthly



  1.   Carpets — Elevator carpets will be steam cleaned as often as necessary to
maintain even appearance, but not less than once per month, destaticisizing as
required by Landlord, and flame-proofed, if and as required by law.     2.  
Dusting — Ceiling grills and light lenses will be removed, dusted and wiped
clean and reinstalled. All high dusting will be done at this time.

EXHIBIT I

-8-



--------------------------------------------------------------------------------



 



8.   RESTROOMS   A.   Nightly



1.   Floors and Tiles — Floors will be swept clean and wet-mopped, using a
germicidal detergent approved by Owner. The floors will then be mopped dry and
all watermarks and stains wiped from walls and metal partition bases.   2.  
Metal Fixtures — Wash and polish all mirrors, powder shelves, bright-work
(including exposed piping below wash basins), towel dispensers, receptacles and
any other metal accessories. Mirrors will be cleaned and polished. Contractor
shall use only non-abrasive, non-acidic material to avoid damage to metal
fixtures and Formica sink tops.   3.   Ceramic Fixtures — Scour, wash and
disinfect all basins, including faucet handles, bowls and urinals with
owner-approved germicidal detergent solution, including tile walls near urinals.
Special care must be taken to inspect and clean areas of difficult access, such
as the underside toilet bowl rings and urinals to prevent building up of calcium
and iron oxide deposits. Wash both sides of all toilet seats with approved
germicidal solution and wipe dry. Toilet seats to be left in an upright
position.   4.   Walls and Metal Partitions — Damp wipe all metal toilet
partitions and tiled walls, using approved germicidal solution. All surfaces are
to be wiped dry so that all wipe marks are removed and surface has a uniformly
bright appearance. Dust the top edges of all partitions, ledges and mirror tops.
  5.   General — It is the intention of this specification to keep lavatories
thoroughly clean and not to use disinfectant to mask odors. Odorless
disinfectants shall be used. Remove all waste paper and refuse, including soiled
sanitary napkins, to designated area in the building and dispose of same at
Contractor’s expense. All waste paper and sanitary napkin receptacles are to be
thoroughly cleaned and washed, and new liners installed. Fill toilet tissue
holders, seat cover containers, soap and hand lotion dispensers, towel
dispensers, sanitary napkin vending dispensers and maintain the operation of
same. Materials, as specified by Owner, to be furnished by Contractor. The
filling of such dispensers to be in such quantity as to last the entire business
day, whenever possible.



B.   Weekly



  1.   Floors — All restroom floors will be machine scrubbed, using a germicidal
solution, detergent and water. After scrubbing, floors will be rinsed with clear

EXHIBIT I

-9-



--------------------------------------------------------------------------------



 



      water and dried. All water marks will he removed from walls, partitions
and fixtures. If directed by Owner, an approved floor finish will be applied and
buffed.     2.   Floor Drains — Clean, disinfect and fill with water at least
weekly.



C.   Monthly



  1.   Walls and Metal Partitions and Washable Ceiling — Wash with water and
germicidal solution. Wipe dry and polish to a uniformly bright and clean
condition.



D.   Quarterly



  1.   Light Fixtures and Ceiling Grills — Remove light lenses and ceiling
grills where possible. Wash thoroughly, dry and replace. This will be done as
often as necessary, but not less often than quarterly.



9.   TENANTED AREAS   A.   Nightly



  1.   Carpeted Floors — All carpeted floors will be vacuumed daily, moving all
light furniture such as chairs and cigarette stands. All furniture will be
replaced to its original position. Vacuum under all desks and large furniture,
where possible.     2.   Uncarpeted Floors — All hard-surfaced floors will be
dust-mopped nightly, using a treated dust mop, moving all light furniture. All
furniture will be replaced to its original position. Mop under all desks and
large furniture where possible. Spot clean where necessary to remove spills and
smudges and spray buff as necessary.     3.   Dusting — Using a treated dust
cloth, wipe all non-fabric furniture tops, legs and sides. Wipe clean telephone,
moving lamps, ashtrays and other accessories. Dust wipe all horizontal surfaces
within reach, including window ledges, wainscots, baseboards, ledges, molding
and sills on glass and banker-type partitions. No feather dusters or paper
towels will be allowed. Paper left on desk tops will not be moved.     4.  
Furniture and Accessories — Spot clean all furniture, file cabinets and
telephone accessories to remove streaks, stains, spills and finger marks. Wash
blackboards and chalk trays. Empty all wastebaskets and replace liners where
necessary. Liners to be provided by Contractor.

EXHIBIT I

-10-



--------------------------------------------------------------------------------



 



  5.   Doors and Walls — All doors, jambs, walls, window mullions and glass
partitions will be spot cleaned to remove streaks, smudges, finger marks, spills
and stains, paying particular attention to walls around switch plates and door
jambs and doors around knobs and opening edges.     6.   Trash Removal — All
trash from wastebaskets, ashtrays and other debris will be removed from the
premises and deposited in to trash room. Plastic bags to be installed in
wastebaskets as required.



B.   Weekly



  1.   Carpeted Floors — All carpeted floors will be edged with a small broom or
other edging tool, paying particular attention to corners, behind doors and
around furniture legs and bases. Baseboards will be wiped with a treated dust
cloth.     2.   Furniture — Wipe with treated dust cloth all chair legs and
rungs, and furniture legs and other areas of furniture and accessories not
dusted during the nightly dusting. No feather dusters or paper towels will be
allowed.



C.   Monthly



  1.   Uncarpeted Floors — All hard-surfaced floors will be spray buffed with an
electric rotary buffing machine as necessary. All finish marks will be removed
from baseboards, doors and frames.     2.   High Dusting — All horizontal
surfaces and ledges, such as picture frames, etc., ceiling air diffuser grills,
etc.. that are beyond the reach of normal nightly dusting, will be dusted
monthly, using a treated dust cloth. No feather dusters or paper towels will be
allowed.     3.   Glass Partitions and Doors — All glass doors and partitions
will be thoroughly washed, dried and polished, leaving a uniformly clean and
bright condition. All watermarks will be wiped from adjoining surfaces.



D.   Bi-Monthly (Every 60 days)



  1.   Carpeted Floors — All carpeted floors will be vacuumed, using a
pile-lifter to restore pile to its original upright condition and remove all
embedded dirt and grit. Heavy traffic areas may require pile-lifting more often,
if necessary, to maintain presentable condition of the carpet.     2.  
Uncarpeted Floors — All hard-surfaced floors will be completely stripped,
removing all finish down to the bare, clean floor. After the floors have been
mopped, rinsed and dried, they will be refinished and machine polished to a

EXHIBIT I

-11-



--------------------------------------------------------------------------------



 



      uniformly bright and clean condition. All wax spills and splashes will be
removed from baseboard doors, jambs and walls.



E.   Semi-Annually



  1.   Air Diffusers — Thoroughly wash and dry all air diffusers and grills as
often as necessary, but not less than semi-annually.     2.   Blinds



11.   GARAGE ELEVATOR LOBBIES (if applicable)   A.   Nightly



  1.   Uncarpeted Floors — Hard-surfaced floors are to be dust-mopped, using a
treated mop to remove all loose dirt and grit, and then wet-mopped with clear
water and mopped dry. Spray buff as necessary. All mop marks and water splashes
will be removed from walls, baseboards and receptacles. Fixtures will be
replaced to their original position when mopping is completed.     2.   Walls
and Doors — All walls, doors and jambs will be spot cleaned to remove all finger
marks, smudges and spills.     3.   Elevator Doors and Saddles — Elevator doors
will be wiped down and polished, and left in a bright condition free of all dirt
and debris. Elevator saddles will be wiped clean and all dirt and debris removed
from door tracks, using vacuum crevice and edging tool. Spills and smudges will
be removed so that the saddles and tracks are left in a bright and clean
condition.     4.   Cigarette Urns — Clean all cigarette urns, removing all
butts and debris and replace water or sand as necessary. Material to be provided
by Contractor.     5.   Dusting — All horizontal surfaces, including trash
receptacles and ledges within reach, are to be dusted nightly, using treated
dust cloths. No feather dusters will be allowed.



B.   Weekly



  1.   Uncarpeted Floors — All hard-surfaced floors will be machine buffed using
an electric rotary buffing machine to obtain maximum shine. New wax will be
added as necessary.



C.   Bi-Monthly

EXHIBIT I

-12-



--------------------------------------------------------------------------------



 



  1.   High Dusting — Dust all horizontal surfaces and ledges that are not
accessible for normal daily dusting.



D.   Semi-Annually



  1.   Air Diffusers and Light Fixtures — All air diffusers and light fixtures
will be thoroughly washed and wiped clean. Light fixtures will be washed as
tubes or bulbs are replaced, but not less than once each six months.



12.   JANITORS CLOSETS AND STORAGE ROOMS

All janitors closets, mop sinks, storage rooms, restrooms, lunch rooms and work
areas provided by Owner for use of Contractor’s personnel will be kept in a
neat, clean and orderly condition at all times.

Mop sinks and the area immediately adjacent will be thoroughly cleaned
immediately after each use. The restrooms will be maintained in the same
condition as the public restrooms. Before leaving the premises each night, all
of the service areas will be dust-mopped, and spot cleaned where necessary and
dusted. Tile floors will be stripped and waxed as necessary, but not less often
than every sixty days. Concrete floors will be initially sealed, dust-mopped
nightly, and wet-mopped monthly. All doors and walls will be spot cleaned
nightly.



13.   TENANT STORAGE AREAS

All concrete floors will be initially mopped and sealed with approved concrete
sealer. Thereafter, storage areas and adjacent corridors (not lockers) will be
kept in a neat, clean and orderly condition, free of dirt, dust and debris.
These areas will be checked nightly and swept, as necessary, but not less often
than once per week. Any discrepancies, safety or fire hazards will be reported
to the Owner.



14.   STAIRWELLS



A.   Nightly



  1.   Carpeted — All carpeted stairs and landings will be vacuumed at least
once nightly to remove all dust, litter and footprints and spot cleaned as
necessary to remove all spills and stains.     2.   Uncarpeted — All uncarpeted
stairs and landings will be swept with a treated dust mop daily and spot cleaned
as necessary to remove all spills and stains and litter.     3.   Spot Cleaning
— All doors, jambs and walls will be spot cleaned daily to remove all finger
marks, smudges and stains.



B.   Monthly

EXHIBIT I

-13-



--------------------------------------------------------------------------------



 



  1.   Uncarpeted — All uncarpeted stairs and landings will be wet-mopped and
dried
monthly.     2.   Dusting — All risers, handrails, stringers, baseboards, light
fixtures and all horizontal ledges and surfaces will be wiped with a treated
dust cloth.



C.   Quarterly



  1.   High Dusting — All high dusting, including but not limited to door
closers, and all other surfaces not reached during normal dusting operations
will be dusted or cleaned, as necessary, but not less often than each three
months.



15.   TRASH REMOVAL

Contractor agrees to remove all rubbish from the building at no cost to Owner,
including rubbish of tenant’s occupancy. Where applicable, Contractor agrees to
operate and maintain the existing compaction equipment at no cost to Owner.



16.   INITIAL CLEAN-UP   A.   Tenant Areas       Prior to tenant occupancy of
new or remodeled space, Contractor shall render a thorough initial cleaning of
all newly-constructed and rented space, including dusting, sweeping, vacuuming,
polishing of metal and bright work, windows and mullions, removal of plaster,
dust and construction debris so that the premises shall be left in a clean,
orderly and proper condition. Contractor shall also provide complete floor
maintenance and initial waxing and polishing throughout the premises prior to
move-in of all new tenants.   B.   Restrooms       Contractor shall perform a
thorough initial cleaning of all restroom floors, walls, partitions, fixtures
and brightwork as they are placed in operation, at no cost to Owner. No acid
materials will be used.   17.   SPECIAL AREAS   A.   Private Restrooms, Kitchen,
Lunchrooms, and Computer Rooms       Cleaning of these special areas is included
as a part of these specifications insofar as the Owner is required to maintain
such areas. In the event that tenant is to pay for services in these areas,
Owner shall assist Contractor in soliciting such services.

EXHIBIT I

-14-



--------------------------------------------------------------------------------



 



18.   DAYPORTER/DAYMATRON SERVICE       Aside from the personnel required for
the scheduled night services provided, the Contractor shall provide and pay for
not less than the personnel described in Exhibit     .   A.   Duties of Day
Porter/Day Matron       The cleaners shall be trained and assigned to perform
the following duties, and any additional duties as may be directed by the Owner.



  1.   Police entire lobby.     2.   Police and maintain elevator cabs. If
carpeted, elevators are to be vacuumed and spots and surface litter removed as
required.     3.   Police all lavatories, to be checked a minimum of twice per
day, morning and afternoon.     4.   Check and fill as necessary, toilet tissue,
seat cover and towel dispensers, material to be furnished by Contractor.    
5.   Clean corridors, utility areas and employees’ locker rooms so that they are
kept in a clean condition at all times.     6.   Set out rain mats, as
necessary, and maintain them in a clean condition.     7.   Keep entrance door
glass and frames in a clean condition.     8.   Clean and polish standpipes and
firehose connections as necessary.     9.   Maintain loading dock areas in a
clean condition.     10.   Dust handrails, stair stringers and risers, wash as
necessary. Sweep and dust stairways and fire tower.     11.   Police exterior
walks and patios as directed by Owner.     12.   Relieve Red Coat lobby
attendant (if required).



19.   STANDARDS       The following standards shall be used in evaluating
custodial services.

EXHIBIT I

-15-



--------------------------------------------------------------------------------



 



A.   Dusting       A properly dusted surface is free of all dirt and dust
streaks, lint and cobwebs.   B.   Plumbing Fixture and Dispenser Cleaning      
Plumbing fixtures and dispensers are clean when free of all deposits and stains
so that item is left without dust streaks, film, odor or stains.   C.   Sweeping
      A properly swept floor is free of all dirt, dust, grit, lint and debris,
except imbedded dirt and grit.   D.   Spot Cleaning       A surface adequately
spot cleaned is free of all stains, deposits and is substantially free of
cleaning marks.   E.   Damp Mopping       A satisfactorily damp mopped floor is
without dirt, dust, marks, film, streaks, debris or standing water.   F.   Metal
Cleaning       All cleaned metal surfaces are without deposits or tarnish, and
with a uniformly bright appearance. Cleaner is removed from adjacent surfaces.  
G.   Glass Cleaning       Glass is clean when all glass surfaces are without
streaks, film, deposits and stains, and have a uniformly bright appearance and
adjacent surfaces have been wiped clean.   H.   Wax Removal (Stripping)      
Wax removal is accomplished when surfaces have all wax removed down to the
flooring material, floor is left free of all dirt, stains, deposits, debris,
cleaning solution and standing water and the floor has a uniform appearance when
dry. Plain water rinse and pick- up must follow wax removal operation
immediately.   I.   Scrubbing       Scrubbing is satisfactorily performed when
all surfaced are without embedded dirt,
cleaning solution, film, debris, stains,, and marks and standing water and floor
has a

EXHIBIT I

-16-

 



--------------------------------------------------------------------------------



 



    uniformly clean appearance. A plain water rinse must follow the scrubbing
process immediately.   J.   Light Fixture Cleaning       Light fixtures are
clean when all components including bulbs and tubes, are without insects, dirt,
lint, film, and streaks. All lenses removed must be replaced immediately.   K.  
Wall Washing       After cleaning, the surfaces of all walls, ceilings, exposed
pipes and equipment will have a uniformly clean appearance, free of dirt,
stains, streaks, lint and cleaning marks. Painted surfaces must not be unduly
damaged. Hard finished wainscot or glazed ceramic tile surfaces must be bright,
free of film, streaks and deposits.   L.   Buffing and Waxed Surfaces       All
gloss, removal of surface dirt and have a uniform appearance.   M.   Carpet
Cleaning       Periodic cleaning of carpets shall be accomplished by steam
cleaning or any other method now in use, or which may be developed in the future
as directed by Owner.   20.   HEALTH CLUB — EXERCISE AREA       Daily Services —
Five (5) days per week



  1.   Vacuum all traffic areas     2.   Clean resilient floor surfaces with a
chemically treated dust mop     3.   Spot clean composition floors and carpets  
  4.   Dust and polish furniture     5.   Clean all ash trays and sand urns, if
present     6.   Empty all waste baskets and carry trash to pick up area    
7.   Spot clean partition and door glass     8.   Spot clean around wall
switches     9.   Clean and polish drinking fountains     10.   Polish all
chrome handrails and fixtures     11.   Check doors upon completion of work
assignments     12.   Leave on only designated lights     13.   Install plastic
waste liners and replace as necessary     14.   Vacuum under exercise equipment
    15.   Spot clean all mirrors     16.   Wipe all body contact areas on
exercise equipment     17.   Articles found in the lockers are to be given to
Building Manager

EXHIBIT I

-17-

 



--------------------------------------------------------------------------------



 



    Weekly Services — One (1) day per week



  1.   Vacuum all carpeting     2.   Dust ledges and window sills     3.  
Remove fingerprints from woodwork, walls, and partitions     4.   Clean out and
disinfect lockers     5.   Dust tops of lockers, fans, return air grills, and
lights     6.   Wipe down shower stalls



    Monthly Services — One (1) day per month



  1.   Perform high dusting     2.   Perform low dusting     3.   Dust picture
frames and clean glass     4.   Brush down wall and ceiling vents     5.   Dust
mini blinds     6.   Scrub out all shower areas, including walls



    FLOOR CARE       Restrooms



  1.   Scrub and seal restroom floors monthly



    Shower Areas



  2.   Scrub and leave clean. Do not apply finish.

EXHIBIT I

-18-

 



--------------------------------------------------------------------------------



 



EXHIBIT J

COMMISSION AGREEMENT

Santa Fe Summit
6. COMMISSION AGREEMENT

THE STAUBACH COMPANY
Corporate Services Division

This Commission Agreement (“Agreement”) is entered into as of this day of
January 12, 2005, by and between Kilroy Realty LP (“Owner”) and The Staubach
Company – San Diego, Inc., A Texas corporation (“Broker”).

The following provisions are true and correct and are the basis for this
Agreement:



  A.   Owner intends to be the developer/owner of a to-be-constructed project to
be built on approximately 16.54 acres of property located just one block south
from the SR-56 and Camino Del Sur freeway interchange in the City of San Diego;
and     B.   Broker has presented the office needs ofIntuit, Inc. (“Tenant”) to
Owner and has and will render services in connection with the leasing of office
space to the Tenant; and     C.   Owner has agreed to pay Broker a real estate
commission in consideration for services rendered and to be rendered in
consummating a Lease (herein so called) pursuant to the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:



  1.   Term: The term of this agreement shall commence on the date hereof and
continue for a period of twelve (12) months, which period shall be extended
automatically in the event Broker is conducting ongoing negotiations with Owner
on behalf of Tenant; provided that the term of this Agreement shall, in any
event, have a final complete termination date twenty-four (24) months after the
commencement date of this Agreement, unless Tenant properly exercises any
“Option to Expand” or “Option to Extend” (as expressly set forth in the Lease),
in which case (as described in Paragraph 3 below) the Owner agrees that the
terms of this Agreement will apply to the expansion premises and/or the renewal
term that is the subject of the properly exercised Option to Expand or Option to
Extend.     2.   Agreement to Pay Commission: Owner hereby agrees to pay a real
estate commission to Broker equal to four percent (4%) of the Aggregate Rental
to be received by the Owner during years 1-5 of the Lease term as shown in the
Lease, and two percent (2%) of the Aggregate Rental to be received by the Owner
during the remainder of the initial lease term. Aggregate Rental is defined as
the scheduled gross rent payable during the term of the lease including any
fixed or minimum increases to the scheduled gross rent payable. For the purpose
of calculating the real estate commission hereunder, in the event that the
rental rate in the Lease is a net rental rate (excluding operating expense),
Aggregate Rental shall be determined to include a good faith estimate of the
first full year’s operating expenses. There shall be no deduction from Aggregate
Rental shown in the Lease for any sum (except free

6 – Page 1

EXHIBIT J

-1-

 



--------------------------------------------------------------------------------



 



      rent), including, but not limited to, any concessions due to Tenant by
Owner or any costs or expenses paid by Owner on behalf of Tenant.     3.   In
the event of expansion of the initial premises, Broker shall receive an
additional commission if either the following events occur:



  a)   Broker has been contracted in writing by Tenant, Tenant’s affiliate(s)
and/or successor(s) organizations and Broker is actively involved in the
expansion space negotiations, or     b)   Tenant, TenanCs affiliate(s) and/or
successor(s) organizations expand the premises in substantial accordance with a
specific rate or formula agreed to pursuant to the terms of the initial Lease.



      The amounts of such additional commission shall be equal to four percent
(4%) of the Aggregate Rental to be received by the Owner during years 1-5 of the
expansion Lease term, as specified in the expansion Lease, and two percent (2%)
of the Aggregate Rental to be received by the Owner during any remainder of the
expansion Lease term.         In the event of Lease renewal of the initial
premises, Broker shall receive an additional commission if either of the
following events occur:



  a)   Broker has been contracted in writing by Tenant, Tenant’s affiliate(s)
and/or successor(s) organizations and Broker is actively involved in the Lease
renewal negotiations, or     b)   Tenant, Tenant’s affiliate(s) and/or
successor(s) organizations renew the initial premises in accordance with a
specific rate or formula agreed to pursuant to the terms of the initial Lease.



      The amounts of such additional commission shall be equal to four percent
(4%) of the Aggregate Rental to be received by the Owner during years 1 -5 of
the renewal Lease term, as specified in the renewed Lease, and two percent (2%)
of the Aggregate Rental to be received by the Owner during any remainder of the
renewal Lease term.     4.   Payment of Commission: The commission shall be due
and payable to Broker in cash or equivalent 50% upon full execution of lease and
50% upon Lease commencement. If Tenant’s space is expanded or if the Lease is
renewed, the commission in relation to such renewal or expansion will be due and
payable 50% at the time an addendum or new lease covering the expansion or
renewal is executed by Owner and Tenant and 50% upon Commencement of such
expansion or renewal term.     5.   Broker is to be named in the Lease as the
broker entitled to a commission and the obligation to pay and the right to
receive any of the commissions described above shall inure to the benefit and
obligation of the respective heirs, successors and/or assigns of Owner or
Broker. This Commission Agreement shall be referenced in, and attached as an
Exhibit, to the Lease. In the event of a sale or an assignment of the Property
which includes Tenant’s demised premises, Owner agrees to secure ITom the
purchaser or assignee a written, recordable

6 – Page 2

EXHIBIT J

-2-

 



--------------------------------------------------------------------------------



 



      agreement under which the new owner or assignee assumes payment to the
Broker of all commissions payable hereunder, or the Landlord shall remain liable
for all terms and conditions of this Agreement unless and until the purchaser or
assign(s) assumes all obligations contained herein.     6.   Delinquent Payment:
In the event Owner foils to make payments within thirty (30) days of the dates
specified in item #1 and #3 of this Agreement, then from the date due until
paid, the delinquent amount shall bear interest at the maximum rate permitted in
the State of California. If Broker is required to institute legal action against
Owner relating to this Agreement or any agreement of which it is a part, Broker
shall be entitled to reasonable attorneys’ fees and costs.     7.   Fiduciary
Obligation: Owner acknowledges that Broker’s fiduciary obligations are owed to
Tenant and not to Owner in all matters related to this Agreement or to the
Lease.     8.   Authority to Execute: Owner and Broker each represent and
warrant to the other that each person executing this Agreement on behalf of each
party is duly authorized to execute and deliver this Agreement on behalf of that
party.

APPROVED THIS DAY OF JANUARY 12, 2005

KILROY REALTY LP, “OWNER”

     
By:
  /s/ STEVE SCOTT
 
   
Printed Name:
  Steve Scott
 
   
Its:
  Senior Vice President

THE STAUBACH COMPANY – SAN DIEGO, INC.
(Tax ID #20-0848988)

         
By:
  /s/ William E. Fleck    

       

  William E. Fleck    

  President    

6 – Page 3

EXHIBIT J

-3-

 